  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 1 of 113 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

                                                 §
MOUNTAIN VALLEY                                  §
INDEMNITY COMPANY                                §
                                                 §
               Plaintiff,                        §
                                                 §
vs.                                              §     CIVIL ACTION N O . - - - - -
                                                 §
JOHN ARTHUR, IVAN ARTHUR,                        §
AND ANNIE ANDREWS                                §
                                                 §
               Defendants.                       §


                ORIGINAL COMPLAINT FOR DECLARATORY RELIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Mountain Valley Indemnity Company, Plaintiff, and files this, its Original

Complaint for Declaratory Relief pursuant to 28 U.S. C. §§ 2201 and 2202 and Federal Rule of

Civil Procedure 57, and for such pleading would respectfully show the Court the following:

                                                A.
                                             Parties

       1.      Plaintiff Mountain Valley Indemnity Company ("MVIC") is a New York

corporation with its principal place ofbusiness at 5630 University Parkway, Winston-Salem, North

Carolina, 27105, where its officers direct, control and coordinate the corporation's activities.

MVIC's home office is located at 5630 University Parkway, Winston-Salem, North Carolina,

27105. It is therefore a citizen of both New York and North Carolina. MVIC issues homeowners

insurance coverage in the State of Texas and is authorized to do so. MVIC brings this insurance

coverage suit to determine the rights of the parties in relation to an Underlying Suit tendered to

MVIC by its insured for defense and indemnity.



ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                    Page I
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 2 of 113 PageID #: 2



        2.      Defendant John Arthur is an individual natural person who is a citizen of the State

of Texas, residing in Frisco, Collin County, Texas. At all material times relevant to this suit, Arthur

resided in Collin County, Texas. At the time of the events at issue, Arthur was a student attending

Baylor University. John Arthur is a defendant in the Underlying Suit. John Arthur may be served

with process at 7225 Saint Augustine Dr., Frisco, Texas 75033-3175.

        3.     Defendant Ivan Arthur is an individual natural person who is Defendant John

Arthur's father, a citizen of the State of Texas, and currently resides in Frisco, Collin County,

Texas. At all material times relevant to this suit, Ivan resided in Collin County, Texas. Ivan Arthur

may be served with process at 7225 Saint Augustine Dr., Frisco, Texas 75033-3175.

        4.     "Annie Andrews" is a pseudonym for an individual natural person whose privacy

interests have been protected in the Underlying Suit in which she is the plaintiff. Defendant

Andrews resides in Des Moines, Iowa, and is a citizen oflowa. At the time of the events described

in the Underlying Suit, Andrews resided in Waco, McLennan County, Texas, and maintained her

permanent residence in Des Moines, Iowa. Andrews was a student attending Baylor University in

Waco, Texas, and lived in University Parks on-campus housing. Andrews may be served with

process through her authorized representative, attorney Worth D. Carroll at SUMPTER &

GONZALEZ L.L.P., 3011 N. Lamar Blvd, Suite 200, Austin, Texas 78705.

                                                 B.
                                      Jurisdiction and Venue

       5.      This Court has jurisdiction over the controversy by virtue of the diversity of

citizenship set forth above and the amount in controversy under 28 U.S.C. § 1332. Defendant

Andrews seeks monetary relief of over $1 million in damages in the Underlying Suit, which is at

the heart of this coverage dispute.




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                        Page 2
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 3 of 113 PageID #: 3



        6.       Venue is proper in the Eastern District, Sherman Division under 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to this cause occurred

in Collin, County Texas. Specifically, the insurance policy made the subject of this suit was issued

in Collin County, Texas, and covers property and residents of Collin County, Texas.

                                                  c.
                                                Facts

        7.       This is an insurance coverage dispute arising out of an alleged sexual assault

incident on the Baylor University campus in Waco, Texas. Defendant Annie Andrews filed suit in

Texas state court against Defendant Jolm Arthur, among others, for injuries and damages she

claims as a result of a sexual assault ("Underlying Suit").

        8.       Plaintiff MVIC is a homeowners insurance carrier that provided personal liability

coverage, subject to specific terms, conditions, exclusions and exceptions, to Defendants John

Arthur and Ivan Arthur. A true and correct copy of the policy is attached hereto as Exhibit A. The

insurance policy was issued in Collin County, Texas, and covers property and residents of Collin

County, Texas.

        9.       Plaintiff MVIC' s policy is not triggered by and excludes coverage for the acts and

omissions alleged against Defendant John Arthur in the Underlying Suit. Therefore, MVIC seeks

declarations that it does not owe any duty to defend or indemnify Defendants John Arthur or Ivan

Arthur for claims against them by Defendant Annie Andrews, and that it does not have a duty to

pay any amount to Defendant Annie Andrews for any injuries or damages as a result of the

incidents alleged to have occurred on November 12, 2017.

        10.   The Underlying Suit is styled Annie Andrews v. Baylor University, Tre 'von Lewis,

John Arthur, Justin Harris and Dru Dixon, Cause No. 2019-17683 in the 234th District Court of




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                      Page3
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 4 of 113 PageID #: 4




Harris County, Texas. The suit was filed over one year ago on March 11,2019. A true and correct

copy of the current live petition is attached hereto as Exhibit B.

         11.   MVIC had no notice of the suit until a purported Stowers letter from Andrews'

counsel dated February 19, 2020, was forwarded to MVIC by Defendant John Arthur's counsel in

the Underlying Suit.

         12.   In the Underlying Suit, Defendant Andrews asserts that while she was a Baylor

University student, she was deliberately intoxicated without her consent, raped, and sexually

exploited in her Baylor dorm room by four Baylor football players, one of which is identified as

Defendant John Arthur. Andrews claims that the events took place during a loud party at one of

Baylor's residence halls on November 12, 2017. Andrews asserts that one of the football players

surreptitiously added alcohol to her drink, causing her to become intoxicated to the point of

incapacitation. Another football player filmed her in compromising interactions and shared them

with freshman football players via Snapchat. Andrews asserts that while she was incapacitated,

Defendant John Arthur and another football player took turns engaging in sexual activity with her

without her consent and while she was incapable of consenting. Andrews also asserts claims

against Baylor University. Andrews alleges she suffered emotionally, academically and

athletically, that she was forced to withdraw from Baylor, and that she continues to experience

psychological problems as a result of the incident.

        13.    Against John Arthur specifically, Andrews alleges two counts: "assault" and

"negligence," as follows:

                                            COUNT 7:
                                            ASSAULT
                                           John Arthur
        117. Annie hereby incorporates by reference paragraphs above as if fully set forth
        herein. Specifically, Annie alleges that Arthur is liable for assault.
        118. Arthur intentionally, knowingly, or recklessly made contact with Annie's



ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                    Page4
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 5 of 113 PageID #: 5



        person, by penetrating and contacting Annie's genitals with his mouth and hands.
        119. Arthur's contact with Annie was made while Annie was incapacitated and
        was without Annie's consent.
        120. Arthur's conduct was a proximate and producing cause of damage to Annie.
        121. Annie's damages include, but are not limited to, physical pain and mental
        anguish, disfigurement, physical impairment, costs of medical care, and lost
        earning capacity, all of which have occurred in the past and, in reasonable
        probability, will continue in the future. Such damages are in excess of the
        minimum jurisdictional limits of this Court.

        State Court Petition, Exhibit B hereto, at p. 24.

                                             COUNTS:
                                          NEGLIGENCE
                                            John Arthur
         122. Annie hereby incorporates by reference paragraphs above as if fully set forth
        herein. Specifically, Annie alleges that Arthur is liable for negligence.
         123. Arthur breached the following duties:
               a. the duty to prevent Lewis from engaging in sexual activity with Annie
               after (i) knowing Annie was unable to consent to sexual activity due to
               incapacitation from alcohol intoxication, and (ii) knowing that Lewis was
               attempting to engage in - and actually engaging in - sexual activity with
               Annie;
               b. the duty to not engage in sexual activity with Annie after knowing Annie
               was unable to consent to sexual activity due to incapacitation from alcohol
               intoxication; and
               c. the duty to obtain informed, affirmative consent from Annie before
               engaging in sexual activity with Annie.
        124. Arthur breached each of these duties.
        125. Arthur's conduct was a proximate and producing cause of damage to Annie.
        126. Annie's damages include, but are not limited to, physical pain and mental
        anguish, disfigurement, physical impairment, costs of medical care, and lost
        earning capacity, all of which have occurred in the past and, in reasonable
        probability, will continue in the future. Such damages are in excess of the
        minimum jurisdictional limits of this Court.
        127. Exemplary Damages: Arthur's conduct constitutes gross negligence as set out
        in Tex. Civ. Prac. & Rem. Code§ 41.003. Therefore, Annie also seeks exemplary
        damages.

        State Court Petition, Exhibit B hereto, at pp. 24-25.

       14.    The homeowners insurance policy MVIC issued to Defendants John Arthur and

Ivan Arthur contains the following terms, conditions, exclusions and exceptions (see Exhibit A):




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                     Page 5
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 6 of 113 PageID #: 6




              HOMEOWNERS FORM HO 3000 012 13

              DEFINITIONS

              B. ... certain words and phrases are defined as follows:

                  2. "Bodily injury" means bodily harm, sickness or disease, including required
                     care, loss of services and death that results.

                  8. "Occurrence" means an accident, including continuous or repeated exposure
                  to substantially the same general harmful conditions, which results, during the
                  policy period, in: a. "bodily injury"; or b. "property damage."


              SECTION II- LIABILITY COVERAGES

              A. COVERAGE E - Personal Liability

              If a claim is made or a suit is brought against an "insured" for damages because of
              "bodily injury" or "property damage" caused by an "occurrence" to which this
              coverage applies, we will:

                 1. Pay up to our limit of liability for the damages for which an "insured" is
                    legally liable. Damages include prejudgment interest awarded against an
                    "insured"; and
                 2. Provide a defense at our expense by counsel of our choice even if the suit is
                    groundless, false or fraudulent ...

              B. COVERAGE F - Medical Payments to Others

              We will pay the necessary medical expenses incurred or medically ascertained
              within three years from the date of an accident causing "bodily injury." Medical
              expenses means reasonable charges for medical, surgical, x-ray, dental, ambulance,
              hospital, professional nursing, prosthetic devices and funeral services. . .. this
              coverage applies only:

                     I. To a person on the "insured location" with the permission of an
                        "insured"; or
                     2. To a person off the "insured location", if the "bodily injury"

                             b. is caused by the activities of an "insured";




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                   Page6
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 7 of 113 PageID #: 7




              SECTION II- EXCLUSIONS

              E. Coverage E - Personal Liability And Coverage F - Medical Payments to
              Others

              Coverages E and F do not apply to the following:

              1. Expected Or Intended Injury

                   "Bodily injury" or "property damage" which is expected or intended by an
                   "insured" or which is the result of intentional acts or omissions, or criminal
                   activity, even if the resulting "bodily injury" or "property damage":

                      a.   Is of a different kind, quality or degree than initially expected or
                           intended; or
                      b.   Is sustained by a different person, entity or property than initially
                           expected or intended; or
                      c.   Is committed by an "insured" who lacks the mental capacity to govern
                           their own conduct.

                      This exclusion applies regardless of whether an "insured" is charged with
                      or convicted of a crime. However, this Exclusion E.l. does not apply to
                      "bodily injury" or "property damage" resulting from the use of reasonable
                      force by an "insured" to protect persons or property.



              7.   Sexual Molestation, Corporal Punishment Or Physical Or Mental Abuse
                   [as per Special Provisions- Texas Endorsement SH OJ 25 03 13]

                      "Bodily injury" or "property damage" arising out of sexual molestation,
                      corporal punishment or physical or mental abuse.

                      For the purposes of this exclusions, abuse is an act which is committed with
                      the intent to harm.



              11. Fines and Penalties

                      Fines, penalties, double or treble damages; or any other type of added
                      damages intended to punish or deter wrongful conduct rather than as
                      compensation for actual damages.




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                    Page 7
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 8 of 113 PageID #: 8




               SECTION II- CONDITIONS
                  A. Limit of Liability ....

                  C. Duties After "Occurrence."

                      In case of an "occurrence:, you or another "insured" will perform the
                      following duties that apply. We have no duty to provide coverage under this
                      policy if your failure to comply with the following duties is prejudicial to
                      us. You will help us by seeing that these duties are performed:

                          1. Give written notice to us or our agent as soon as is practical. ..
                          2.
                          3. Promptly forward to us every notice, demand, summons or other
                             process relating to the "occurrence";
                          4.
                          5.
                          6. No "insured" shall, except at such "insured's" own cost, voluntarily
                             make payment, assume obligation or incur expense other than for
                             first aid to others at the time of the "bodily injury."



       15.    Defendant John Arthur seeks a defense and indemnity from MVIC under the

homeowners policy at issue. Defendant Ivan Arthur is John's father. Both John and Ivan are

insureds under the MVIC policy. See Policy at Exhibit A.

                                                   D.
                               COUNTl-DECLARATORYJUDGMENT
       16.     Applying the policy language to the allegations in Underlying Suit, as per the

Texas "eight-comers rule," there is no duty to defend under the MVIC policy. The allegations

against John Arthur do not constitute an "occurrence," and the allegations fall within the

intentional/expected injury exclusion and the sexual molestation exclusion. Additionally, the

MVIC excludes coverage for the exemplary damages asserted against John Arthur. Finally, John

Arthur's year-long delay in notifying MVIC of the loss violated his duties under the policy and

has prejudced MVIC. MVIC has no duty to indemnify under the policy for the same reasons.




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                   Page 8
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 9 of 113 PageID #: 9



       17.       Accordingly, MVIC is entitled to a declaratory judgment that it has no duty to

defend or indemnify John Arthur or Ivan Arthur for the claims, damages and/or injuries alleged in

the Underlying Suit.

       18.       MVIC is further entited to a declaratory judgment that there is no coverage of any

kind for personal injury or damage claims made against John Arthur or Ivan Arthur by Annie

Andrews in the Underlying Suit.

                                                       E.
                                                    Prayer

       Wherefore, premises considered, Plaintiff seeks from the Court:

             (1) A declaration that the allegations against John Arthur in the Underlying Suit do not
                 constitute an "occurrence" under MVIC's policy;

             (2) A declaration that the allegations against John Arthur in the Underlying Suit are
                 excluded by the intentional/expected injury exclusion ofMVIC's policy;

             (3) A declaration that the allegations against John Arthur in the Underlying Suit are
                 excluded by the sexual molestation exclusion ofMVIC's policy;

             (4) A declaration that the exemplary damages alleged against John Arthur in the
                 underlying suit are excluded by MVIC's policy;

             (5) A declaration that John Arthur's delay in notifying MVIC of the loss prejudiced
                 MVIC in violation of the insureds' duties in the policy;

             (6) A declaration that MVIC has no duty to defend John Arthur or Ivan Arthur for any
                 claims made against them arising out of the allegations in the Underlying Suit;

             (7) A declaration that MVIC has no duty to indemnify John Arthur or Ivan Arthur for
                 any claims made against them arising out of the allegations in the Underlying Suit;

             (8) A declaration that MVIC owes no duty to pay Annie Andrews for any damages she
                 may be awarded against John Arthur or Ivan Arthur arising out of the allegations
                 in the Underlying Petition;

             (9) An award of costs pursuant to Federal Rule of Civil Procedure 54(d)(1 ); and

             (1 0) Such other and further relief as MVIC may show itself justly entitled.




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                                       Page 9
 Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 10 of 113 PageID #: 10




                                            Respectfully submitted,



                                             Is/ ERIK E. EKV ALL
                                            Erik E. Ekvall
                                            State Bar No. 06507022
                                            eekvall@ekvallbyrne.com
                                            EKV ALL & BYRNE, L.L.P.
                                            4450 Sigma Road, Suite 100
                                            Dallas, Texas 75244
                                            Telephone: (972) 239-0839
                                            Facsimile: (972) 960-9517

                                            ATTORNEYS FOR PLAINTIFF
                                            MOUNTAIN VALLEY INDEMNITY
                                            COMPANY




ORIGINAL COMPLAINT FOR DECLARATORY RELIEF                                Page 10
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 11 of 113 PageID #: 11




             EXHIBIT A
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 12 of 113 PageID #: 12




      AJ\    Mountain Valley
    j \\.    lndemni~ Company'"
                 .\,.,\<kt,,..,J.,.kf>u.,,,,,.,                                Policy Number:
   PO Box 3199 • Winston Salem, NC 27102-3199                                          2004628969
                                                                               Named Insured:
                                                                                       Ivan Arthur
                                                                               Policy Period:                           12:01 AM
   Ivan Arthur                                                                         3/3/2017 • 3/3/2018
   John Arthur                                                                 Date of Notice:                           2/2/2017
   7225 Saint Augustine Dr                                                     Policy Underwritten By:
   Frisco, TX 75033-3175                                                              MOUNTAIN VALLEY INDEMNITY COMPANY
                                                                                     24 Hour Claim Reporting: 1-877-248-0555
                                                                                     For Policy Information: 1-888-980-7647
                                                                                                   www.mvic-aie.com
                                                                               9307128
                                                                                     GEICO Insurance Agency
                                                                                     1 GEICO Blvd
                                                                                     Fredericksburg VA 22412
                                                                                     (855) 836-9115


RESIDENCE PREMISES
7225 Saint Augustine Dr
Frisco, TX 75033-3175




ONECHOICE HOMEOWNERS POLICY DECLARATIONS
TRANSACTION TYPE:                                                   PAYMENT TYPE:
NEW BUSINESS                                                        MORTGAGEE BILLED


Dear Policyholder,

GEICO INSURANCE AGENCY and Mountain Valley Indemnity Company are pleased to present you with your homeowners new
business insurance policy.

A bill for your premium is being sent to your mortgagee separately requesting payment of the premium.

In the event of a loss, call our toll free number 1-877-248-0555 for 24-hour claim reporting. Our dedicated professionals are ready to
help 24 hours a day, seven days a week.

Thank you for letting us be of service and if you have any questions, please contact GEICO INSURANCE AGENCY at (855) 836-
9115.


MESSAGES

PLEASE REFER TO THE "IMPORTANT NOTICES" SECTION OF THIS POLICY FOR IMPORTANT INFORMATION
CONCERNING THIS POLICY.

Your Coverage C Limit has been increased at no additional charge.




SH DC 12 03 13                                                    - 1-
        Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 13 of 113 PageID #: 13




 BASIC POLICY COVERAGES

 SECTION I PROPERTY COVERAGES                                                                LIMITS OF LIABILITY
 A. DWELLING                                                                                 $ 332,000
 B. OTHERSTRUCTURES                                                                          $ 33,200
 C. PERSONALPROPERTY                                                                         $ 166,000
 D. LOSS OF USE                                                                              $ 66,400

 SECTION I DEDUCTIBLE
 We will pay only that part of the total of all loss and expense payable under Section I that exceeds:$ 2,500



 SECTION II LIABILITY COVERAGES                                                             LIMITS OF LIABILITY
 E. PERSONAL LIABILITY- EACH OCCURRENCE                                                      $ 300,000
 F. MEDICAL PAYMENTS TO OTHERS                                                               $ 5,000


ADDITIONAL COVERAGES

Blanket Personal Property- Jewelry
         Limit: $5,000

Foundation Coverage
        Limit: $49,800



Water Backup
        Limit: $5,000
        Deductible: $500




ATTACHMENTS
The following forms, endorsements and exceptions to conditions are part of the policy at time of issue. Please read them carefully.

FORM NO.                  EDITION DATE                 TITLE
HO 3000                   02 13                        HOMEOWNERS SPECIAL FORM
SH 01 25                  03 13                        SPECIAL PROVISIONS - TEXAS
HO 0416                   10 00                        PREMISES ALARM OR FIRE PROTECTION SYSTEM
HO 23 04                  05 II                        PERSONAL PROPERTY REPLACEMENT COST LOSS SETTLEMENT- TEXAS
SH 06 01                  06 05                        IDENTITY THEFT RESOLUTION ASSISTANCE
SH 23 16                  03 13                        LIMITED WATER BACK UP AND SUMP DISCHARGE OR OVERFLOW
                                                       COVERAGE-TEXAS
SH 23 23                  03 13                        FOUNDATION COVERAGE- TEXAS
SH 23 24                  03 13                        BLANKET PERSONAL PROPERTY ENDORSEMENT- TEXAS


Ifyou have chosen tile Scheduled Personal Property Endorsement, please refer to tllat section which appears later in these policy declarations.



SHDC 120313                                                                     -2-
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 14 of 113 PageID #: 14




PREMIUM INFORMATION

BASIC PREMIUM                                                                           $ 1,073
ADDITIONAL COVERAGES                                                                    $ 157

TOTAL PREMIUM                                                                           $ 1,230

Expense Fee                                                                             $75

TOTAL                                                                                   $ 1,305


POLICY CREDITS

Included in the above premium are the following credits:
Account Discount                        Advanced Quote Discount
Burglar Alarm Discount                  Fire Alarm Discount
Multi-Policy Affinity Discount          Paid in Full Discount




MORTGAGEE/ADDITIONAL INSUREDS/ADDITIONAL INTERESTS

Mortgagee
Wells Fargo Bank, NA #708 ISAOA
POBox 5708
Springfield, OH 45501-5708
Loan#:0215779166


RATING INFORMATION
 RISK STATE        OCCUPANCY                   COUNTY                   ZIP CODE            FAMILIES               CONSTRUCTION        YEAR
     TX             PRIMARY                    COLLIN                     75033                I                  MASONRY VENEER        2000

  FEET TO HYDRANT           MILES TO STATION                  PROTECTION CLASS                        ROOF TYPE                ROOF AGE
        0-500                      0-5                               I                            Asphalt or Composition           3
                                                                                                          Shingle

     PRIMARY HEATING SOURCE                      RATING DATE
          NATURAL GAS                              02-02-2017




                                 Includes Copyrighted Material of Insurance Services Office, Inc. with its permission
                                               Copyright, Insurance Services Office, Inc. 1988-2018



IMPORTANT NOTICES




SHDC 120313                                                           - 3-
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 15 of 113 PageID #: 15




G13896 07 05
EXECUTION OF OFFICER'S SIGNATURES

In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this policy
shall not be valid unless countersigned by our authorized agent.




                    Jeffrey Weissmann, Secretary                        Andrew Mcguire, President




Countersigned - - - - - - - - - - - - - -                          Agencyat: _ _ _ _ _ _ _ _ _ _ _ _ ___
                      (Authorized Agent)
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 16 of 113 PageID #: 16

SH PN 80 1015
IMPORTANT NOTICE



                 IMPORTANT NOTICE                                         AVISO IMPORTANTE


To obtain information or make a complaint:               Para obtener informacion o para presentar una queja:


You may contact your agent at (855) 836-9115.            Usted puede comunicarse con su agente al (855) 836-
                                                         9115.


You may call Mountain Valley Indemnity Company's toll-   Usted puede !lamar al numero de telefono gratuito de
free telephone number for information or to make a       Mountain Valley Indemnity Company's para obtener
complaint at:                                            informacion o para presentar una queja al:


                1-888-980-7647                                           1-888-980-7647


You may also write to Mountain Valley Indemnity          Usted tambien puede escribir a Mountain Valley
Company at:                                              Indemnity Company:


                PO Box 3199                                              PO Box 3199
                Winston Salem, NC 27102-3199                             Winston Salem, NC 27102-3199


You may contact the Texas Department of Insurance to     Usted puede comunicarse con el Departamento de
obtain information on companies, coverages, rights, or   Seguros de Texas para obtener informacion sabre
complaints at:                                           compaiifas, coberturas, derechos, o quejas al:


                1-800-252-3439                                           1-800-252-3439


You may write the Texas Department of Insurance:         Usted puede escribir al Departamento de Seguros de
                                                         Texas a:


                                                                         P.O. Box 149104
                P.O. Box 149104
                                                                         Austin, TX 78714-9104
               Austin, TX 78714-9104
                                                                         Fax: (512) 490-1007
               Fax: (512) 490-1007
                                                                         Sitio web: www.tdi.texas.gov
                Web: www.tdi.texas.gov
                                                               E-mail: ConsumerProtection@tdi. texas.gov
      E-mail: ConsumerProtection@tdi. texas. gov

                                                         DIS PUT AS POR PRIMAS DE SEGUROS 0
PREMIUM OR CLAIM DISPUTES:
                                                         RECLAMACIONES:
Should you have a dispute concerning your premium or
                                                         Si tiene una disputa relacionada con su prima de seguro
about a claim, you should contact the agent or the
                                                         o con una reclamacion, usted debe comunicarse con el
company first. If the dispute is not resolved, you may
                                                         agente o Ia compaiifa primero. Si Ia disputa no es
contact the Texas Department of Insurance.
                                                         resuelta, puede comunicarse con el Departamento de
                                                         Seguros de Texas.

ATTACH THIS NOTICE TO YOUR POLICY:                       ADJUNTE ESTE AVISO A SU POLIZA:
This notice is for your information only and does not    Este aviso es solamente para propositos informativos y
become a part or condition of the attached document.     no se convierte en parte o en condicion del documento
                                                         adjunto.
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 17 of 113 PageID #: 17




                    DECLARACION DE DERECHOS DEL CONSUMIDOR
            SEGUROS PARA PROPIETARIO DE VIVIENDA, HABITACION E INQUILINO

                                        (.Que es Ia Declaracion de Derechos?


Esta Declaraci6n de Derechos es un resumen de sus derechos, y no forma parte de su paliza. El Departamento de
Seguros de Texas (Texas Department of Insurance - TDI, por su nombre y siglas en ingles) adopto Ia Declaraci6n de
Derechos y exige que Ia campania de seguros le proporcione una copia cuando le expida su poliza.

La ley de Texas le otorga ciertos derechos respecto a su seguro de propietario de vivienda, habitaci6n e inquiline. Esta
Declaraci6n de Derechos identifica sus derechos, los cuales han sido especificados por reglamento o por estatuto
estatal, pero no incluye todos sus derechos. Tampoco se incluyen aqui algunas de las excepciones. Si su agente,
campania o ajustador le dice que alguno de estos derechos no le corresponde a usted, comuniquese con el Programa
de Protecci6n al Consumidor de TDI (TDI Consumer Protection Program, por su nombre en ingles) al 1-800-252-3439,
o por media de correo postal a (111-1A), P. 0. Box 149091, Austin, TX 78714-9091, o por correo electr6nico a
ConsumerProtection@tdi.texas.gov. Para obtener una lista de Ia ley(es) y/o reglamento(s) en especifico que hemos
resumido en cada articulo de esta Declaraci6n de Derechos, o si tiene alguna pregunta o comentario, comuniquese
con Ia Oficina del Asesor Publico de Seguros (Office of Public Insurance Counsel - OPIC, por su nombre y siglas en
ingles) a11-877-611-6742, por correo postal a 333 Guadalupe, Suite 3-120, Austin, TX 78701, o visite el sitio Web de
OPIC en www.opic.texas.gov.

Esta Declaraci6n de Derechos no menciona las responsabilidades suyas. Sus responsabilidades referentes a su
seguro pueden ser encontradas en su paliza. No cumplir con sus obligaciones podria afectar sus derechos.

         Como obtener informacion por parte del Departamento de Seguros y su compaiiia de seguros


1. INFORMACION QUE PUEDE OBTENER DE TDI. Usted tiene derecho a llamar gratis a TDI al 1-800-252-3439
   para obtener mas informacion sabre:
           sus derechos como consumidor de seguros;
           el estado de Ia licencia de una campania de seguros o agente;
           Ia situaci6n econ6mica de una campania de seguros;
           el promedio y tipo de quejas que los consumidores han presentado en contra de una campania de
           seguros;
           Ia manera en que las companias de seguros usan el historial de credito, incluso cuales Ia usan y Ia formula
           que cada campania utiliza para las calificaciones de credito;
          los precios que Ia campania de seguros tiene registrados en el estado;
          las guias de aseguramiento de Ia campania de seguros (sujeto a las excepciones provistas en Ia Ley de
          Informacion Publica, tambien conocida como Ia Ley de Archives Publicos);
          El Texas FAIR Plan, desingado para ayudar a los consumidores que se les ha negado cobertura al lo
          menos por does companias de seguro; y
          otros asuntos de interes al consumidor.

   Tambien puede encontrar alguna de esta informacion en el sitio Web de TDI en www.tdi.texas.gov.

   En www.helpinsure.com, las personas en Texas pueden encontrar mas informacion detallada sobre sus
   aseguradores actuales y futures. TDI, en conjunto con OPIC, mantienen este sitio Web para ayudar a las personas
   en Texas a encontrar un seguro de propiedad residencial y de automovil personal. Para obtener informacion sabre
   las companias que expiden seguros en Texas, que se encuentran en los 25 principales grupos a nivel nacional, el
   sitio Web tambien incluye:

SH PN 73 1015   Page 1 of9
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 18 of 113 PageID #: 18
              una lista de las aseguradoras por condado y/o codigo postal;
              informacion de contacto detallada para cada aseguradora;
              muestras de los precios y un breve historial de los incrementos y/o reducciones en los precios;
              comparaciones de las formas de polizas;
              una lista de las formas de polizas, exclusiones, endosos, y descuentos ofrecidos por cada aseguradora; y
              medidas disciplinarias no confidenciales en contra de cada aseguradora.

 2. INFORMACI6N QUE PUEDE OBTENER DE SU COMPANIA DE SEGUROS.                          Usted tiene derecho a que Ia
      compariia de seguros tenga un numero telefonico al que pueda llamar gratis para hacer preguntas o presentar
      quejas. Este numero lo puede encontrar en un aviso adjunto a su poliza. Las compariias de seguros pequerias no
      estan obligadas a cumplir con este requisite.

                                    Lo que debe saber antes de comprar un seguro

3. DECLARACIONES PROHIBIDA. Su compariia de seguros o agente tienen prohibido hacer declaraciones falsas,
     engariosas o embaucadoras con respecto a los seguros.

4.   SEGURO REQUERIDO POR LA FINANCIERA. La financiera no puede exigirle, como condicion para financiar el
     prestamo de su casa u otros servicios de financiamiento para Ia propiedad, que usted compre seguro por una
     cantidad que exceda el costo de reemplazo del inmueble y su contenido, sin importar Ia suma del prestamo de
     casa u otros arreglos de financiamiento. Para determinar el coste de reemplazo del inmueble, Ia financiera no
     puede incluir el valor de mercado del terrene en el que el inmueble esta ubicado.

5.   INFORMACI6N DE CREDITO. Una compariia de seguros no puede negarle el seguro basandose solamente en
     Ia informacion de su historial de credito. Las aseguradoras que utilizan el historial de credito tambien tienen que
     considerar otros factores de aseguramiento independientes al historial de credito cuando deciden ofrecerle
     cobertura. (Para obtener informacion adicional vea Ia seccion de esta Declaracion de Derechos titulada Lo que
     usted debe saber sabre como usan e/ historial de credito las compafiias de seguros.)

6. RECLAMACIONES POR DANOS DE AGUA RELACIONADAS A APARATOS DOMESTJCOS. La compariia de
   seguros no puede negarle el seguro o aumentar su prima basandose en una reclamacion anterior debido a darios
   de agua relacionados a aparatos domesticos sf:
          el dario ha sido debidamente reparado o remediado, y
          Ia reparacion o remedio fue inspeccionado y certificado.

     AVISO: Una compariia puede usar una reclamacion por darios de agua relacionada a aparatos domesticos si
     usted ha presentado tres reclamaciones de este tipo en el transcurso de tres alios y Ia compariia ha pagado por
     las reclamaciones. Esto incluye reclamaciones presentadas por usted o presentadas a cargo de su propiedad.

7. RECLAMACIONES POR DANOS CAUSADOS POR EL AGUA 0 EL MOHO (HONGOS). La aseguradora no
     puede negarle el seguro basandose en una sola reclamacion anterior presentada por darios causados por el agua.
     Una compariia de seguros tampoco puede negarle el seguro si usted tuvo darios previos causados por el moho, o
     en una reclamacion anterior debido al moho si:
         el dario o reclamacion debidamente reparo o remedio; y
         Ia reparacion o remedio fue inspeccionado y certificado.

     AVISO: Esto incluye las reclamaciones presentadas por usted o presentadas a cargo de su propiedad.

8.   CONDICIONES EN LAS QUE SE ENCUENTRA LA PROPIEDAD. Programa de lnspeccion Voluntaria: Usted
     tiene derecho a que se le haga a su propiedad una inspeccion independiente llevada a cabo por cualquier
     inspector autorizado por el Comisionado de Seguros. Una vez que el inspector determina que Ia propiedad reune
     ciertos requisites minimos y expide el certificado de inspeccion, ninguna aseguradora puede negarle Ia cobertura
     basandose en las condiciones en que se encuentra Ia propiedad, sin re inspeccionar Ia propiedad. Si una

SH PN 73 1015    Page 2 of9
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 19 of 113 PageID #: 19

    aseguradora despues le niega Ia cobertura, Ia aseguradora tiene que identificar, por escrito, el problema(s)
    especffico(s) que causa que Ia propiedad no sea asegurable. En el sitio Web de TDI puede encontrar una lista de
    inspectores a su disposici6n www.tdi.texas.gov/company/vipagnt.html o puede !lamar directamente a TDI al 1-800-
    252-3439 y pedir Ia lista.

9. RED DE SEGUR/DAD. Si dos compalifas de seguros se han negado a venderle un seguro, usted puede tener
    derecho a comprar un seguro basico de propietario de vivienda mediante el Plan de Acceso Justo a los Seguros
    en Texas, tambien conocido como el Texas FAIR Plan. Su propiedad tiene que reunir ciertos requisites, y Ia
    elegibilidad para Ia cobertura del Texas FAIR Plan tiene que ser restablecida cada dos alios. Usted puede obtener
    una lista de los agentes de seguros que tienen autorizaci6n para vender Ia cobertura de Ia Asociaci6n Texas FAIR
    Plan en el sitio Web www.texasfairplan.org o llamando al1-800-979-6440 (512-505-2200 en Austin).

10. COBERTURA CONTRA VENTARRONES.                      Para las propiedades ubicadas en areas designadas por el
    Comisionado de Seguros, en ciertos condados en o cerca de Ia costa, usted puede tener derecho a comprar una
    cobertura contra ventarrones y granizo por medio de Ia Asociaci6n de Seguros Contra Tormentas de Texas (Texas
    Windstorm Insurance Association - TWIA, por su nombre y siglas en ingles), si por lo menos una compalifa de
    seguros que actualmente este proporcionando cobertura contra ventarrones en el mercado estandar, se ha
    negado a venderle una cobertura contra ventarrones. Su propiedad tiene que reunir ciertos requisites, y Ia
    elegibilidad para obtener una cobertura TWIA debe ser restablecida cada tres alios. Es posible que tenga que
    restablecer Ia elegibilidad antes de los tres alios si usted le ha hecho cualquier reparaci6n o alteraci6n a su casa.
    La cobertura contra ventarrones mediante TWIA esta limitada a Ia cantidad maxima fijada anualmente por el
    Comisionado de Seguros. Este derecho aplica compre o no compre usted otro seguro para su casa. En todos los
    otros condados las p61izas para propietario de vivienda o habitaci6n incluyen Ia cobertura contra ventarrones y
    granizo, a menos que usted solicite que esta cobertura sea eliminada de su p61iza.

   AVISO: Si usted vive en una zona que tiende a inundarse (Zona V, Zona VE, y Zona Vl-130) y su vivienda fue
   construida, alterada, remodelada, o ampliada despues del 1° de septiembre de 2009, usted debe comprar un
   seguro contra inundaciones, por medio del Programa Nacional de Seguros Contra lnundaci6n (National Flood
   Insurance Program- NFIP, por su nombre y siglas en ingles) para poder ser elegible para comprar una cobertura
   contra ventarrones mediante TWIA. Sin embargo, si NFIP no proporciona seguro contra inundaciones en su area,
   noes requerido que usted lo compre.

11. PAGOS ELECTRON/COS. Si usted autoriza que su aseguradora retire los pagos de su prima directamente de su
    instituci6n financiera, incluyendo su cuenta de plica, su aseguradora no puede aumentar Ia cantidad que retira, a
    menos que:
         Ia aseguradora le notifique por medio del correo postal de los Estados Unidos sobre el aumento de prima
         mfnimo 30 dfas antes de Ia fecha en que el aumento entrara en vigor; y
         usted no notifique a Ia aseguradora que usted se opone al aumento en Ia cantidad que va a ser retirada de su
         cuenta, mfnimo cinco dfas antes de Ia fecha en que el aumento entrara en vigor.

   El aviso proporcionado por Ia aseguradora tiene que incluir un numero de telefono gratuito, una direcci6n postal y
   una direcci6n de correo electr6nico (si es que aplica), mediante los cuales usted pueda comunicarse con Ia
   aseguradora para oponerse al aumento.

   AVISO: Esto no aplica a los aumentos de prima especificamente programados en Ia p61iza original, ni a los
   aumentos debido a cambios que usted solicita en Ia p61iza, o a un aumento que es menos de $10 o el 10 por
   ciento del pago del mes anterior.

12. AVISO DE REDUCCION DE COBERTURA. Si una aseguradora usa un endoso para reducir Ia cantidad de Ia
   cobertura que es proporcionada por su p61iza, Ia aseguradora tiene que darle una explicaci6n por escrito sabre el
   cambia hecho mediante el endoso. La aseguradora tiene que darle esta explicaci6n a no mas tardar del dfa 30,
   antes de Ia fecha en que Ia nueva p61iza o Ia renovaci6n de Ia p61iza entran en vigor. Una compalifa de seguros no
   puede reducir Ia cobertura durante Ia vigencia de Ia p61iza, a menos que usted solicite el cambia. Si usted solicita
   el cambia, Ia compalifa no esta obligada a darle aviso.




SHPN73 1015     Page3of9
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 20 of 113 PageID #: 20
 13. AVISO DE AUMENTO DE PRIMA. Si Ia aseguradora intenta aumentar su prima el 10 por ciento o mas en Ia
     fecha de renovacion, Ia aseguradora tiene que enviarle un aviso mfnimo 30 dfas antes de Ia fecha de renovacion.

 14. EXPLICACI6N DE RECHAZO. A peticion suya, usted tiene derecho a que se le informe por escrito el motivo por
     el que se le nego Ia cobertura. El aviso por escrito tiene que explicar detalladamente el motivo por el que
     decidieron negarle Ia cobertura, incluyendo los percances precisos, las circunstancias o los factores de riesgo que
     lo descalificaron. Tambien tiene que informarle las fuentes de informacion que utilizo.

     AVISO: La obligacion de darle una explicacion por escrito le corresponde directamente a las companfas de
     seguros. Los agentes independientes no tienen el deber especffico de cotizarle el precio mas bajo posible o darle
     una explicacion por escrito del motivo por el que no le ofrecieron el precio mas bajo posible.

 15. PREGUENTAS POR PARTE DE LOS CL/ENTES. Una companfa de seguros no puede usar preguntas hechas
     por los clientes como base para negarle a usted Ia cobertura o para determinar su prima.

    AVISO: Preguntas por parte de los clientes incluyen:
           preguntas en general sobre su poliza;
             preguntas sobre el proceso de Ia companfa para presentar reclamaciones; y
             preguntas para saber si Ia poliza cubrira un percance a menos que Ia pregunta tenga que ver con danos
             en especffico que han ocurrido y que han resultado en una investigacion o una reclamacion.

16. PRECIOS DIFERENTES DENTRO DEL MISMO CONDADO. Si una aseguradora subdivide un condado con el
    proposito de cobrar diferentes precios en cada subdivision, Ia diferencia entre el precio mas bajo y el mas alto no
    puede exceder el 15 por ciento, a menos que este justificado por datos actuariales.

17. DERECHO A LA PRIVACIDAD. Usted tiene derecho a evitar que una companfa de seguros, agente, ajustador, o
    institucion financiera revele sus datos financieros personales a las companfas que no estan afiliadas a Ia companfa
    de seguros o institucion financiera. Algunos ejemplos son: su ingreso, numero de seguro social, historial de credito,
    y su historial de pago de primas.

    Si usted solicita una poliza, Ia companfa de seguros o institucion financiera tiene que avisarle si intenta compartir
    su informacion financiera, y darle un mfnimo de 30 dfas para que usted pueda rehusarse a permitir que los revelen.
    El rehusarse a que revelen sus datos se conoce como optar porno participar (opting out, por su nombre en ingles).
    Si usted compra una poliza, Ia companfa de seguros o institucion financiera tiene que decirle cual informacion
    reune sobre usted y si intenta compartirla, y darle un mfnimo de 30 dfas para que pueda optar porno participar.
    Los agentes y ajustadores que intentan compartir sus datos con cualquiera ajeno a Ia companfa de seguros o
    institucion financiera tambien tienen que darle un aviso semejante.

    Usted puede optar por no participar (opt out) en cualquier momenta. Su decision para optar por no participar
    permanece vigente, a menos que usted Ia revoque.

    Estas protecciones no aplican a:
            Ia informacion que en otros lugares esta a disposicion del publico;
            Ia informacion que las companfas de seguros o instituciones financieras estan obligadas por ley a revelar;
            0
            Ia informacion que las companfas de seguros o instituciones financieras tienen que compartir para
            conducer sus actividades normales de negocios.

                        Lo que usted debe saber sobre las cancelaciones y no renovaciones


    Cancelaci6n significa que antes de terminar Ia vigencia de Ia poliza Ia companfa de seguros:
            termina Ia poliza;
            reduce o restringe Ia cobertura bajo Ia poliza; o

SH PN 73 10 15   Page 4 of 9
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 21 of 113 PageID #: 21
             se rehusa a ofrecer cobertura adicional a Ia que usted tiene derecho bajo Ia paliza.

     Rehusarse a renovar y no renovaci6n significa que Ia paliza termina cuando termina Ia vigencia de Ia paliza.


     El periodo de vigencia de Ia p61iza se muestra en Ia pagina de declaraciones al frente de su paliza.

 18. LIMITACION EN LA CANCELACION DE LAS POLIZAS PARA PROPIETARIOS DE VIVIENDA E INQU/LINO.
     Una vez que el periodo inicial de Ia paliza que expidia Ia campania ha estado en vigor por 60 dias o mas, Ia
     campania de seguros no puede cancelar su paliza a menos que:
            usted no pague Ia prima a su debido tiempo;
            usted presente una reclamacian fraudulenta;
            haya un aumento en el riesgo amparado por Ia paliza, un riesgo que esta bajo su control y que resulta en
            un aumento en Ia prima de su paliza; o
             si TDI determina que continuar Ia paliza resultaria en una infraccian a las leyes de seguros.

    Si su paliza ha estado en vigor menos de 60 dias, Ia campania de seguros no puede cancelarla a menos que:
            aplique una de las razones arriba mencionadas;
            Ia campania de seguros identifique una situaci6n que:
                esta creando un aumento de riesgo;
                no fue revelada en Ia solicitud de seguro; y
                no es sujeto de una reclamacian previa; o
            Ia campania de seguros rechace un reporte de inspecci6n requerida dentro de los 10 dias a partir de Ia
            fecha en que recibe el reporte. El reporte tiene que haber sido llevado a cabo por un inspector autorizado,
            o con licencia, y no puede ser de mas de 90 dias.

19. LIMITACION EN LA CANCELACION DE LAS POLIZAS DE HABITACION. Una vez que el periodo inicial de Ia
    p61iza de habitacian ha estado en vigor 90 dias, Ia campania de seguros no puede cancelarla a menos que:
            usted no pague Ia prima en Ia fecha debida;
            usted presente una reclamacian fraudulenta;
            haya un aumento en el riesgo amparado por Ia p61iza, un riesgo que esta bajo su control y resulta en un
            aumento en Ia prima de su p61iza; o
            si TDI determina que continuar Ia paliza resultaria en una infracci6n a las leyes de seguros.

20. AVISO DE CANCELACION. Para cancelar su p61iza, su campania de seguros tiene que enviarle un aviso al
    menos 10 dias antes de Ia fecha en que Ia cancelacian entrara en vigor. Su p61iza podria estipular mas tiempo
    para este tipo de aviso.

21. EL DERECHO DEL ASEGURADO PARA CANCELAR LA POLIZA. Usted tiene derecho a cancelar su paliza en
    cualquier momenta y recibir reembolso de Ia prima no devengada.

22. CAMBIO EN SU ESTADO CIVIL. Si su estado civil cambia, usted tiene derecho a continuar con su cobertura de
    seguro. Usted tiene derecho a una paliza nueva, a su nombre, con coberturas que mas se aproximen a las
    coberturas de su paliza anterior, incluso con Ia misma fecha de vencimiento. La campania de seguros no puede
    fechar Ia nueva p61iza de manera que entre Ia paliza anterior y Ia nueva haya un lapso de cobertura.

23. USO DEL HISTORIAL DE RECLAMACIONES PARA NO RENOVAR 0 PARA DETERMINAR LA PRIMA DE
    RENOVACION. Su campania de seguros no puede usar, como base para no renovarle su paliza, las
    reclamaciones que usted ha presentado, a menos que:
           usted presente tres o mas reclamaciones en un periodo de tres arias; y
           su aseguradora le notifique por escrito, despues de Ia segunda reclamacian, que Ia presentaci6n de una
           tercera reclamacian podria causar que no le renueven Ia paliza.


SH PN 73 10 15   Page 5 of 9
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 22 of 113 PageID #: 22


     La comparifa de seguros no puede utilizar los siguientes tipos de reclamaciones para determinar Ia cantidad de
     reclamaciones que usted ha presentado o para determinar su prima si su poliza es renovada:
            las reclamaciones debido a darios por causas naturales, incluso darios causados por el mal tiempo;
            las reclamaciones por darios de agua relacionados a aparatos domesticos cuando las reparaciones han
            sido inspeccionadas y certificadas; o
            las reclamaciones presentadas pero que no fueron pagadas o pagables bajo Ia poliza.

     AVISO: La aseguradora puede contar las reclamaciones relacionadas a los aparatos domesticos si se han
     presentado y se han pagado tres o mas reclamaciones de este tipo en un perfodo de tres alios.

 24. EL USO DEL HISTORIAL DE CREDITO PARA NO RENOVAR. Una comparifa de seguros no puede rehusarse a
     renovar su poliza basimdose unicamente en su historial de credito. Las aseguradoras que utilizan el historial de
     credito para decidir si renuevan o no Ia poliza tambien tienen que considerar otros factores de aseguramiento
     independientes a Ia informacion de su historial de credito. (Para obtener mas informacion vea Ia secci6n de esta
     Declaracion de Derechos titulada Lo que usted debe saber sabre como usan el historial de credito las companias
     de seguros.)


25. A VISO DE CAMS/OS EN LA P6LIZA. Cuando Ia aseguradora le renueva Ia poliza tiene que avisarle por escrito
    sabre cualquier diferencia entre Ia poliza actual que usted ya tiene y cualquier otra poliza que le esta ofreciendo.
    En ciertos casas Ia comparifa de seguros tambien tiene que darle una comparacion entre Ia p61iza que le esta
    ofreciendo y las polizas adoptadas por el Comisionado de Seguros.

26. AVISO DE NO RENOVAC/6N. Si Ia comparifa de seguros no le envfa por correo postal un aviso de no
    renovacion al menos 30 dfas antes del vencimiento de su poliza, usted tiene derecho a exigir que Ia comparifa de
    seguros renueve su poliza.

27. EXPLICAC/6N DE CANCELAC/6N 0 DE NO RENOVAC/6N. Usted tiene derecho, sujeto a que usted lo solicite,
    que Ia comparifa de seguros le explique por escrito el motivo por el que decidio cancelar o no renovar Ia p61iza. La
    explicacion por escrito tiene que explicar totalmente el motivo, incluyendo los percances precisos, las
    circunstancias o los factores de riesgo que lo descalificaron. Tambien tiene que informarle las fuentes de
    informacion que utilizo.

                               Lo que usted debe saber cuando presenta una reclamaci6n


28. TRA TO JUSTO. Usted tiene derecho a que lo traten justa y honestamente cuando presenta una reclamacion. Si
    cree que una comparifa de seguros lo ha tratado injustamente, llame a TDI 1-800-252-3439 o descargue un
    formulario de queja del sitio Web de TDI en www.tdi.texas.gov. Usted puede llenar el formulario directamente en
    nuestro sitio Web o enviarla porfax a TDI al512-490-1007.

29. OFRECIMIENTO DE LIQUIDACI6N. Usted tiene derecho a rechazar cualquier               cantidad que Ia comparifa de
    seguros le ofrezca para liquidar su reclamacion, incluso cualquier valuacion        injusta. Si usted rechaza el
    ofrecimiento de una liquidacion, sus opciones incluyen el continuar negociando      con Ia aseguradora o buscar
    remedios legales tales como Ia mediacion, el arbitraje o presentar una demanda.     Usted tiene derecho a que su
    casa sea reparada por cualquier trabajador que usted escoja.

30. EXPLICACI6N DEL RECHAZO DE RECLAMAC/6N. Su comparifa de seguros tiene que decirle por escrito el
    motivo por el que rechaza Ia reclamacion o parte de Ia reclamacion.

31. MARCOS DE TIEMPO PARA EL PROCESO Y PAGO DE LAS RECLAMACIONES. Cuando presenta una
    reclamacion a cargo de su propia poliza, usted tiene derecho a que sea procesada y pagada prontamente. Si Ia
    comparifa de seguros no cumple con los marcos de tiempo estipulados para el proceso y pago de las
    reclamaciones, usted tiene derecho a cobrar un interes anual del 18 por ciento y honorarios de abogado, ademas
    de Ia suma de su reclamacion.

SH PN 73 10 15   Page 6 of 9
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 23 of 113 PageID #: 23


    Generalmente, dentro de 15 dias naturales, su compania de seguros tiene que acusar recibo de su reclamacion
    y solicitar cualquier informacion razonablemente relacionada a Ia misma. Dentro de 15 dias habiles (30 dias si Ia
    compania razonablemente sospecha incendio premeditado) despues de recibir toda Ia informacion solicitada, Ia
    compania tiene que aprobar o rechazar Ia reclamacion por escrito. La ley permite que Ia compania de seguros
    extienda este marco de tiempo hasta 45 dias si le avisa que necesita mas tiempo y le explica el motivo. Despues
    de notificarle que Ia reclamacion ha sido aprobada, su compania de seguros tiene que pagarla dentro de los
    siguientes cinco dias habiles.

    Si su reclamacion es a consecuencia de una catastrofe relacionada al mal tiempo u otro desastre grande de Ia
    naturaleza, segun lo definido por TDI, los marcos de tiempo para el proceso de estas reclamaciones son
    extendidos a 15 dias adicionales.

32. EL COBRO DE LOS PAGOS DE LA RECLAMACI6N. Con frecuencia Ia compania de seguros expedira el
    cheque de Ia reclamacion a nombre de usted y de Ia compania hipotecaria u otra financiera y lo enviara
    directamente a Ia financiera. En ese caso Ia financiera tiene que notificarle dentro de 10 dias a partir de Ia fecha en
    que recibe el cheque, y explicarle lo que tiene que hacer para retirar los fondos.
    Una vez que usted solicita los fondos Ia financiera debe, dentro de los siguientes diez dias:
            permitir que usted retire el dinero; o
            explicarle en detalle lo que tiene que hacer para retirar el dinero.

    Si Ia financiera no le da los avisos arriba mencionados, o no le paga el dinero despues que usted ha cumplido
    con los requisites, Ia financiera tiene que pagarle el 10 por ciento de interes anual sobre los fondos, a partir de
    Ia fecha en que el pago o los avisos debieron haberse hecho.

33. AVISO DE PAGO DE RECLAMACI6N POR RESPONSABILIDAD CIVIL. Su compania de seguros tiene que
    darle aviso si intenta pagar una reclamacion de responsabilidad civil a cargo de su poliza. La compania tiene que
    avisarle por escrito sobre cualquier ofrecimiento inicial que esta haciendo para resolver o liquidar Ia reclamacion en
    contra suya, y tiene que avisarle a mas tardar el decimo dia a partir de Ia fecha en que hizo el ofrecimiento. La
    compania tiene que avisarle por escrito cuando liquida una reclamacion en contra suya, y tiene que avisarle a mas
    tardar el treintavo dia a partir de Ia fecha en que hace Ia liquidacion.

34. INFORMACI6N NO REQUERIDA PARA EL PROCESO DE UNA RECLAMACI6N. Usted tiene derecho a
    rehusarse a proporcionar a su compania de seguros informacion que no esta relacionada con su reclamacion.
    Ademas, usted puede rehusarse a proporcionar sus reportes de declaracion de impuestos (federal income tax
    records, por su nombre en ingles), a menos que su aseguradora obtenga una orden judicial (court order, por su
    nombre en ingles) o si su reclamacion esta relacionada con Ia perdida de ingresos o debido a un incendio.

                   Lo que usted debe saber sobre lo que esta prohibido en cuesti6n de discriminacion

35. SECTORES PROTEGIDOS. Una compania de seguros no puede discriminar en contra suya al rehusarse a
    asegurarlo, limitarle Ia cantidad, grado o clase de cobertura a disposicion suya; tampoco puede cobrarle un precio
    diferente par Ia misma cobertura o rehusarse a renovarle Ia poliza debido a:
            su raza, color, religion, sexo, estado civil, incapacidad o incapacidad parcial, u origen nacional; o
            a menos que lo justifique con una experiencia de perdidas reales o anticipadas, a causa de Ia edad o
             ubicacion geogratica.

36. ANTIGUEDAD DE LA CASA. La campania de seguros no puede rehusarse a asegurar Ia propiedad debido a Ia
    antigOedad de su casa. Sin embargo, Ia compania de seguros podria rehusarse a venderle Ia cobertura de seguro
    basandose en las condiciones en las que se encuentra su propiedad, incluso las condiciones en que se encuentra
    Ia plomeria, sistemas de calefaccion y aire acondicionado, alambrado, y techo.

37. VALOR DE LA PROPIEDAD. La compania de seguros no puede rehusarse a asegurar su propiedad porque el
    valor es muy bajo o porque Ia campania ha establecido cantidades minimas de cobertura.


SH PN 73 1015   Page 7 of9
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 24 of 113 PageID #: 24
 38. GUlAS DE ASEGURAMIENTO. Las guias de aseguramiento no pueden ser injustamente discriminatorias y tienen
    que estar basadas en principios solidos de actuario.


 39. IGUALDAD DE TRATO. A menos que se base en principios solidos de actuario, Ia compariia de seguros no
    puede tratarlo de manera diferente a como trata a otros individuos de su misma clase y que esencialmente
    presentan el mismo riesgo. Si sostiene perdidas economicas como resultado de este tipo de discriminacion, usted
    tiene derecho a demandar a Ia compariia de seguros en una Corte de Distrito del Condado de Travis.


    Si el veredicto es a su favor, usted podria recuperar sus perdidas economicas, los costas de Ia corte, los
    honorarios de su abogado y de los testigos peritos necesarios. Si Ia corte determina que Ia compariia de seguros
    intencionadamente infracciono sus derechos, tambien podria otorgar a cada reclamante una cantidad de hasta
    $25,000.


    La demanda tendria que presentarla a mas tardar para el segundo aniversario de Ia fecha en que Ia aseguradora
    le nego el seguro o cuando Ia accion injusta ocurrio o en Ia fecha en que usted razonablemente debio haber
    descubierto que Ia accion injusta ocurrio. Si Ia corte determina que Ia demanda no tiene fundamento y que usted Ia
    presento de mala fe, o que Ia presento con propositos de acoso, usted estara obligado a pagar los costas de Ia
    corte y los honorarios del abogado de Ia compariia de seguros.


                Lo que usted debe saber sobre como usan el historial de credito las compafiias de seguros

40. LA ASEGURADORA ESTA OBL/GADA A AVISARLE. Si una compariia de seguros utiliza el historial de credito
    para hacer decisiones de aseguramiento o clasificacion de poliza, Ia compariia esta obligada a darle una
    declaracion de divulgacion del uso del historial de credito dentro de los 10 dias a partir de Ia fecha en que usted
    completo Ia solicitud de seguro.

    Esa declaracion revelara si Ia aseguradora obtendra y utilizara su historial de credito, y enumerara sus derechos
    legales especificos, incluyendo:
            el historial de credito que las compariias de seguros no pueden usar en contra suya;
            como es que usted puede conseguir que se le hagan excepciones razonables que su aseguradora esta
            obligada a hacer cuando usa el historial de credito si ciertas circunstancias de Ia vida afectan
            negativamente el historial de credito, por ejemplo: un divorcio, fallecimiento de unfamiliar cercano o robo
            de identidad;
            el aviso* que una aseguradora tiene que enviarle cuando hace una decision basada en su informacion de
            credito que negativamente afecta su habilidad para obtener o mantener el seguro o requiere que usted
            pague una prima mas alta; y
            como puede usted disputar el historial de credito y requerir que Ia aseguradora reclasifique su poliza si el
            precio fue aumentado debido a informacion de credito incorrecta o no verificable.

   * El aviso tiene que incluir una descripcion de hasta cuatro factores primaries que influenciaron Ia decision de Ia
   aseguradora.

   Las aseguradoras tienen que usar el formulario de Declaracion de Divulgacion del Uso de Informacion de Credito
   (CD-1), el cual fue adoptado por el Comisionado o un formulario equivalente que antes de usar hayan registrado
   ante TDI. El formulario CD-1 se encuentra disponible en www.tdi.texas.gov/forms/pcpersonal/pc328crdtds.pdf o
   puede pedirlo llamando al 1-800-252-3439. En nuestro sitio Web www.tdi.texas.gov/credit/credit.html, usted
   encontrara informacion adicional sobre el uso que hacen las aseguradoras del historial de credito.


                                    Lo que usted debe saber para ejercer sus derechos

41. PRESENTA CION DE QUEJAS. Usted tiene derecho a presentar una queja ante TDI sobre cualquier compariia de
   seguros y/o asunto de seguros y recibir una pronta investigacion y respuesta a su queja. Para hacer esto, usted
   debe:
          llamar a Ia Linea de Ayuda at Consumidor de TDI (TDI's Consumer Help Line, por su nombre en ingles),
SH PN 73 1015   Page 8 of9
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 25 of 113 PageID #: 25

             al1-800-252-3439, para obtener servicio en ingles yen espariol;
             escribir a Ia siguiente direcci6n, Texas Department of Insurance, Consumer Protection, (111-1A), P. 0. Box
             149091, Austin, TX 78714-9091;
             enviar un correo electr6nico a TDI a ConsumerProtection@tdi.texas.gov;
             enviar su queja por fax al 512- 490-1007;
             descargar o completar el formulario de queja en nuestro sitio Web en www.tdi.texas.gov; o
             !lamar a nuestra Linea para Pedidos de Publicaciones !Formulario de Queja (TDI
             Publications/Complaint Form Order Line, por su nombre en ingles) ai1-800-599-SHOP (7467). La linea de
             pedidos de publicaciones esta disponible las 24 horas del dia, siete dias a Ia semana.

     AVISO: TDI ofrece servicios de interprete y publicaciones en diferentes formatos. Las personas que necesitan
     informacion en diferentes formatos o idiomas pueden !lamar a Ia Linea de Ayuda a/ Consumidor de TDI que se
     muestra en Ia parte de arriba.


42. DERECHO A DEMANDAR. Si alguna compariia de seguros infracciona sus derechos, usted puede demandar a Ia
    compariia en una corte, incluso en una corte para demandas pequerias, con o sin abogado.


43. QUIEN TIENE LA OBL/GAC/6N DE PRESENTAR LAS PRUEBAS. Si usted demanda para recuperar bajo su
    paliza de seguro, Ia compariia de seguros es Ia que esta obligada a presentar las pruebas del motivo por el que
    dice que ejercit6 Ia exclusion en Ia paliza y cualquier excepci6n u otra evasion de cobertura que sea alegada porIa
    aseguradora.


44. SOLIC/TUD PARA REGLAMENTOS NUEVOS. Usted tiene derecho a pedir por escrito que TDI establezca o
    cambie reglamentos, respecto a cualquier cuesti6n de seguros para propiedad residencial que a usted le interese.
    Envie su petici6n por escrito a: Texas Department of Insurance, Attn: Commissioner (113-2A), P.O. Box 149104,
    Austin, TX 78714-9104.




SH PN 73 10 15   Page 9 of 9
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 26 of 113 PageID #: 26




                                 CONSUMER BILL OF RIGHTS
                        HOMEOWNERS, DWELLING AND RENTERS INSURANCE

 AVISO: Este documento es un resumen de sus derechos como asegurado.               Usted tiene el derecho a llamar a su
 companfa y pedir una copia de estes derechos en espanol.


                                               What is the Bill of Rights?


This Bill of Rights is a summary of your rights and does not become a part of your policy. The Texas Department of
Insurance (TDI) adopted the Bill of Rights and requires insurance companies to provide you a copy when they issue
your policy.

Texas law gives you certain rights regarding your homeowners, dwelling and renters insurance. This Bill of Rights
identifies your rights specified by rule or by state statute, but it does not include all of your rights. Also, some
exceptions to the rights are not listed here. Legislative or regulatory changes to statutes or rules may affect your rights
as an insured. If your agent, company, or adjuster tells you that one of these rights does not apply to you, contact TDI's
Consumer Protection Program at 1-800-252-3439, by mail at Mail Code 111-1A, P.O. Box 149091, Austin, TX 78714-
9091, or by email at ConsumerProtection@tdi.texas.gov. For a list of the specific law(s) and/or rule(s) summarized in
each item of this Bill of Rights, or if you have questions or comments contact the Office of Public Insurance Counsel
(OPIC) toll free at 1-877-611-6742, by mail at 333 Guadalupe, Suite 3-120, Austin, TX 78701, or visit the OPIC website
at www.opic.texas.gov.

This Bill of Rights does not address your responsibilities. Your responsibilities concerning your insurance can be found
in your policy. Failure to meet your obligations may affect your rights.

           Getting Information from the Department of Insurance and Your Insurance Company

1. INFORMATION FROM TDI. You have the right to call TDI free of charge at 1-800-252-3439 to learn more about:
            your rights as an insurance consumer;
            the license status of an insurance company or agent;
            the financial condition of an insurance company;
            the complaint ratio and type of consumer complaints filed against an insurance company;
            use of credit information by insurance companies, including which insurance companies use it and access
            to each company's credit scoring model;
            an insurance company's rates filed with the state;
            an insurance company's underwriting guidelines (subject to exemptions in the Public Information Act, also
            known as the Open Records Act);
            the Texas FAIR Plan, designed to help consumers who have been denied coverage by at least two
            insurance companies; and
            other consumer concerns.

   You can also find some of this information on the TDI website at www.tdi.texas.gov.

   At www.helpinsure.com, Texans can find more detailed information on their current and prospective insurers. TDI,
   in conjunction with OPIC, maintains this website to help Texans shop for residential property insurance and
   personal automobile insurance. For companies writing in Texas that are in the top 25 company groups nationally,
   the site also includes:
            a list of insurers by county and/or ZIP code;
            detailed contact information for each insurer;
SH PN 74 1015   Page 1 of8
        Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 27 of 113 PageID #: 27
               sample rates and a brief history of increases and/or decreases in the rates;
               policy form comparisons;
               a list of policy forms, exclusions, endorsements, and discounts offered by each insurer; and
               non-confidential disciplinary actions against each insurer.

 2.    INFORMATION FROM YOUR INSURANCE COMPANY. You have the right to a toll-free number to call your
       insurance company free of charge with questions or complaints. You can find this number on a notice
       accompanying your policy. This requirement does not apply to small insurance companies.

                                    What you should know before you buy insurance


 3.    PROHIBITED STATEMENTS. Your insurance company or agent is prohibited from making false, misleading, or
       deceptive statements to you relating to insurance.

 4. LENDER-REQUIRED INSURANCE. A lender cannot require you to purchase insurance on your property in an
    amount that exceeds the replacement cost of the dwelling and its contents as a condition of financing a residential
    mortgage or providing other financing arrangements for the property, regardless of the amount of the mortgage or
    other financing arrangements. In determining the replacement cost of the dwelling, a lender cannot include the fair
    market value of the land on which a dwelling is located.

5.    CREDIT INFORMATION. An insurance company cannot deny you insurance solely on the basis of credit
      information. Insurers who use credit information must also consider other underwriting factors independent of credit
      information when deciding whether to offer coverage. (For additional information see the section of this Bill of
      Rights titled What you should know about insurance companies' use of credit information.)

6. APPLIANCE-RELATED WATER DAMAGE CLAIMS. An insurance company cannot deny you insurance or
   increase your premium based on a prior appliance-related water damage claim if:
           the damage has been properly repaired or remediated; and
           the repair or remediation was inspected and certified.

      NOTE: A company can use an appliance-related water damage claim if you file three or more such claims in a
      3-year period and the company has paid the claims. A claim includes a claim filed by you or a claim filed on your
      property.

7.    WATER CLAIMS/MOLD DAMAGE OR CLAIMS. An insurance company cannot deny you insurance based solely
      on a single prior water damage claim. An insurance company also cannot deny you insurance because of prior
      mold damage or a prior mold claim if:
              the damage or claim was properly repaired or remediated; and
              the repair or remediation was inspected and certified.

      NOTE: A claim includes a claim filed by you or a claim filed on your property.

8.    PROPERTY CONDITION. Voluntary Inspection Program: You have the right to have an independent inspection of
      your property by any person authorized by the Commissioner of Insurance to perform inspections. Once the
      inspector determines that your property meets certain minimum requirements and issues you an inspection
      certificate, no insurer may deny coverage based on property conditions without reinspecting your property. If an
      insurer then denies coverage, the insurer must identify, in writing, the specific problem(s) that makes your property
      uninsurable.      You    can   find   a    list  of     available      inspectors    on   the     TDI   website    at
      www.tdi.texas.gov/company/vipagnt.html or you can contact TDI for the list directly at 1-800-252-3439.

9.    SAFETY NET. You may have the right to buy basic homeowners insurance through the Texas Fair Access to
      Insurance Requirements Plan, also known as the Texas FAIR Plan, if you have been denied coverage by two
      insurance companies. Your property must meet certain requirements, and eligibility for FAIR Plan coverage must

SH PN 74 1015      Page 2 of8
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 28 of 113 PageID #: 28
     be re-established every two years. You can access a list of insurance agents who are authorized to sell this
     coverage on the Texas FAIR Plan Association website at www.texasfairplan.org or by calling 1-800-979-6440 (512-
     505-2200 in Austin).


 10. WINDSTORM COVERAGE. For property located in areas designated by the Commissioner in certain counties on
    or near the coast, you may have the right to buy windstorm and hail coverage from the Texas Windstorm Insurance
    Association (TWIA), if you have been denied windstorm coverage by one insurance company in the standard
    market currently providing windstorm coverage. Your property must meet certain requirements, and eligibility for
    TWIA coverage must be re-established every three years. You may have to re-establish eligibility sooner than
    every three years if you have made any repairs or alterations to your home. Windstorm coverage through TWIA is
    limited to a maximum amount set each year by the Commissioner of Insurance. This right applies whether or not
    you buy other insurance for your house. In all other counties your homeowners or dwelling policy includes
    windstorm and hail coverage unless you request that this coverage be removed from your policy.

    NOTE: If you live in a certain flood zone (Zone V, Zone VE and Zone V1-130) and your dwelling was constructed,
    altered, remodeled, or enlarged after September 1, 2009, you must purchase flood insurance through the National
    Flood Insurance Program (NFIP) in order to be eligible to purchase windstorm coverage through TWIA. However, if
    NFIP does not provide flood insurance in your area, you are not required to purchase it.

11. ELECTRONIC PAYMENTS. If you authorize your insurer to withdraw your premium payments directly from your
    financial institution, including your escrow account, your insurer cannot increase the amount withdrawn unless:
             the insurer notifies you by U.S. mail of the increase in premium at least 30 days prior to its effective date;
             and
             you do not notify the insurer that you object to the increase in the amount to be withdrawn at least five days
             prior to the increase.

    The notice provided by the insurer must include a toll-free number, a mailing address and an email address (if
    applicable), through which you can contact the insurer to object to the increase.

    NOTE: This does not apply to premium increases specifically scheduled in the original policy, to increases based
    on policy changes you request, or to an increase that is less than $1 0 or 10 percent of the previous month's
    payment.

12. NOTICE OF REDUCED COVERAGE.               If an insurer uses an endorsement to reduce the amount of coverage
    provided by your policy, the insurer must give you a written explanation of the change made by the endorsement.
    The insurer must provide the explanation not later than the 30th day before the effective date of the new or renewal
    policy. An insurance company cannot reduce coverage during the policy period unless you request the change. If
    you request the change, the company is not required to provide notice.


13. NOTICE OF PREMIUM INCREASE. If your insurer intends to increase your premium by 10 percent or more upon
    renewal, the insurer must send you notice of the rate increase at least 30 days before your renewal date.

14. EXPLANATION OF DENIAL. Upon request, you have the right to be told in writing why you have been denied
    coverage. The written statement must fully explain the decision, including the precise incidents, circumstances, or
    risk factors that disqualified you. It must also state the sources of information used.

    NOTE: The obligation to provide a written explanation applies to insurance companies directly. An independent
    agent does not have a specific duty to quote the lowest possible rate to a consumer or to provide a written
    statement explaining why the agent did not offer the consumer the lowest possible rate.


15. CUSTOMER INQUIRY. An insurance company cannot use a customer inquiry as a basis for denying you coverage
    or determining your premium.


    NOTE: A customer inquiry includes:
SH PN 74 10 15   Page 3 of 8
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 29 of 113 PageID #: 29
            general questions about your policy;
            questions concerning the company's claims filing process; and
            questions about whether the policy will cover a loss unless the question concerns specific damage that has
            occurred and that results in an investigation or claim.


 16. RATE DIFFERENTIAL WITHIN A COUNTY.               If an insurer subdivides a county for the purposes of charging
    different rates for each subdivision, the difference between the lowest and the highest rate cannot exceed 15
    percent unless actuarially justified.


17. RIGHT TO PRIVACY. You have the right to prevent an insurance company, agent, adjuster, or financial institution
    from disclosing your personal financial information to companies that are not affiliated with the insurance company
    or financial institution. Some examples are income, social security number, credit history, and premium payment
    history.


   If you apply for a policy, the insurance company or financial institution must notify you if it intends to share financial
   information about you and give you at least 30 days to refuse. This refusal is called "opting out." If you buy a policy,
   the insurance company or financial institution must tell you what information it collects about you and whether it
   intends to share any of the information, and give you at least 30 days to opt out. Agents and adjusters who intend
   to share your information with anyone other than the insurance company or financial institution must give you
   similar notices.


   You can opt out at any time. Your decision to opt out remains in effect unless you revoke it.

   These protections do not apply to information:
          publicly available elsewhere;
           insurance companies or financial institutions are required by law to disclose; or
           insurance companies or financial institutions must share in order to conduct ordinary business activities.


                            What you should know about cancellation and non renewal


   Cancellation means that before the end of the policy period the insurance company:
           terminates the policy;
           reduces or restricts coverage under the policy; or
           refuses to provide additional coverage to which you are entitled under the policy.

   Refusal to renew and nonrenewal mean the policy terminates at the end of the policy period.


   The policy period is shown on the declarations page at the front of your policy.

18. LIMITATION ON CANCELLATION FOR HOMEOWNERS AND RENTERS POLICIES.                                     After your initial
   homeowners or renters policy with your company has been in effect for 60 days or more, that insurance company
   cannot cancel your policy unless:
           you don't pay your premium when due;
           you file a fraudulent claim;
           there is an increase in the hazard covered by the policy that is within your control and results in an increase
           in the premium rate of your policy; or
           TOI determines continuation of the policy would result in violation of insurance laws.

   If your policy has been in effect for less than 60 days, your insurance company cannot cancel your policy unless:
           one of the reasons listed above applies;
           the insurance company identifies a condition that:

SHPN74 1015     Page4of8
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 30 of 113 PageID #: 30
                 creates an increase in hazard;
                 was not disclosed on your application; and
                  is not the subject of a prior claim; or
             the insurance company rejects a required inspection report within 10 days after receiving the report. The
             report must be completed by a licensed or authorized inspector and cannot be more than 90 days old.


 19. LIMITATION ON CANCELLATION FOR DWELLING POLICIES.                   After your initial dwelling policy with your
     company has been in effect for 90 days, that insurance company cannot cancel your policy unless:
             you don't pay your premium when due;
             you file a fraudulent claim;
             there is an increase in the hazard covered by the policy that is within your control and results in an increase
             in the premium rate of your policy; or
             TDI determines continuation of the policy would result in violation of insurance laws.


20. NOTICE OF CANCELLATION. To cancel your policy, your insurance company must mail notice at least 10 days
    prior to the effective date of the cancellation. Your policy may provide for even greater notice.


21. POLICYHOLDER'S RIGHT TO CANCEL. You have the right to cancel your policy at any time and receive a
    refund of the remaining premium.


22. CHANGE IN MARITAL STATUS. If your marital status changes, you have the right to continue your insurance
    coverage. You have a right to a new policy in your name with coverages that most nearly approximate the
    coverages of your prior policy, including the same expiration date. The insurance company cannot date the new
    policy so that a gap in coverage occurs.


23. USE OF CLAIMS HISTORY TO NONRENEW OR DETERMINE RENEWAL PREMIUM. Your insurance company
    cannot use claims you filed as a basis to nonrenew your policy unless:
            you file three or more claims in any 3-year period; and
            your insurer notified you in writing after the second claim that filing a third claim could result in nonrenewal
            of your policy.

    Your insurance company cannot use the following types of claims to determine the number of claims you have filed
    or to determine your premium if your policy is renewed:
             claims for damage from natural causes, including weather-related damage;
             appliance-related water damage claims where the repairs have been inspected and certified; or
             claims filed but not paid or payable under the policy.

    NOTE: An insurance company can count appliance-related claims if three or more such claims are filed and paid
    within a 3-year period.


24. USE OF CREDIT INFORMATION TO NONRENEW. An insurance company cannot refuse to renew your policy
    solely on the basis of credit information. Insurers who use credit information must also consider other underwriting
    factors independent of credit information when deciding whether to renew coverage. (For additional information see
    the section of this Bill of Rights titled What you should know about insurance companies' use of credit information.)


25. NOTICE OF CHANGE IN POLICY FORM. Your insurer must notify you in writing of any difference between your
    current policy and each policy offered to you when the policy renews. In certain instances your insurance company
    must also provide a comparison between the policy offered and policies adopted by the Commissioner of
    Insurance.



SH PN 74 10 15   Page 5 of 8
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 31 of 113 PageID #: 31

 26. NOTICE OF NONRENEWAL. If the insurance company does not mail you notice of nonrenewal at least 30 days
    before your policy expires, you have the right to require the insurance company to renew your policy.


27. EXPLANATION OF CANCELLATION OR NONRENEWAL.                         Upon request, you have the right to a written
    explanation of an insurance company's decision to cancel or nonrenew your policy. The written statement must fully
    explain the decision, including the precise incidents, circumstances, or risk factors that disqualified you. It must also
    state the sources of information used.


                                     What you should know when you file a claim

28. FAIR TREATMENT. You have the right to be treated fairly and honestly when you make a claim. If you believe an
    insurance company has treated you unfairly, call TDI at 1-800-252-3439 or download a complaint form from the TDI
    website at www.tdi.texas.gov. You can complete a complaint form on-line via the internet or fax a completed form
    to TDI at 512-490-1007.


29. SETTLEMENT OFFER. You have the right to reject any settlement amount, including any unfair valuation, offered
    by the insurance company. If you reject a settlement offer, your options include continuing to negotiate with the
    insurer or pursuing legal remedies, such as mediation, arbitration, or filing a lawsuit. You have the right to have
    your home repaired by the repair person of your choice.


30. EXPLANATION OF CLAIM DENIAL. Your insurance company must tell you in writing why your claim or part of
    your claim was denied.


31. TIMEFRAMES FOR CLAIM PROCESSING AND PAYMENT. When you file a claim on your own policy, you have
    the right to have your claim processed and paid promptly. If the insurance company fails to meet required claims
    processing and payment deadlines, you have the right to collect 18 percent annual interest and attorney's fees in
    addition to your claim amount.

   Generally, within 15 calendar days, your insurance company must acknowledge receipt of your claim and request
   any additional information reasonably related to your claim. Within 15 business days (30 days if the company
   reasonably suspects arson) after receipt of all requested information, the company must approve or deny your
   claim in writing. The law allows the insurance company to extend this deadline up to 45 days if it notifies you that
   more time is needed and tells you why.

   After notifying you that your claim is approved, your insurance company must pay the claim within 5 business
   days.

   If your claim results from a weather-related catastrophe or other major natural disaster as defined by TDI, these
   claims handling deadlines are extended for an additional 15 days.


32. RELEASE OF CLAIM FUNDS. Often an insurance company will make a claim check payable to you and your
   mortgage company or other lender and will send it to the lender. In that case, the lender must notify you within 10
   days of receipt of the check and tell you what you must do to get the funds released to you.


   Once you request the funds from the lender, within 10 days the lender must:
           release the money to you; or
           tell you in specific detail what you must do to get the money released.


   If the lender does not provide the notices mentioned above or pay the money to you after all requirements have
   been met, the lender must pay you interest on the money at 10 percent per year from the time the payment or the
   notices were due.




SHPN74 1015     Page6of8
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 32 of 113 PageID #: 32
 33. NOTICE OF LIABILITY CLAIM SETTLEMENT. Your insurance company must notify you if it intends to pay a
     liability claim against your policy. The company must notify you in writing of an initial offer to compromise or settle
     a claim against you no later than the 1Oth day after the date the offer is made. The company must notify you in
     writing of any settlement of a claim against you no later than the 3oth day after the date of the settlement.

 34. INFORMATION NOT REQUIRED FOR CLAIM PROCESSING.                       You have the right to refuse to provide your
     insurance company with information that does not relate to your claim. In addition, you may refuse to provide your
     federal income tax records unless your insurer gets a court order or your claim involves lost income or a fire loss.

                                  What you should know about prohibited discrimination


35. PROTECTED CLASSES. An insurance company cannot discriminate against you by refusing to insure you;
    limiting the amount, extent or kind of coverage available to you; charging you a different rate for the same
    coverage; or refusing to renew your policy:
             because of race, color, religion, gender, marital status, disability or partial disability, or national origin; or
             unless justified by actual or anticipated loss experience, because of age or geographic location.

36. AGE OF HOUSE. An insurance company cannot refuse to insure your property based on the age of your house.
    However, an insurance company may refuse to sell you insurance coverage based on the condition of your
    property, including the condition of your plumbing, heating, air conditioning, wiring and roof.

37. VALUE OF PROPERTY. An insurance company cannot refuse to insure your property because the value is too
    low or because the company has established minimum coverage amounts.

38. UNDERWRITING GUIDELINES. Underwriting guidelines may not be unfairly discriminatory and must be based on
    sound actuarial principles.

39. EQUAL TREATMENT.          Unless based on sound actuarial principles, an insurance company may not treat you
    differently from other individuals of the same class and essentially the same hazard. If you sustain economic
    damages as a result of such unfair discrimination, you have the right to sue that insurance company in Travis
    County District Court.

    If your suit prevails, you may recover economic damages, court costs and attorney and necessary expert witness
    fees. If the court finds the insurance company knowingly violated your rights, it may award up to an additional
    $25,000 per claimant.

    You must bring the suit on or before the second anniversary of the date you were denied insurance or the unfair act
    occurred or the date you reasonably should have discovered the occurrence of the unfair act. If the court
    determines your suit was groundless and you brought the lawsuit in bad faith, or brought it for the purposes of
    harassment, you will be required to pay the insurance company's court costs and attorney fees.

                   What you should know about insurance companies' use of credit information


40. REQUIRED DISCLOSURE.        If an insurance company uses credit information to make underwriting or rating
    decisions, the company must provide you a disclosure statement within 10 days after receiving your completed
    application for insurance.

    The disclosure indicates whether the insurer will obtain and use your credit information and lists your specific legal
    rights, including:
              credit information insurance companies cannot use against you;
              how you can get reasonable exceptions that your insurer is required to make to its use of credit information
              if certain life events, such as divorce, death of a close family member, or identity theft, hurt your credit;
              the notice* an insurer must send you when making a credit-based decision that harms your ability to get or

SH PN 74 10 15   Page 7 of 8
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 33 of 113 PageID #: 33
             keep insurance or requires you to pay a higher premium; and
             how you can dispute credit information and require an insurer to re-rate your policy if the rate was
             increased because of inaccurate or unverifiable credit information.


     * The notice must include a description of up to four primary factors that influenced the action taken by the insurer.
     Insurers must use the disclosure form (CD-1) adopted by the Commissioner or an equivalent disclosure form filed
     prior to use with TDI. The CD-1 is available at www.tdi.texas.gov/forms/pcpersonal/pc328crdtds.pdf or by calling 1-
     800-252-3439. Additional information regarding insurers' use of credit information is available at
     www. tdi. texas.gov/creditlcredit. html.


                                  What you should know about enforcing your rights

41. FILING COMPLAINTS. You have the right to complain to TDI about any insurance company and/or insurance
     matter and to receive a prompt investigation and response to your complaint. To do so, you should:
             call TDI's Consumer Help Line at 1-800-252-3439 for service in both English and Spanish;
             write to the Texas Department of Insurance, Consumer Protection, Mail Code 111-1A, P.O. Box 149091,
             Austin, Texas 78714-9091;
             e-mail TDI at ConsumerProtection@tdi.texas.gov;
             fax your complaint to (512) 490-1007;
             download or complete a complaint form online from the TDI website at www.tdi.texas.gov; or
             call the TDI Publications/Complaint Form order line at 1-800-599-SHOP (7467). The order line is available
             24 hours a day, 7 days a week.


    NOTE: TDI offers interpreter services and publications in alternate formats. Persons needing more information in
    alternate layouts or languages can call the TO/ Consumer Help Line listed above.


42. RIGHT TO SUE. If an insurance company violates your rights, you may be able to sue that company in court,
    including small claims court, with or without an attorney.


43. BURDEN OF PROOF. If you sue to recover under your insurance policy, the insurance company has the burden
    of proof as to any application of an exclusion in the policy and any exception to or other avoidance of coverage
    claimed by the insurer.


44. REQUESTING NEW RULES. You have the right to ask in writing that TDI make or change rules on any residential
    property insurance issue that concerns you. Send your written request to: Texas Department of Insurance, Attn:
    Commissioner (113-2A), P.O. Box 149104, Austin, TX 78714-9104.




SH PN 74 10 15   Page 8 of 8
        Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 34 of 113 PageID #: 34



                                                 National General Insurance Group
                                                           Privacy Notice
 The National Genera/Insurance Group* is giving you this notice to tell you how we may collect and share nonpublic
 personal information about you and the accounts you have with a company (or companies) in the National General
 Insurance Group. This notice also advises you of your right to keep this information from being shared with affiliates of the
 National Genera/Insurance Group** or other business associates (non-affiliates) under certain circumstances and your
 right to limit marketing, in some cases.

 What Nonpublic Personal Information Do We Collect About You?
 We collect non-public personal information about you from the following sources:
    •    Information we receive from you, such as information on applications or other forms, which may include your
         name, address, e-mail address, social security number and driving history.
    •    Information about your transactions with us, our affiliates, or others, such as your account balance and payment
         history.
    •    Information we receive from outside sources such as consumer reporting agencies, insurance agencies and state
         motor vehicle departments which may provide information on your credit history, credit score, driving and accident
         history, or prior insurance coverage in place.

How Do We Protect The Information That We Collect About You and Your Accounts?
To protect the privacy and security of nonpublic personal information we collect about you, we restrict access to the
information to our employees, agents and subcontractors who need this information to provide products and services to
you. We maintain physical, electronic, and procedural safeguards that comply with applicable federal and state laws and
regulations to guard your non-public personal information. We strive to keep our information about you accurate. If you tell
us of an error, we update our records promptly. If you wish to review or correct personal information on your account,
please write to us at the address on your account statement or other account materials.

Do We Share The Information We Collect About You and Your Accounts?
Yes, to provide you with superior service, inform you of product and service opportunities that may be of interest to you, or
for other business purposes, we may share all of the nonpublic personal information we collect about you and your
accounts, as described above, as permitted by law. Our sharing of information about you is subject to Your Rights,
described below.

For Vermont Residents Only: Based on Vermont law, we do not share non public personal information about you with
affiliates or non-affiliated third parties, other than as permitted by law. We automatically treat your accounts as if you
made the Information Sharing and Affiliate Marketing opt out elections described below.

What Types of Affiliates and Non-affiliated Third Parties Do We Share Information About You With?
Subject to Your Rights, detailed below, we may share nonpublic personal information about you with the following types
of affiliates and non-affiliated third parties:
    •      Financial service providers, such as, credit card issuers, insurance companies, and insurance agents.
    •      Non-financial companies, such as credit reporting agencies, manufacturers, motor vehicle dealers, retailers, direct
           marketers, telecommunications companies, airlines, and publishers.
    •      Companies that perform marketing services on our behalf or with other institutions with which we have joint
           marketing agreements.
    •     Others, such as educational institutions.
    • We may also share nonpublic personal information about you with affiliates and non-affiliated third parties, as
          permitted by law.

*Reference to the National General Insurance Group in this notice includes the following companies: National General Insurance Company,
National General Assurance Company, National General Insurance Online, Inc., lntegon Casualty Insurance Company, lntegon General Insurance
Corporation, lntegon Indemnity Corporation, lntegon National Insurance Company, lntegon Preferred Insurance Company, New South Insurance
Company, MIC General Insurance Corporation, Home State County Mutual Insurance Company- {Administered by lntegon National Insurance
Company, National General Insurance Company, or Imperial Fire & Casualty Insurance Company), National General Motor Club, Inc., National Health
Insurance Company, Agent Alliance Insurance Company, National General Premier Insurance Company, Imperial Fire & Casualty Insurance Company,
Adirondack Insurance Exchange, Mountain Valley Indemnity Company, New Jersey Skylands Insurance Association, New Jersey Skylands Insurance
Company, and Century-National Insurance Company.
•• Affiliates of the National General Insurance Group include: companies in the National General Insurance Group referenced in this notice, and
companies that now or in the future control, are controlled by, or are under common control with a company in the National General Insurance Group.



06159 {08012016)
         Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 35 of 113 PageID #: 35


 Do We Share Information About Former Customers?
 Yes, subject to Your Rights- detailed below, we may share all of the nonpublic personal information described above
 about our former customers with the same types of affiliates and non-affiliated third parties, as described above, as
 permitted by law.

 Your Rights:
     Information Sharing
     •    If you want a company in the National General Insurance Group not to share nonpublic personal information
          about you with affiliates, non-affiliated third parties, or both, you may opt out of Information Sharing. That is,
          you may direct the company in the National General Insurance Group not to share information (other than as
          permitted by law). Information Sharing permitted by law includes, for example, sharing with companies that work
          for a company in the National General Insurance Group to provide the product or services you request and
          sharing with affiliates information about our transactions or experiences with you for everyday business purposes.
     • Your Information Sharing opt out direction will apply to nonpublic personal information, as described above, that
          the company in the National General Insurance Group has collected about you and your existing accounts.
     Affiliate Marketing
     •    Federal law gives you the right to limit some but not all marketing from the companies in the National General
          Insurance Group and their affiliates. You may limit companies in the National General Insurance Group and their
          affiliates from marketing their products or services to you based on nonpublic personal information about you
          that they receive from a company in the National General Insurance Group. This information includes
          income, account information, credit history, and payment history.
     •    Your choice to limit Affiliate Marketing will apply to nonpublic information about you and your existing account.

How to Opt Out of Information Sharing or Limit Affiliate Marketing:
     •    If you wish to opt out of Information Sharing with affiliates, or with non-affiliated third parties, or with both, or to
          limit Affiliate Marketing, other than as permitted by law, please complete the form below and return it to the
          following address:
              Mountain Valley Indemnity Company
              PO Box 3199
              Winston-Salem, NC 27102-3199
     •    Each time you establish a new account with a company in the National General Insurance Group, you will receive
          a privacy notice and an opportunity to opt out of Information Sharing and limit Affiliate Marketing for that account,
          as permitted by law.
    •     If you have a joint account with another person, either of you may opt out of Information Sharing or limit Affiliate
          Marketing (other than as permitted by law) for both of you.


I direct my information not be shared with affiliates or with non-affiliated third parties, and to limit Affiliate Marketing, other
than as permitted by law.


Ivan Arthur                                                            2004628969
Named Insured                                                          Account (Policy) Number:


Signature                                                              Date



John Arthur
Co-Named Insured


Signature                                                              Date
Note: No action is required if you wish to permit information sharing as described in this notice. If you have already told us
not to share your information on this account, you do not need to tell us again.


06159 (08012016)
           Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 36 of 113 PageID #: 36

                                                                          AGENCYCUSTOMERID: _____________________________


                                 TEXAS PERSONAL LINES SUPPLEMENT
 AGENCY                                                                 APPLICANT I NAMED INSURED

          GEICO Insurance Agency                                                  Ivan Arthur
 POLICY NUMBER                                         EFFECTIVE DATE   CARRIER                                            NAICCODE

          2004628969                                  I   3/3/2017                MOUNTAIN VALLEY INDEMNITY               I   10205
                                       USE OF CREDIT INFORMATION DISCLOSURE
 Insurer's Name:         Mountain Valley Indemnity Company
 Insurer's Address:      PO Box 3199
                         Winston Salem, NC 27102-3199



 Telephone Number (Toll free if available):       1-888-980-7647

 We   W   will   0   will not (choose one) obtain and use credit information on you or any other member(s) of your household as
 a part of the insurance credit scoring process.
 If you have questions regarding this disclosure, contact the insurer at the above address or phone number. For information or
 other questions, contact the Texas Department of Insurance at 1-800-252-3439 or P.O Box 149091, MC 111-1A, Austin, Texas
 78714.

 Section 559.053 of the Texas Insurance Code requires an insurer or its agents to disclose to its customers whether credit
 information will be obtained on the applicant or insured or on any other member(s) of the applicant's or insured's household and
 used as part of the insurance credit scoring process.

 If credit information is obtained or used on the applicant or insured, or on any member of the applicant's or insured's household,
 the insurer shall disclose to the applicant the name of each person on whom credit information was obtained or used and how
 each person's credit information was used to underwrite or rate the policy. An insurer may provide this information with this
 disclosure or in a separate notice.

 Adverse effect means an action taken by an insurer in connection with the underwriting of insurance for a consumer that
 results in the denial of coverage, the cancellation or non renewal of coverage, or the offer to and acceptance by a consumer of
 a policy form, premium rate, or deductible other than the policy form, premium rate, or deductible for which the consumer
 specifically applied.

 Credit information is any credit related information derived from a credit report itself, or provided in an application for personal
 insurance. The term does not include information that is not credit-related, regardless of whether the information is contained in
 a credit report or in an application for insurance coverage or is used to compute a credit score.

 Credit score or insurance score is a number or rating derived from a mathematical formula, computer application, model, or
 other process that is based on credit information and used to predict the future insurance Joss exposure of a consumer.


                          SUMMARY OF CONSUMER PROTECTIONS CONTAINED IN CHAPTER 559

 PROHIBITED USE OF CREDIT INFORMATION
An insurer may not:
(1) use a credit score that is computed using factors that constitute unfair discrimination;
(2) deny, cancel, or nonrenew a policy of personal insurance solely on the basis of credit information without consideration of
    any other applicable underwriting factor independent of credit information; or
(3) take an action that results in an adverse effect against a consumer because the consumer does not have a credit card
    account without consideration of any other applicable factor independent of credit information.


CD-1
PC328 Rev. 08/08

ACORD 851 TX(2010/06)                                      Page 1 of2        © 2004,2010 ACORD CORPORATION. All rights reserved.
                                      The ACORD name and logo are registered marks of ACORD
          Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 37 of 113 PageID #: 37

                                                                       AGENCYCUSTOMERID: ______________________________


 An insurer may not consider an absence of credit information or an inability to determine credit information for an applicant for
 insurance coverage or insured as a factor in underwriting or rating an insurance policy unless the insurer:
 (1) has statistical, actuarial, or reasonable underwriting information that: (A) is reasonably related to actual or anticipated Joss
     experience; and (B) shows that the absence of credit information could result in actual or anticipated Joss differences;
 (2) treats the consumer as if the applicant for insurance coverage or insured had neutral credit information, as defined by the
     insurer; or
 (3) excludes the use of credit information as a factor in underwriting and uses only other underwriting criteria.

 NEGATIVE FACTORS
 An insurer may not use any of the following as a negative factor in any credit scoring methodology or in reviewing credit
 information to underwrite or rate a policy of personal insurance:
 (1) a credit inquiry that is not initiated by the consumer;
 (2) an inquiry relating to insurance coverage, if so identified on a consumer's credit report; or
 (3) a collection account with a medical industry code, if so identified on the consumer's credit report.
 Multiple lender inquiries made within 30 days of a prior inquiry, if coded by the consumer reporting agency on the consumer's
 credit report as from the home mortgage or motor vehicle lending industry, shall be considered by an insurer as only one
 inquiry.

  EFFECT OF EXTRAORDINARY EVENTS
 An insurer shall, on written request from an applicant for insurance coverage or an insured, provide reasonable exceptions to
 the insurer's rates, rating classifications, or underwriting rules for a consumer whose credit information has been directly
 influenced by a catastrophic illness or injury, by the death of a spouse, child, or parent, by temporary loss of employment, by
 divorce, or by identity theft. In such a case, the insurer may consider only credit information not affected by the event or shall
 assign a neutral credit score.

 An insurer may require reasonable written and independently verifiable documentation of the event and the effect of the event
 on the person's credit before granting an exception. An insurer is not required to consider repeated events or events the insurer
 reconsidered previously as an extraordinary event.

 An insurer may also consider granting an exception to an applicant for insurance coverage or an insured for an extraordinary
 event not listed in this section. An insurer is not out of compliance with any law or rule relating to underwriting, rating, or rate
 filing as a result of granting an exception under this article.


 NOTICE OF ACTION RESULTING IN ADVERSE EFFECT
 If an insurer takes an action resulting in an adverse effect with respect to an applicant for insurance coverage or insured based
 in whole or in part on information contained in a credit report, the insurer must provide to the applicant or insured within 30 days
 certain information regarding how an applicant or insured may verify and dispute information contained in a credit report.


 DISPUTE RESOLUTION; ERROR CORRECTION
 If it is determined through the dispute resolution process established under Section 611(a)(5), Fair Credit Reporting Act (15
 U.S. C. Section 1681 i), as amended, that the credit information of a current insured was inaccurate or incomplete or could not
 be verified and the insurer receives notice of that determination from the consumer reporting agency or from the insured, the
 insurer shall re-underwrite and re-rate the insured not later than the 30th day after the date of receipt of the notice.

 After re-underwriting or re-rating the insured, the insurer shall make any adjustments necessary within 30 days, consistent with
 the insurer's underwriting and rating guidelines. If an insurer determines that the insured has overpaid premium, the insurer
 shall credit the amount of overpayment. The insurer shall compute the overpayment back to the shorter of the last 12 months of
 coverage; or the actual policy period.




CD-1
PC328 Rev. 08/08
ACORD 851 TX (2010/06)                                        Page 2 of 2
          Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 38 of 113 PageID #: 38

                                                                        AGENCYCUSTOMERID: _____________________________

                                 TEXAS PERSONAL LINES SUPPLEMENT
                                                        (SPANISH VERSION)
 AGENCY                                                               APPLICANT I NAMED INSURED
          GEICO Insurance Agency                                                Ivan Arthur
 POLICYNUMBER                                        IEFFECTIVEDATE   CARRIER                                              NAICCODE

          2004628969                                    3/3/2017                MOUNTAIN VALLEY INDEMNITY              I     10205
                   EL DECLARACION DE DIVULGACION DEL USO DE INFORMACION DE CREDITO
  Nombre del asegurador:          Mountain Valley Indemnity Company
  Direcci6n:                      PO Box 3199
                                  Winston Salem, NC 27102-3199


  Numero de teh§fono: (si es posible para !lamar gratis):   1-888-980-7647

 Nosotros   W Si    DNo (marque uno) obtendremos y usaremos informacion de cn§dito de usted ode algun otro miembro
 de su hogar como parte del proceso de evaluaci6n de cn§dito para seguros.
 Si tiene preguntas con respecto a esta declaraci6n de divulgaci6n puede comunicarse con el asegurador a Ia direcci6n o
 telefono indicado arriba. Para mas informacion o preguntas llame o escriba al Texas Department of Insurance al
 1-800-252-3439 o P.O. Box 149091, MC 111-1A, Austin, Texas 78714.

 Seccion 559.053 del Codigo de Seguros de Texas requiere que el asegurador o sus agents informen a sus c/ientes si van a
 obtener informacion de credito del solicitante o asegurado o de cualquier miembro(s) del hogar del so/icitante o asegurado, y
 tambien que les informen si van a utilizar Ia informacion como parte del proceso de c/asificacion de credito para Ia venta del
 seguro.

 Si el asegurador obtuvo o utilizo informacion de credito del so/icitante o asegurado, o de cua/quier miembro del hogar del
 solicitante o asegurado, el asegurador tiene que revelar el nombre de cada una de las personas sobre /as cua/es obtuvo o
 utilizo los datos, y Ia manera en que Ia informacion de credito de cada una de dichas personas se utilizo en Ia evaluacion del
 riesgo o c/asificacion de Ia poliza. El asegurador puede suministrar esta informacion por medio de esta divulgacion de datos o
 en un aviso por separado.

 El efecto adverso significa una accion tom ada por un asegurador con respecto a/ proceso de eva/uacion del consumidor cua/
 resulta en e/ rechazo de Ia cobertura, Ia cancelacion o rechazo de renovar Ia cobertura, o e/ ofrecimiento a/ y Ia aceptacion por
 parte del consumidor de un tipo de poliza, tarifa o deducible que noes el tipo de poliza, tarifa o deducible que e/ consumidor
 especificamente solicit6.

 Informacion de credito consiste de cualquier informacion en re/acion a credito, derivado de un credito mismo o proporcionado
 en una ap/icacion para e/ seguro personal. El termino no incluye informacion que no es re/acionada de credito, a pesar de si Ia
 informacion se contiene en un inforrne del credito o en una aplicacion para Ia cobertura o es utilizada para computar una
 c/asificacion de credito.

 La clasificacion de credito o clasificacion de seguro es el numero o categoria derivado de una formula matematica, de una
 ap/icacion de Ia computadora, un mode/o, o de otro proceso que se basa fiado informacion y utilizado para predecir Ia
 exposicion futura de perdida de seguro de un consumidor.

                RESUMEN DE LAS PROTECCIONES AL CONSUMIDOR CONTENIDAS EN EL CAPiTULO 559

 USO PROHIBIDO DE LA INFORMACION DE CREDITO
 El asegurador no puede:
(1) Utilizar una c/asificacion de credito que se computa utilizando factores que constituyen discriminacion injusta.
(2) Negar, cance/ar o no renovar una poliza de seguro personal unicamente con base a Ia informacion de credito sin prestar
    consideracion a cualquier otro factor independiente de Ia informacion de credito que ap/ique at proceso de evaluacion; o
(3) Ejercer una accion que provoque un resultado adverso para el consumidor debido a que el consumidor no tiene una cuenta
    de tarjeta de credito sin prestar consideracion a cualquier otro factor ajeno a Ia informacion de credito.
CD-1
PC328 Rev. 08/08

ACORD 852 TX (201 0/06)                                    Page 1 of 2       © 2004,2010 ACORD CORPORATION. All rights reserved.
                                      The ACORD name and logo are registered marks of ACORD
         Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 39 of 113 PageID #: 39

                                                                     AGENCYCUSTOMERID: ______________________________

 El asegurador no puede considerar Ia ausencia de informacion de credito o Ia inhabilidad para conseguir informacion respecto
 at credito de un solicitante de seguro o asegurado como factor en el proceso de evaluacion o clasificacion de una poliza de
 seguro a menos que el asegurador:
 (1) Tenga informacion estadistica, actuarial o razonable de seguros que: (A) sea razonablemente correspondiente a una
     perdida actual o anticipada; y (B) muestre que Ia ausencia de informacion de credito puede resultar en diferencias en las
     perdidas actuales o anticipadas.
 (2) Trate a/ solicitante o asegurado como si fuera un consumidor con informacion neutral de credito, segun definicion de e/
     asegurador, o
 (3) Excluya el usa de informacion de credito como factor en el proceso de evaluacion y uti/ice solamente otro criteria para Ia
     evaluacion.

 FACTORES NEGATIVOS
 Para evaluar o clasificar una poliza de seguro personal el asegurador no puede utilizar en ninguna de sus metodologias de
 evaluacion o revision de credito nada de to mencionado a continuacion:
 (1) Una indagacion de credito que no fue iniciada par el consumidor.
 (2) Una indagacion respecto a cobertura de seguro, si asi esta identificada en un reporte de credito del consumidor,· o
 (3) Una cuenta de cobra con clave industrial medica, si asi esta identificada en el reporte de credito del consumidor.
 El asegurador tiene que considerar como siendo una sola indagacion todas las indagaciones multiples de acreedores que se
 hicieron dentro de los 30 dias previos a Ia indagacion, si codificadas en el reporte de Ia agencia reportadora como provenientes
 de Ia industria de financiamiento de casa o auto.
 EFECTOS DE ACONTECIMIENTOS EXTRAORDINARIOS
 El asegurador tiene que, previa solicitud par escrito del solicitante de seguro o asegurado, ofrecer at consumidor cuya
 informacion de credito fue influenciada par una enfermedad o lesion catastrofica, faflecimiento de conyuge, hijo o padre,
 perdida de empleo, divorcio o robo de identidad, las excepciones razonables en sus tarifas, clasificacion de poliza o
 reg/amentos de evaluacion. En dichos casas el asegurador puede considerar solamente Ia informacion de credito que no fue
 afectada par el percance o tiene que asignar una clasificacion neutral de credito.

 Antes de conceder las excepciones el asegurador puede requerir documentacion del acontecimiento, par escrito e
 independientemente verificable, y del efecto que el percance tuvo en Ia informacion de credito del individuo. El asegurador no
 es obligado a considerar acontecimientos repetidos o acontecimientos reconsiderados previamente como acontecimientos
 extraordinarios.
 El asegurador tambien puede considerar otorgar una excepcion at solicitante o asegurado par un perchance extraordinario no
 mencionado en esta seccion. El asegurador no estaria infraccionando ninguna ley o reglamento de evaluacion, clasificacion o
 tarifas si otorga una excepcion bajo este articulo.
 AVISO DE ACCION CON RESULTADO DE EFECTO ADVERSO
 Si un asegurador ejerce una accion que resulte en un efecto adverso para el solicitante de seguro o asegurado basandose
 so/amente o en una fraccion de Ia informacion contenida en el reporte de credito, el asegurador tiene que suministrar a/
 solicitante o asegurado, dentro de los 30 dias, cierta informacion sabre como puede el solicitante o asegurado verificar o
 disputar Ia informacion con ten ida en el reporte de credito.

 RESOLUCION DE DISPUTAS Y CORRECCION DE ERRORES
 Si par media de un proceso de resolucion de disputas establecido bajo Ia Seccion 611(a)(5) de Ia Ley de para Reportes Justos
 de Credito, lnciso 15 U.S. C. Seccion 1681i, segun enmiendas, se determina que Ia informacion del credito de un individuo que
 actualmente esta asegurado es inexacta o incompleta o no puede ser verificada, y el asegurador recibe aviso de Ia
 determinacion de Ia agencia reportadora de credito o del asegurado, el asegurador tiene que reevaluar y reclasificar at
 asegurado a mas tardar el treintavo dia a partir de Ia fecha de recibo del aviso.

Despues de reeva/uar y reclasificar at asegurado el asegurador tiene que hacer cualquier ajuste necesario dentro de los 30
dias, consistente con las normas de evaluacion y clasificacion de el asegurador. Si un asegurador determina que el asegurado
ha sobrepagado en su prima el asegurador tiene que acreditarle Ia cantidad que pago de mas. El asegurador tiene que
computar el sobrepago retroactivamente at periodo mas corto de los previos 12 meses de cobertura; o at periodo actual de Ia
poliza.

CD-1
PC328 Rev. 08/08
ACORD 852 TX (2010/06)                                      Page 2 of 2
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 40 of 113 PageID #: 40




                                      IMPORTANT NOTICE
                                     INSURANCE SCORING


Named Insured: Ivan Arthur
Policy Number: 2004628969


At the time of your application for insurance, we obtained and used a credit-based insurance score for the
named insured listed above. Such insurance scoring is based on information contained in consumer credit
reports.

The insurance score is NOT the sole factor in determining the cost of your policy, but is used in combination
with the traditional factors to provide you with the best premium for which you qualify.

If you determine that any of your consumer reports contain an inaccuracy that has since been corrected by
the consumer reporting agency, or, if you feel your insurance score has improved, please contact your agent.
If an improved score results in a lower premium, your agent will be able to issue you a new policy.




SH PN 57 0713
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 41 of 113 PageID #: 41




                           IMPORTANT FLOOD INSURANCE NOTICE

 Your homeowners or dwelling policy does NOT provide coverage for loss caused by flood or mudslide,
 which is defined, in part, by the National Flood Insurance Program as:

     A general and temporary condition of partial or complete inundation of normally dry land areas from
     overflow of inland or tidal waters or from the unusual and rapid accumulation or runoff of surface
     waters from any source.

 If you are required by your mortgage lender to have flood insurance on your property, or if you feel that
 your property is susceptible to flood damage, insurance covering damage from flood is available on most
 buildings and contents in participating communities through the National Flood Insurance Program.

 Information about flood insurance and whether your community participates in the program can be
 obtained from your insurance company, from your insurance agent/broker, or directly from the National
 Flood Insurance Program by calling 1-800-638-6620 or via their website at http://www.floodsmart.gov.




 SHPH37 09 08
    Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 42 of 113 PageID #: 42

SH PN46 0913
 TEXAS HOMEOWNERS DEDUCTIBLE NOTICE

Your homeowners policy contains a basic deductible that applies to all loss payable under Section I of your policy.
You are responsible for the portion of the loss up to that deductible amount. In addition, your policy may include a
windstorm or hail deductible. This higher deductible replaces the basic deductible when a covered loss is caused by
wind or hail. The basic deductible and the windstorm or hail deductible, if applicable, appear on the Policy
Declarations Page included with this policy.

Several optional endorsements also contain separate deductible provisions. Each deductible provision applies only to
the coverage provided in that endorsement.


         OPTIONAL ENDORSEMENT                               DEDUCTIBLE AMOUNT


         Equipment Breakdown Coverage                       $250


         Limited Water Back Up And Sump Discharge Or        $500 or $1,000
         Overflow Coverage


         Owned Motorized Golf Cart Physical Loss            $500
         Coverage


         Identity Fraud Expense Coverage                    $250


         Security Plus Endorsement                          $100 (Refrigerated Property Coverage)


         Security Plus Elite Endorsement                    $100 (Refrigerated Property Coverage)



Please review your policy for complete information on your coverage and deductibles. If you have any questions,
contact your independent agent or broker.
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 43 of 113 PageID #: 43




                   POLLUTION EXCLUSION DISCLOSURE NOTICE

 Your policy contains pollution exclusions. Please review your policy for complete coverage information. If
 you have questions about this notice or any of your insurance needs, please contact your insurance agent.




SH PN 75 03 13
         Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 44 of 113 PageID #: 44




 ONECHOICE HOMEOWNERS POLICY
 TABLE OF CONTENTS

                                                                                                                                                                             Page
 AGREEMENT.....................................................................................................................                                                 1
 DEFINITIONS.....................................................................................................................                                              1
 DEDUCTIBLE....................................................................................................................                                                2

SECTION I

PROPERTY COVERAGES . . .. . . . . .. . .. . . . . . . ...... .. . . . . . .. .. .. .. . . . ... . . .. . . . .. ... ... . . . . . .. ......... .. . ......... ....... ..       2
   Coverage A- Dwelling...................................................................................................                                                     2
   Coverage B - Other Structures.......................................................................................                                                        2
   Coverage C - Personal Property.....................................................................................                                                         3
   Coverage D - Loss of Use..............................................................................................                                                      5
   Additional Coverages .. .. . ... .. . . . .. .. .. . ... ... .......... .. . .. . . . .. . ... . . . .. . . . .... .. . . . . ..... .. .... ... . .... . .. ...... . ..     5
PERILS INSURED AGAINST................................................................................................                                                         8
EXCLUSIONS....................................................................................................................                                                11
CONDITIONS.....................................................................................................................                                               13

SECTION II

LIABILITY COVERAGES.....................................................................................................                                                      16
   Coverage E- Personal Liability.....................................................................................                                                        16
   Coverage F- Medical Payments To Others.....................................................................                                                                16
EXCLUSIONS....................................................................................................................                                                16
ADDITIONAL COVERAGES.................................................................................................                                                         20
CONDITIONS.....................................................................................................................                                               20

SECTIONS I AND II

CONDITIONS.....................................................................................................................                                               21




                                                     Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
        Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 45 of 113 PageID #: 45

HO 3000        02 13
HOMEOWNERSSPEC~LFORM




AGREEMENT                                                                                          a. A trade, profession or occupation engaged in
We will provide the insurance described in this policy in                                                on a full-time, part-time or occasional basis; or
return for the premium and compliance with all applicable                                          b. Any other activity engaged in for money or
provisions of this policy.                                                                               other compensation, except the following:
DEFINITIONS                                                                                              (1) One or more activities, not described in
A. In this policy, "you" and "your" refer to the "named                                                      (2) through (4) below, for which no
   insured" shown in the Declarations and the spouse                                                         "insured" receives more than $2,000 in
   if a resident of the same household. "We", "us" and                                                       total compensation for the 12 months
   "our" refer to the Company providing this insurance.                                                      before the beginning of the policy period;
B. In addition, certain words and phrases are defined                                                    (2) Volunteer activities for which no money
   as follows:                                                                                               is received other than payment for
                                                                                                             expenses incurred to perform the activity;
    1. "Aircraft Liability", "Hovercraft Liability", "Motor
         Vehicle Liability" and "Watercraft Liability", subject                                          (3) Providing home day care services for
         to the provisions in b. below, mean the following:                                                  which no compensation is received, other
                                                                                                             than the mutual exchange of such
         a. Liability for "bodily injury'' or "property damage"                                              services; or
              arising out of the:
                                                                                                         (4) The rendering of home day care services
              (1) Ownership of such vehicle or craft by
                                                                                                             to a relative of an "insured".
                  an "insured";
                                                                                            4. "Employee" means an employee of an "insured",
             (2) Maintenance, occupancy, operation, use,
                                                                                                  or an employee leased to an "insured" by a labor
                 loading or unloading of such vehicle or
                                                                                                  leasing firm under an agreement between an
                 craft by any person;
                                                                                                  "insured" and the labor leasing firm, whose duties
             (3) Entrustment of such vehicle or craft by                                          are other than those performed by a "residence
                 an "insured" to any person;                                                      employee".
             (4) Failure to supervise or negligent super-                                   5.    "Insured" means:
                 vision of any person involving such
                                                                                                  a. You and residents of your household who are:
                 vehicle or craft by an "insured"; or
                                                                                                         (1) Your relatives; or
             (5) Vicarious liability, whether or not
                 imposed by law, for the actions of a child                                              (2) Other persons under the age of 21 and
                 or minor involving such vehicle or craft.                                                   in the care of any person described in
                                                                                                             a.(1) of this provision;
         b. For the purpose of this definition:
                                                                                                  b. Under Section II:
            (1) Aircraft means any contrivance used or
                  designed for flight except model or hobby                                             (1) W~h respect to animals or watercraft to
                  aircraft not used or designed to carry                                                    which this policy applies, any person or
                  people or cargo;                                                                          organization legally responsible for these
                                                                                                            animals or watercraft which are owned by
             (2) Hovercraft    means a self-propelled
                                                                                                            you or any person included in a. above.
                 motorized ground effect vehicle and
                                                                                                            "Insured" does not mean a person or
                 includes, but is not limited to, flarecraft
                                                                                                            organization using or having custody of
                 and air cushion vehicles;
                                                                                                            these animals or watercraft in the course
             (3) Watercraft means a craft principally de-                                                   of any "business" or without consent of
                 signed to be propelled on or in water by                                                   the owner; or
                 wind, engine power or electric motor; and
                                                                                                        (2) With respect to a "motor vehicle" to
             (4) Motor vehicle means a "motor vehicle"                                                      which this policy applies:
                 as defined in 7. below.
                                                                                                              (a) Persons while engaged in your em-
   2.    "Bodily injury" means bodily harm, sickness or                                                           ploy or that of any person included in
         disease, including required care, loss of services                                                       a. above; or
         and death that results.
                                                                                                              (b) Other persons using the vehicle on an
   3.    "Business" means:                                                                                        "insured location" with your consent.



                                    Includes copyrighted material of Insurance Services Office, Inc. with Its pennlsslon.
        Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 46 of 113 PageID #: 46

Fonn No.        HO 3000   02 13
Page No.        2 of 23


            Under both Sections I and II, when the word an                                            temporary employee who is furnished to an
            immediately precedes the word "insured", the words                                        "insured" to substitute for a permanent "residence
            an "insured" together mean one or more "insureds".                                        employee" on leave or to meet seasonal or
    6.      "Insured location" means:                                                                 short-term workload conditions.
            a. The "residence premises";                                                        11. "Residence premises" means:
            b. The part of other premises, other structures                                           a. The one family dwelling where you reside;
                   and grounds used by you as a residence; and                                        b. The two family dwelling where you reside
                  (1) Which is shown in the Declarations; or                                                in at least one of the family units; or
                  (2) Which is acquired by you during the                                             c. That part of any other building where you
                      policy period for your use as a residence;                                            reside;
           c.     Any premises used by you in connection with                                         and which is shown as the "residence premises"
                  a premises described in a. and b. above;                                            in the Declarations.
           d. Any part of a premises:                                                                 "Residence premises" also includes other structures
                                                                                                      and grounds at that location.
              (1) Not owned by an "insured"; and
                                                                                        DEDUCTIBLE
              (2) Where an "insured" is temporarily residing;
                                                                                        Unless otherwise noted in this policy, the following
           e.     Vacant land, other than farm land, owned
                                                                                        deductible provision applies:
                  by or rented to an "insured";
                                                                                        Subject to the policy limits that apply, we will pay only that
           f.     Land owned by or rented to an "insured" on
                                                                                        part of the total of all loss payable under Section I that
                  which a one or two family dwelling is being
                                                                                        exceeds the deductible amount shown in the Declarations.
                  built as a residence for an "insured";
                                                                                        SECTION I - PROPERTY COVERAGES
           g. Individual or family cemetery plots or burial
                  vaults of an "insured"; or                                            A. Coverage A- Dwelling
           h. Any part of a premises occasionally rented to                                 1. We cover:
               an "insured" for other than "business" use.                                       a. The dwelling on the "residence premises"
   7.       "Motor vehicle" means:                                                                    shown in the Declarations, including structures
                                                                                                      attached to the dwelling; and
           a. A self-propelled land or amphibious vehicle; or
                                                                                                 b. Materials and supplies located on or next to
           b. Any trailer or semi-trailer which is being
                                                                                                      the "residence premises" used to construct,
              carried on, towed by or hitched for towing by
                                                                                                      alter or repair the dwelling or other structures
              a vehicle described in a. above.
                                                                                                      on the "residence premises".
   8. "Occurrence" means an accident, including
                                                                                            2. We do not cover land, including land on which
           continuous or repeated exposure to substantially
                                                                                                 the dwelling is located.
           the same general harmful conditions, which
           results, during the policy period, in:                                       B. Coverage B -Other Structures
           a. "Bodily injury"; or                                                           1. We cover other structures on the "residence
                                                                                                 premises" set apart from the dwelling by clear
           b. "Property damage".
                                                                                                space. This includes structures connected to the
   9.      "Property damage" means physical injury to,                                          dwelling by only a fence, utility line, or similar
           destruction of, or loss of use of tangible property.                                 connection.
   10. "Residence employee" means:                                                          2. We do not cover:
           a.    An employee of an "insured", or an employee                                    a. Land, including land on which the other
                 leased to an "insured" by a labor leasing firm,                                     structures are located;
                 under an agreement between an "insured"
                                                                                                b. Other structures rented or held for rental to
                 and the labor leasing firm, whose duties are
                                                                                                     any person not a tenant of the dwelling,
                 related to the maintenance or use of the
                                                                                                     unless used solely as a private garage;
                 "residence premises", including household or
                 domestic services; or                                                          c. Other structures from which any "business"
                                                                                                     is conducted; or
           b. One who performs similar duties elsewhere
              not related to the "business" of an "insured".                                    d. Other structures used to store "business"
                                                                                                     property. However, we do cover a structure
           A "residence employee" does not include a
                                                                                                     that contains "business" property solely


                                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 47 of 113 PageID #: 47

Fonn No.   HO 3000   02 13
Page No.   3 of 23


             owned by an "insured" or a tenant of the                                                   (a) Being repaired, renovated or
             dwelling provided that "business" property                                                      rebuilt; and
             does not include gaseous or liquid fuel,                                                   (b) Not fit to live in or store property in;
             other than fuel in a permanently installed                                                      or
             fuel tank of a vehicle or craft parked or
                                                                                                    (2) Usually located in an ""insured's"
             stored in the structure.
                                                                                                        residence, other than the "residence
   3. The limit of liability for this coverage will not be                                              premises".
       more than 10% of the limit of liability that applies
                                                                                           3. Special Limits Of Liability
       to Coverage A. Use of this coverage does not
       reduce the Coverage A limit of liability.                                               The special limit for each category shown
                                                                                               below is the total limit for each loss for all
C. Coverage C - Personal Property
                                                                                               property in that category. These special limits
   1. Covered Property                                                                         do not increase the Coverage C limit of liability.
      We cover personal property owned or used by                                              a. $200 on money, bank notes, bullion, gold
      an "insured" while it is anywhere in the world.                                               other than goldware, silver other than silver-
      After a loss and at your request, we will cover                                              ware, platinum other than platinumware,
      personal property owned by:                                                                  coins, medals, scrip, stored value cards and
      a. Others while the property is on the part of                                               smart cards.
            the "residence premises" occupied by an                                            b. $1,000 on securities, accounts, deeds,
           "insured"; or                                                                           evidences of debt, letters of credit, notes
      b. A guest or a "residence employee", while                                                  other than bank notes, manuscripts,
           the property is in any residence occupied                                               personal records, passports, tickets and
           by an "insured".                                                                        stamps. This dollar limit applies to these
   2. Limit For Property At Other Locations                                                        categories regardless of the medium (such
                                                                                                   as paper or computer software) on which
      a. Other Residences
                                                                                                   the material exists.
           Our limit of liability for personal property
                                                                                                   This limit includes the cost to research,
           usually located at an "insured's" residence,
                                                                                                   replace or restore the information from the
           other than the "residence premises", is
                                                                                                   lost or damaged material.
           10% of the limit of liability for Coverage C,
           or $1,000, whichever is greater. However,                                           c. $1,000 on watercraft of all types, including
           this limitation does not apply to personal                                             their trailers, furnishings, equipment and
           property:                                                                               outboard engines or motors.
           (1) Moved from the "residence premises"                                            d. $1,000 on trailers or semi-trailers not used
                 because it is:                                                                   with watercraft of all types.
                 (a) Being repaired, renovated or                                             e. $1,000 for loss by theft of jewelry, watches,
                     rebuilt; and                                                                 furs, precious and semiprecious stones.
                 (b) Not fit to live in or store property in;                                 f. $500 for loss by theft of firearms.
                     or                                                                       g. $2,500 for loss by theft of silverware, silver-
          (2) In a newly acquired principal residence                                             plated ware, goldware, gold-plated ware,
                for 30 days from the time you begin to                                            platinumware, platinum-plated ware and
                 move the property there.                                                         pewterware. This includes flatware, hollow-
                                                                                                  ware, tea sets, trays and trophies made of
      b. Self-storage Facilities
                                                                                                  or including silver, gold or pewter.
          Our limit of liability for personal property
                                                                                              h. $2,500 on property, on the "residence premises",
          owned or used by an "insured" and located
                                                                                                  used primarily for "business" purposes.
          in a self-storage facility is 10% of the limit
          of liability for Coverage C, or $1,000,                                             i. $1,000 on property, away from the "residence
          whichever is greater.              However, this                                        premises", used primarily for "business"
          limitation does not apply to personal                                                   purposes. However, this limit does not apply to
          property:                                                                               antennas, tapes, wires, records, disks or other
                                                                                                  media that are:
          (1) Moved from the "residence premises"
                because it is:



                                  Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 48 of 113 PageID #: 48

Fonn No.        HO 3000   02 13
Page No.        4 of 23


                   (1) Used with electronic equipment that                                                  does not apply to:
                       reproduces, receives or transmits                                                    (1) Portable electronic equipment that:
                       audio, visual or data signals; and
                                                                                                                 (a) Reproduces, receives or transmits
                   (2) In or upon a "motor vehicle".                                                                 audio, visual or data signals; and
           j.      $1,000 on portable electronic equipment that:                                                 (b) Is designed so that it may be
                   (1) Reproduces, receives or transmits                                                             operated from a power source
                       audio, visual or data signals;                                                                other than a "motor vehicle's"
                   (2) Is designed to be operated by more                                                            electrical system.
                       than one power source, one of which is                                               (2) "Motor vehicles" not required to be
                       a "motor vehicle's" electrical system;                                                    registered for use on public roads or
                       and                                                                                       property which are:
                  (3) Is in or upon a "motor vehicle".                                                           (a) Used solely to service an "insured's"
           k.
            $250 for antennas, tapes, wires, records,                                                                residence; or
            disks or other media that are:                                                                       (b) Designed to assist the handicapped;
            (1) Used with electronic equipment that                                                   d.    Aircraft meaning any contrivance used or
                reproduces, receives or transmits                                                           designed for flight including any parts whether
                audio, visual or data signals; and                                                          or not attached to the aircraft.
            (2) In or upon a "motor vehicle".                                                               We do cover model or hobby aircraft not
       I. $5,000 on owned "computer equipment"                                                              used or designed to carry people or cargo;
           located on the "residence premises" or at an                                               e.    Hovercraft and parts. Hovercraft means a
           "insured" student's residence. $2,000 on                                                         self-propelled motorized ground effect
           owned "computer equipment'' away from the                                                       vehicle and includes, but is not limited to,
           "residence premises". "Computer equipment"                                                      flarecraft and air cushion vehicles;
           means:                                                                                    f.    Property of roomers, boarders and other
           (1) computer hardware, software, "media",                                                       tenants, except property of roomers and
                operating systems or networks; and                                                         boarders related to an "insured";
           (2) other electronic parts, equipment or                                                  g.    Property in an apartment regularly rented
                systems solely designed for use with or                                                    or held for rental to others by an "insured",
                connected to equipment in (1) above.                                                       except as provided in E.10. Landlord's
           "Media" means the storage device upon                                                           Furnishings under Section I - Property
           which software is stored. This includes                                                         Coverages;
           blank cassette tapes or disks used solely                                                 h.    Property rented or held for rental to others
          with the computer or peripheral device. The                                                      off the "residence premises";
          "media" will be covered only up to its retail                                              i.    "Business" data, including such data stored in:
          value, if pre-programmed, or the retail
                                                                                                           (1) Books of account, drawings or other
          value of the "media" in blank or unexposed
                                                                                                                paper records; or
          form, if blank or self-programmed.
                                                                                                           (2) Computers and related equipment.
      m. $5,000 in the aggregate for loss by theft of
          trading cards, collectibles, comic books and                                                     We do cover the cost of blank recording or
          figurines, including any of these that are part                                                  storage media, and of prerecorded computer
          of a collection.                                                                                 programs available on the retail market;
   4. Property Not Covered                                                                           j.    Credit cards, electronic fund transfer cards
                                                                                                           or access devices used solely for deposit,
      We do not cover:
                                                                                                           withdrawal or transfer of funds except as
      a. Articles separately described and specifically                                                    provided in E.6. Credit Card, Electronic
          insured, regardless of the limit for which they                                                  Fund Transfer Card Or Access Device,
          are insured, in this or other insurance;                                                         Forgery And Counterfeit Money under
      b. Animals, birds or fish;                                                                           Section I - Property Coverages; or
      c. "Motor vehicles".                                                                           k.    Water or steam.
          This includes a "motor vehicle's" equipment
          and parts. However, this Paragraph 4.c.


                                       Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 49 of 113 PageID #: 49

Fonn No.   HO 3000   02 13
Page No.   5 of 23


 D. Coverage D - Loss Of Use                                                                       This expense is included in the limit of liability
     The limit of liability for Coverage D is the total limit                                      that applies to the damaged property. If the
     for the coverages in 1. Additional Living Expense,                                            amount to be paid for the actual damage to
     2. Fair Rental Value and 3. Civil Authority Prohibits                                         the property plus the debris removal expense
     Use below.                                                                                    is more than the limit of liability for the
                                                                                                   damaged property, an additional 5% of that
     1. Additional Living Expense
                                                                                                   limit is available for such expense.
          If a loss covered under Section I makes that
                                                                                              b. We will also pay your reasonable expense,
          part of the "residence premises" where you
                                                                                                   up to $500, for the removal from the
          reside not fit to live in, we cover any necessary
                                                                                                   "residence premises" of:
          increase in living expenses incurred by you so
          that your household can maintain its normal                                              (1) Your tree(s) felled by the peril of Wind-
          standard of living.                                                                            storm or Hail or Weight of Ice, Snow or
                                                                                                         Sleet; or
          Payment will be for the shortest time required to
          repair or replace the damage or, if you permanently                                      (2) A neighbor's tree(s) felled by a Peril
          relocate, the shortest time required for your                                                  Insured Against under Coverage C;
          household to settle elsewhere.                                                                 provided the tree(s):
     2. Fair Rental Value                                                                          (3) Damage(s) a covered structure; or
          If a loss covered under Section I makes that                                             (4) Does not damage a covered structure,
         part of the "residence premises" rented to                                                      but block(s) a ramp or other fixture
         others or held for rental by you not fit to live in,                                            designed to assist a handicapped person
         we cover the fair rental value of such premises                                                 to enter or leave the dwelling building.
         less any expenses that do not continue while it                                          The $500 limit is the most we will pay in
         is not fit to live in.                                                                   any one loss regardless of the number of
         Payment will be for the shortest time required                                           fallen trees. No more than $500 of this limit
         to repair or replace such premises.                                                      will be paid for the removal of any one tree.
     3. Civil Authority Prohibits Use                                                             This coverage is additional insurance.
         If a civil authority prohibits you from use of the                               2. Reasonable Repairs
         "residence premises" as a result of direct damage to                                 a. We will pay the reasonable cost incurred
         neighboring premises by a Peril Insured Against, we                                      by you for the necessary measures taken
         cover the loss as provided in 1. Additional Living                                       solely to protect covered property that is
         Expense and 2. Fair Rental Value above for no                                            damaged by a Peril Insured Against from
         more than two weeks.                                                                     further damage.
    4. Loss Or Expense Not Covered                                                            b. If the measures taken involve repair to
         We do not cover loss or expense due to                                                   other damaged property, we will only pay if
         cancellation of a lease or agreement.                                                    that property is covered under this policy
    The periods of time under 1. Additional Living                                                and the damage is caused by a Peril
    Expense, 2. Fair Rental Value and 3. Civil Authority                                          Insured Against. This coverage does not:
    Prohibits Use above are not limited by expiration of                                          (1) Increase the limit of liability that applies
    this policy.                                                                                       to the covered property; or
E. Additional Coverages                                                                           (2) Relieve you of your duties, in case of a
    1. Debris Removal                                                                                   loss to covered property, described in
                                                                                                        B.4. under Section I - Conditions.
         a. We will pay your reasonable expense for
              the removal of:                                                             3. Trees, Shrubs And Other Plants
              (1) Debris of covered property if a Peril                                      We cover trees, shrubs, plants or lawns, on the
                   Insured Against that applies to the                                       "residence premises", for loss caused by the
                   damaged property causes the loss; or                                      following Perils Insured Against:
              (2) Ash, dust or particles from a volcanic                                     a. Fire or Lightning;
                   eruption that has caused direct loss to                                   b. Explosion;
                   a building or property contained in a                                     c. Riot or Civil Commotion;
                   building.
                                                                                             d. Aircraft;


                                   Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
         Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 50 of 113 PageID #: 50

Fonn No.        HO 3000   02 13
Page No.        6 of 23


           e.   Vehicles not owned or operated by a                                                        any one person is concerned or implicated
                resident of the "residence premises";                                                      is considered to be one loss.
           f. Vandalism or Malicious Mischief; or                                                          This coverage is additional insurance. No
           g. Theft.                                                                                       deductible applies to this coverage.
           We will pay up to 5% of the limit of liability that                                       b. We do not cover:
           applies to the dwelling for all trees, shrubs, plants                                           (1) Use of a credit card, electronic fund
           or lawns. No more than $500 of this limit will be                                                 transfer card or access device:
           paid for any one tree, shrub or plant. We do not                                                  (a) By a resident of your household;
           cover property grown for "business" purposes.
                                                                                                            (b) By a person who has been entrusted
           This coverage is additional insurance.                                                                 with either type of card or access
    4.     Fire Department Service Charge                                                                         device; or
        We will pay up to $500 for your liability                                                           (c) If an "insured" has not complied
        assumed by contract or agreement for fire                                                                 with all terms and conditions under
        department charges incurred when the fire                                                                 which the cards are issued or the
        department is called to save or protect covered                                                           devices accessed; or
        property from a Peril Insured Against. We do                                                    (2) Loss arising out of "business" use or
        not cover fire department service charges if the                                                    dishonesty of an "insured".
        property is located within the limits of the city,
                                                                                                    c. If the coverage in a. above applies, the
       municipality or protection district furnishing the
                                                                                                       following defense provisions also apply:
       fire department response.
                                                                                                        (1) We may investigate and settle any claim
       This coverage is additional insurance. No
                                                                                                            or suit that we decide is appropriate. Our
       deductible applies to this coverage.
                                                                                                            duty to defend a claim or suit ends when
    5. Property Removed                                                                                     the amount we pay for the loss equals our
       We insure covered property against direct loss                                                       limit of liability.
       from any cause while being removed from a                                                       (2) If a suit is brought against an "insured"
       premises endangered by a Peril Insured Against                                                       for liability under a.(1) or (2) above, we
       and for no more than 30 days while removed.                                                          will provide a defense at our expense
       This coverage does not change the limit of liability                                                 by counsel of our choice.
       that applies to the property being removed.                                                     (3) We have the option to defend at our
    6. Credit Card, Electronic Fund Transfer Card                                                           expense an "insured" or an "insured's"
       Or Access Device, Forgery And Counterfeit                                                            bank against any suit for the enforcement
       Money                                                                                                of payment under a.(3) above.
       a. We will pay up to $500 for:                                                         7.    Loss Assessment
            (1) The legal obligation of an "insured" to                                             a. We will pay up to $1,000 for your share of
                pay because of the theft or                                                            loss assessment charged during the policy
                unauthorized use of credit cards issued                                                period against you, as owner or tenant of
                to or registered in an "insured's" name;                                               the "residence premises", by a corporation
            (2) Loss resulting from theft or unauthorized                                              or association of property owners. The
                use of an electronic fund transfer card or                                             assessment must be made as a result of
                access device used for deposit,                                                        direct loss to property, owned by all
                withdrawal or transfer of funds, issued to                                             members collectively, of the type that
                or registered in an "insured's" name;                                                  would be covered by this policy if owned by
                                                                                                       you, caused by a Peril Insured Against
                 (3) Loss to an "insured" caused by forgery                                            under Coverage A, other than:
                     or alteration of any check or negotiable
                     instrument; and                                                                      (1) Earthquake; or
                 (4) Loss to an "insured" through acceptance                                              (2) Land shock waves or tremors before,
                     in good faith of counterfeit United States                                               during or after a volcanic eruption.
                     or Canadian paper currency.                                                          The limit of $1,000 is the most we will pay
                 All loss resulting from a series of acts                                                 with respect to any one loss, regardless of
                 committed by any one person or in which                                                  the number of assessments. We will only



                                      Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 51 of 113 PageID #: 51

Form No.   HO 3000   02 13
Page No.   7 of 23


             apply one deductible, per unit, to the total                                               (5) Weight of rain which collects on a roof; or
             amount of any one Joss to the property                                                     (6) Use of defective material or methods in
             described above, regardless of the number                                                      construction, remodeling or renovation if
             of assessments.                                                                                the collapse occurs during the course of
        b. We do not cover assessments charged                                                              the construction, remodeling or renovation.
             against you or a corporation or association of                                      e. Loss to an awning, fence, patio, deck,
             property owners by any governmental body.                                              pavement, swimming pool, underground
       c. Paragraph P. Policy Period under Section!-                                                pipe, flue, drain, cesspool, septic tank,
             Conditions does not apply to this coverage.                                            foundation, retaining wall, bulkhead, pier,
       This coverage is additional insurance.                                                       wharf or dock is not included under d.(2)
                                                                                                    through (6) above, unless the loss is a
    8. Collapse
                                                                                                    direct result of the collapse of a building or
       a. The coverage provided under this                                                          any part of a building.
            Additional Coverage - Collapse applies
                                                                                              f. This coverage does not increase the limit
             only to an abrupt collapse.
                                                                                                   of liability that applies to the damaged
       b. For the purpose of this Additional                                                       covered property.
             Coverage - Collapse, abrupt collapse
                                                                                         9. Glass Or Safety Glazing Material
            means an abrupt falling down or caving in
            of a building or any part of a building with                                      a. Wecover:
            the result that the building or part of the                                            (1) The breakage of glass or safety glazing
            building cannot be occupied for its intended                                                 material which is part of a covered
            purpose.                                                                                     building, storm door or storm window;
       c. This Additional Coverage - Collapse does                                                 (2) The breakage of glass or safety glazing
            not apply to:                                                                                material which is part of a covered
            (1) A building or any part of a building that                                                building, storm door or storm window
                  is in danger of falling down or caving                                                 when caused directly by earth
                 in;                                                                                     movement; and
            (2) A part of a building that is standing,                                             (3) The direct physical loss to covered
                 even if it has separated from another                                                   property caused solely by the pieces,
                 part of the building; or                                                                fragments or splinters of broken glass or
                                                                                                         safety glazing material which is part of a
            (3) A building or any part of a building that is
                                                                                                         building, storm door or storm window.
                 standing, even if it shows evidence of
                 cracking, bulging, sagging, bending,                                         b. This coverage does not include loss:
                 leaning, settling, shrinkage or expansion.                                        (1) To covered property which results
       d. We insure for sudden and accidental direct                                                     because the glass or safety glazing
           physical loss to covered property involving                                                  material has been broken, except as
           abrupt collapse of a building or any part of                                                 provided in a.(3) above; or
           a building if such collapse was caused by                                              (2) On the "residence premises" if the
           one or more of the following:                                                                dwelling has been vacant for more than
           (1) The Perils Insured Against named                                                         60 consecutive days immediately before
                 under Coverage C;                                                                      the loss, except when the breakage
                                                                                                        resu~s directly from earth movement as
           (2) Decay, of a building or any part of a
                                                                                                        provided in a.(2) above. A dwelling being
                building, that is hidden from view,
                                                                                                        constructed is not considered vacant.
                unless the presence of such decay is
                known to an "insured" prior to collapse;                                     c. This coverage does not increase the limit of
                                                                                                  liability that applies to the damaged property.
           (3) Insect or vermin damage, to a building
                or any part of a building, that is hidden                                10. Landlord's Furnishings
                from view, unless the presence of such                                       We will pay up to $2,500 for your appliances,
                damage is known to an "insured" prior                                        carpeting and other household furnishings, in
                to collapse;                                                                 each apartment on the "residence premises"
           (4) Weight of contents, equipment, animals                                        regularly rented or held for rental to others by
                or people;                                                                   an "insured", for loss caused by a Peril Insured


                                  Includes copyrighted material or Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 52 of 113 PageID #: 52

Fonn No.      HO 3000   02 13
Page No.     8 of 23


           Against in Coverage C, other than Theft.                                                      or thermal irritant or contaminant, including
        This limit is the most we will pay in any one                                                    smoke, vapor, soot, fumes, acids, alkalis,
        loss regardless of the number of appliances,                                                     chemicals and waste. Waste includes
        carpeting or other household furnishings                                                         materials to be recycled, reconditioned or
        involved in the loss.                                                                            reclaimed.
        This coverage does not increase the limit of                                             This coverage is additional insurance.
        liability applying to the damaged property.                                          12. Grave Markers
    11. Ordinance Or Law                                                                           We will pay up to $1,000 for grave markers,
           a. You may use up to 10% of the limit of                                                including mausoleums, on or away from the
              liability that applies to Coverage A for the                                         "residence premises" for loss caused by a Peril
                increased costs you incur due to the                                               Insured Against under Coverage C.
                enforcement of any ordinance or law which                                    This coverage does not increase the limits of liability
                requires or regulates:                                                       that apply to the damaged covered property.
                (1) The construction, demolition, remodeling,                         SECTION I - PERILS INSURED AGAINST
                    renovation or repair of that part of a                            A. Coverage A - Dwelling And Coverage B - Other
                    covered building or other structure                                  Structures
                    damaged by a Peril Insured Against;
                                                                                             1.    We insure against sudden and accidental direct
               (2) The demolition and reconstruction of                                            physical loss to property described in Coverages
                    the undamaged part of a covered                                                A and B.
                    building or other structure, when that
                                                                                            2.     We do not insure, however, for loss:
                    building or other structure must be
                    totally demolished because of damage                                           a. Excluded under Section I - Exclusions;
                    by a Peril Insured Against to another                                          b. Involving collapse, including any of the
                    part of that covered building or other                                            following conditions of property or any part
                    structure; or                                                                     of the property:
               (3) The remodeling, removal or replacement                                             (1) An abrupt falling down or caving in;
                    of the portion of the undamaged part of a                                         (2) Loss of structural integrity, including
                    covered building or other structure                                                    separation of parts of the property or
                    necessary to complete the remodeling,                                                  property in danger of falling down or
                    repair or replacement of that part of the                                              caving in; or
                   covered building or other structure
                    damaged by a Peril Insured Against.                                                 (3) Any      cracking,   bulging,   sagging,
                                                                                                            bending, leaning, settling, shrinkage or
           b. You may use all or part of this ordinance or                                                  expansion as such condition relates to
              law coverage to pay for the increased costs                                                   (1) or (2) above;
              you incur to remove debris resulting from the
                                                                                                        except as provided in E.S. Collapse under
              construction,       demolition,      remodeling,
                                                                                                        Section I - Property Coverages; or
              renovation, repair or replacement of property
              as stated in a. above.                                                              c.    Caused by:
           c. We do not cover:                                                                          (1) Freezing of a plumbing, heating, air
              (1) The loss in value to any covered building                                                 conditioning or automatic fire protective
                   or other structure due to the                                                            sprinkler system or of a household
                   requirements of any ordinance or law; or                                                 appliance, or by discharge, leakage or
                                                                                                            overflow from within the system or
              (2) The costs to comply with any                                                              appliance caused by freezing. This
                   ordinance or law which requires any                                                      provision does not apply if you have
                   "insured" or others to test for, monitor,                                                used reasonable care to:
                   clean up, remove, contain, treat,
                                                                                                            (a) Maintain heat in the building; or
                   detoxify or neutralize, or in any way
                   respond to, or assess the effects of,                                                    (b) Shut off the water supply and drain
                   pollutants in or on any covered building                                                     all systems and appliances of water.
                   or other structure.                                                                      However, if the building is protected by
                   Pollutants means any solid, liquid, gaseous                                              an automatic fire protective sprinkler
                                                                                                            system, you must use reasonable care to


                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 53 of 113 PageID #: 53

Form No.   HO 3000   02 13
Page No.   9 of 23


                   continue the water supply and maintain                                                      Pollutants means any solid, liquid,
                    heat in the building for coverage to apply.                                                gaseous or thermal irritant or
                   For purposes of this provision a                                                            contaminant,      including smoke,
                   plumbing system or household appliance                                                      vapor, soot, fumes, acids, alkalis,
                   does not include a sump, sump pump or                                                       chemicals and waste. Waste
                   related equipment or a roof drain, gutter,                                                  includes materials to be recycled,
                   downspout or similar fixtures or equipment;                                                 reconditioned or reclaimed;
              (2) Freezing, thawing, pressure or weight                                                  (f) Settling, shrinking, bulging or
                   of water or ice, whether driven by wind                                                    expansion,       including   resultant
                   or not, to a:                                                                              cracking, of bulkheads, pavements,
                                                                                                              patios, footings, foundations, walls,
                   (a) Fence,        pavement,      patio   or
                                                                                                              floors, roofs or ceilings;
                        swimming pool;
                                                                                                         (g) Birds, rodents, or insects;
                   (b) Footing, foundation, bulkhead, wall,
                        or any other structure or device that                                            (h) Nesting or infestation, or discharge
                        supports all or part of a building, or                                                or release of waste products or
                        other structure;                                                                      secretions, by any animals;
                   (c) Retaining wall or bulkhead that                                                   (i) Animals owned or kept by an
                        does not support all or part of a                                                     "insured"; or
                        building or other structure; or                                                  (j) Growth of trees, shrubs, plants or
                  (d) Pier, wharf or dock;                                                                    lawns, whether or not such growth
                                                                                                              is above or below the surface of
             (3) Theft in or to a dwelling under construction,
                                                                                                              the ground.
                  or of materials and supplies for use in the
                  construction until the dwelling is finished                                        Exception To c.(6)
                  and occupied;                                                                      Unless the loss is otherwise excluded, we
             (4) Vandalism and malicious mischief, and                                               cover loss to property covered under
                  any ensuing loss caused by any intentional                                         Coverage A or B resulting from a sudden
                  and wrongful act committed in the course                                           and accidental discharge or overflow of
                  of the vandalism or malicious mischief if                                         water or steam from within a plumbing,
                  the dwelling has been vacant for more th~n                                         heating, air conditioning or automatic fire
                  60 consecutive days immediately before                                             protective sprinkler system or household
                  the loss. A dwelling being constructed is                                          appliance on the "residence premises". This
                  not considered vacant;                                                            includes the cost to tear out and replace
                                                                                                    any part of a building, or other structure, on
             (5) Mold, fungus or wet rot; or.
                                                                                                    the "residence premises", but only when
             (6) Any of the following:                                                              necessary to repair the system or
                  (a) Wear         and       tear,    marring,                                      appliance. However, such tear out and
                       deterioration;                                                               replacement coverage only applies to other
                  (b) Mechanical breakdown, latent defect,                                          structures if the water or steam causes
                       inherent vice, or any quality in                                             actual damage to a building on the
                       property that causes it to damage                                            "residence premises".
                       or destroy itself;                                                           We do not cover loss to the system or
                 (c) Smog, rust or other corrosion, or                                              appliance from which this water or steam
                       dry rot;                                                                     escaped.
                 (d) Smoke from agricultural smudging                                               For purposes of this provision, a plumbing
                       or industrial operations;                                                    system or household appliance does not
                                                                                                    include a sump, sump pump or related
                 (e) Contamination or discharge, dispersal,                                         equipment or a roof drain, gutter, down
                       seepage, migration, release or escape                                        spout or similar fixtures or equipment.
                       of pollutants unless the contamination
                       or discharge, dispersal, seepage,                                   Section I - Exclusion A.3. Water, Paragraphs a. and
                       migration, release or escape is itself                              c. that apply to surface water and water below the
                       caused by a Peril Insured Against                                   surface of the ground do not apply to loss by water
                       named under Coverage C.                                             covered under c.(5) and (6) above.



                                   Includes copyrighted material of Insurance Services Office, Inc. with its pennission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 54 of 113 PageID #: 54

Fonn No.   HO 3000    02 13
Page No.   10 of 23


    Under 2.b. and c. above, any ensuing loss to property                                               rented by an "insured" to someone other
    described in Coverages A and 8 not precluded by any                                                 than another "insured"; or
    other provision in this policy is covered.                                                     (4) That occurs off the "residence premises"
B. Coverage C - Personal Property                                                                       of:
    We insure for direct physical loss to the property                                                  (a) Trailers, semi-trailers and campers;
   described in Coverage C caused by any of the                                                         (b) Watercraft of all types, and their
   following perils unless the loss is excluded in                                                          furnishings, equipment and out-
   Section I - Exclusions.                                                                                   board engines or motors; or
   1. Fire Or Lightning                                                                                 (c) Property while at any other
   2. Windstorm Or Hail                                                                                     residence owned by, rented to, or
        This peril includes loss to watercraft of all types                                                 occupied by an "insured", except
        and their trailers, furnishings, equipment, and                                                     while an "insured" is temporarily
        outboard engines or motors, only while inside a                                                     living there. Property of an "insured"
        fully enclosed building.                                                                            who is a student is covered while at
                                                                                                            the residence the student occupies
        This peril does not include loss to the property                                                    to attend school as long as the
        contained in a building caused by rain, snow,                                                       student has been there at any time
        sleet, sand or dust unless the direct force of                                                      during the 90 days immediately
        wind or hail damages the building causing an
                                                                                                            before the loss.
        opening in a roof or wall and the rain, snow,
        sleet, sand or dust enters through this opening.                                 10. Falling Objects
   3. Explosion                                                                              This peril does not include loss to property
                                                                                             contained in a building unless the roof or an
   4. Riot Or Civil Commotion
                                                                                             outside wall of the building is first damaged by
   5. Aircraft                                                                               a falling object. Damage to the falling object
        This peril includes self-propelled missiles and                                      itself is not included.
        spacecraft.                                                                      11. Weight Of Ice, Snow Or Sleet
   6. Vehicles                                                                               This peril means weight of ice, snow or sleet
   7. Smoke                                                                                  which causes damage to property contained in
        This peril means sudden and accidental                                               a building.
        damage from smoke, including the emission or                                     12. Sudden and Accidental Discharge Or
        puffback of smoke, soot, fumes or vapors from                                        Overflow Of Water Or Steam
        a boiler, furnace or related equipment.                                              a. This peril means sudden and accidental
        This peril does not include loss caused by                                                discharge or overflow of water or steam from
        smoke from agricultural smudging or industrial                                            within a plumbing, heating, air conditioning or
        operations.                                                                               automatic fire protective sprinkler system or
   8. Vandalism Or Malicious Mischief                                                             from within a household appliance.
   9. Theft                                                                                  b. This peril does not include loss:
        a. This peril includes attempted theft and loss                                          (1) To the system or appliance from which
             of property from a known place when it is                                                 the water or steam escaped;
             likely that the property has been stolen.                                           (2) Caused by or resulting from freezing
             Any theft must be promptly reported to the                                                except as provided in Peril Insured
             police.                                                                                   Against 14. Freezing;
        b. This peril does not include loss caused by                                            (3) On the "residence premises" caused by
             theft:                                                                                    sudden and accidental discharge or over-
             (1) Committed by an "insured";                                                            flow which occurs off the "residence
                                                                                                       premises"; or
             (2) In or to a dwelling under construction,
                  or of materials and supplies for use in                                        (4) Caused by mold, fungus or wet rot.
                  the construction until the dwelling is                                     c. In this peril, a plumbing system or household
                  finished and occupied;                                                         appliance does not include a sump, sump
             (3) From that part of a "residence premises"                                        pump or related equipment or a roof drain,



                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 55 of 113 PageID #: 55

 Fonn No.   HO 3000    02 13
 Page No.   11 of 23


              gutter, downspout or similar fixtures or                                   loss. These exclusions apply whether or not the
              equipment.                                                                 loss event results in widespread damage or affects
          d. Section I            Exclusion A.3. Water,                                  a substantial area.
              Paragraphs a. and c. that apply to surface                                 1. Ordinance Or Law
              water and water below the surface of the                                        Ordinance Or Law means any ordinance or law:
              ground do not apply to loss by water
              covered under this peril.
                                                                                              a. Requiring or regulating the construction,
                                                                                                   demolition, remodeling, renovation or
    13. Sudden And Accidental Tearing Apart,                                                       repair of property, including removal of any
         Cracking, Burning Or Bulging                                                              resulting debris. This Exclusion A.1.a. does
         This peril means sudden and accidental tearing                                            not apply to the amount of coverage that
         apart, cracking, burning or bulging of a steam                                            may be provided for in E.11. Ordinance Or
         or hot water heating system, an air conditioning                                          Law under Section I - Property Coverages;
         or automatic fire protective sprinkler system, or                                    b. The requirements of which result in a loss
         an appliance for heating water.                                                           in value to property; or
         We do not cover loss caused by or resulting                                          c. Requiring any "insured" or others to test for,
         from freezing under this peril.                                                          monitor, clean up, remove, contain, treat,
    14. Freezing                                                                                  detoxify or neutralize, or in any way respond
         a. This peril means freezing of a plumbing,                                              to, or assess the effects of, pollutants.
              heating, air conditioning or automatic fire                                         Pollutants means any solid, liquid, gaseous or
              protective sprinkler system or of a household                                       thermal irritant or contaminant, including
             appliance but only if you have used reason-                                          smoke, vapor, soot, fumes, acids, alkalis,
             able care to:                                                                        chemicals and waste. Waste includes materials
             (1) Maintain heat in the building; or                                                to be recycled, reconditioned or reclaimed.
             (2) Shut off the water supply and drain all                                     This Exclusion A.1. applies whether or not the
                  systems and appliances of water.                                           property has been physically damaged.
             However, if the building is protected by an                                2. Earth Movement
             automatic fire protective sprinkler system,                                     Earth Movement means:
             you must use reasonable care to continue                                        a. Earthquake, including land shock waves or
             the water supply and maintain heat in the                                            tremors before, during or after a volcanic
             building for coverage to apply.                                                      eruption;
         b. In this peril, a plumbing system or household                                    b. Landslide, mudslide or mudflow;
             appliance does not include a sump, sump
                                                                                             c. Subsidence or sinkhole; or
             pump or related equipment or a roof drain,
             gutter, downspout or similar fixtures or                                        d. Any other earth movement including earth
             equipment.                                                                           sinking, rising, erosion, creeping, expanding,
                                                                                                  bulging, cracking, settling, contracting or
   15. Sudden And Accidental Damage From
                                                                                                 shifting.
        Artificially Generated Electrical Current
                                                                                             This Exclusion A.2. applies regardless of
        This peril does not include loss to tubes,
                                                                                             whether any of the above, in A.2.a. through
        transistors, electronic components or circuitry
                                                                                            A.2.d., is caused by an act of nature or is
        that is a part of appliances, fixtures, computers,
                                                                                             otherwise caused.
        home entertainment units or other types of
        electronic apparatus.                                                                However, direct loss by fire, explosion or theft
                                                                                             resulting from any of the above, in A.2.a.
   16. Volcanic Eruption
                                                                                            through A.2.d. is covered.
        This peril does not include loss caused by
                                                                                        3. Water
        earthquake, land shock waves or tremors.
                                                                                            This means:
SECTION I - EXCLUSIONS
                                                                                            a. Flood, surface water, waves, including tidal
A. We do not insure for loss caused directly or
                                                                                                 wave and tsunami, tides, tidal water,
   indirectly by any of the following. Such loss is
                                                                                                 overflow of any body of water, or spray
   excluded regardless of any other cause or event
                                                                                                 from any of these, all whether or not driven
   contributing concurrently or in any sequence to the
                                                                                                 by wind, including storm surge;


                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
        Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 56 of 113 PageID #: 56

Fonn No.     HO 3000    02 13
Page No.     12 of 23


           b. Waterwhich:                                                                     7.    Nuclear Hazard
                (1) Backs up through sewers or drains; or                                           This Exclusion A.7. pertains to Nuclear Hazard
              (2) Overflows or is otherwise discharged                                              to the extent set forth in M. Nuclear Hazard
                   from a sump, sump pump or related                                                Clause under Section I- Conditions.
                   equipment;                                                                 8.    Intentional Loss
           c. Water below the surface of the ground,                                                Intentional Loss means any loss arising out of
              regardless of its source, including water                                             any intentional act or criminal activity an
              which exerts pressure on, or seeps, leaks                                             "insured" commits or conspires to commit with
              or flows through a building, sidewalk,                                                the intent to cause a loss.
              driveway, patio, foundation, swimming pool                                            In the event of such loss, no "insured" is
              or other structure; or                                                                entitled to coverage, even "insureds" who did
           d. Waterborne material carried or otherwise                                              not commit or conspire to commit the act
              moved by any of the water referred to in                                              causing the loss.
              A.3.a. through A.3.c. of this exclusion.                                              This exclusion applies even if:
           This Exclusion A.3. applies regardless of                                                a. an "insured" is not charged with, or convicted
           whether any of the above, in A.3.a. through                                                   of a crime; or
           A.3.d., is caused by an act of nature or is
                                                                                                    b. the loss is of a different kind, quality or degree
           otherwise caused.
                                                                                                         than intended or reasonably expected.
           This Exclusion A.3. applies to, but is not limited
                                                                                             9.     Governmental Action
           to, escape, overflow or discharge, for any
           reason, of water or waterborne material from a                                          Governmental Action means the destruction,
           dam, levee, seawall or any other boundary or                                            confiscation or seizure of property described in
           containment system.                                                                     Coverage A, B or C by order of any governmental
                                                                                                   or public authority.
           However, sudden and accidental direct
           physical loss by fire, explosion or theft resulting                                     This exclusion does not apply to such acts
           from any of the above, in A.3.a. through A.3.d.,                                        ordered by any governmental or public
           is covered.                                                                             authority that are taken at the time of a fire to
                                                                                                   prevent its spread, if the loss caused by fire
   4.      Power Failure
                                                                                                   would be covered under this policy.
           Power Failure means the failure of power or
                                                                                             10. Soil Conditions
           other utility service if the failure takes place off
           the "residence premises". But if the failure                                          Soil conditions, includes, but is not limited to
           results in a loss, from a Peril Insured Against                                       corrosive action, chemicals, compounds, elements,
           on the "residence premises", we will pay for the                                      suspensions, crystal formations or gels in the soil.
           loss caused by that peril.                                                        11. Seepage
   5.      Neglect                                                                                 Seepage means continuous or repeated
           Neglect means neglect of an "insured" to use                                            seepage or leakage of water, steam or fuel or
           all reasonable means to save and preserve                                               the presence of condensation, humidity,
           property at and after the time of a loss.                                               moisture or vapor over a period of weeks,
                                                                                                   months, or years:
   6. War
                                                                                                   a. from a plumbing, heating, air conditioning
      War includes the following and any
                                                                                                      or automatic fire protection system or from
      consequence of any of the following:
                                                                                                      within a domestic appliance; or
      a. Undeclared war, civil war, insurrection,
                                                                                                   b. from within or around any plumbing fixtures,
          rebellion or revolution;
                                                                                                      including, but not limited to, shower stalls,
      b. Warlike act by a military force or military                                                  shower baths, tub installations, sinks, faucets,
          personnel; or                                                                               drains, basins or other fixtures including walls,
      c. Destruction, seizure or use for a military                                                   ceilings or floors.
          purpose.                                                                          12. Day Care
      Discharge of a nuclear weapon will be deemed                                                 Any activities causing property damage arising
      a warlike act even if accidental.                                                            out of home day care services provided by an
                                                                                                   "insured" and for which an "insured" receives


                                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 57 of 113 PageID #: 57

 Form No.   HO 3000    02 13
Page No.    13 of 23


          monetary or other compensation, not including                                    4.Protect the property from further damage. If
          the mutual exchange of such services or the                                        repairs to the property are required, you must:
          rendering of home day car services to a                                            a. Make reasonable and necessary repairs to
          relative of an "insured".                                                               protect the property; and
 B. We do not insure for loss to property described in                                       b. Keep an accurate record of repair expenses;
     Coverages A and B caused by any of the following.
                                                                                       5. Cooperate with us in the investigation of a
     However, any ensuing loss to property described in
     Coverages A and B not precluded by any other                                            claim;
     provision in this policy is covered.                                              6. Prepare an inventory of damaged personal
                                                                                            property showing the quantity, description,
     1. Weather conditions. However, this exclusion
                                                                                            actual cash value and amount of loss. Attach
          only applies if weather conditions contribute in
                                                                                            all bills, receipts and related documents that
          any way with a cause or event excluded in A.
                                                                                            justify the figures in the inventory;
          above to produce the loss.
                                                                                       7. As often as we reasonably require:
     2. Acts or decisions, including the failure to act or
          decide, of any person, group, organization or                                     a. Show the damaged property;
          governmental body.                                                                b. Provide us with records and documents we
     3. Faulty, inadequate or defective:                                                          request and permit us to make copies; and
          a. Planning, zoning, development, surveying,                                      c. Submit to examination under oath, while
              siting;                                                                             not in the presence of another "insured",
                                                                                                  and sign the same;
          b. Design, specifications, workmanship, repair,
              construction, renovation, remodeling, grading,                           8. Send to us, within 60 days after our request,
              compaction;                                                                   your signed, sworn proof of loss which sets
                                                                                           forth, to the best of your knowledge and belief:
          c. Materials used in repair, construction,
              renovation or remodeling; or                                                 a. The time and cause of loss;
          d. Maintenance;                                                                   b. The interests of all "insureds" and all others
                                                                                                 in the property involved and all liens on the
          of part or all of any property whether on or off
                                                                                                 property;
         the "residence premises".
                                                                                           c. Other insurance which may cover the loss;
SECTION I -CONDITIONS
                                                                                           d. Changes in title or occupancy of the property
A. Insurable Interest And Limit Of Liability
                                                                                                 during the term of the policy;
    Even if more than one person has an insurable
                                                                                           e. Specifications of damaged buildings and
    interest in the property covered, we will not be
                                                                                                 detailed repair estimates;
    liable in any one loss:
                                                                                           f. The inventory of damaged personal property
    1. To an "insured" for more than the amount of
                                                                                                 described in 6. above;
         such "insured's" interest at the time of loss; or
                                                                                           g. Receipts for additional living expenses
    2. For more than the applicable limit of liability.
                                                                                                 incurred and records that support the fair
B. Duties After Loss                                                                             rental value loss; and
    In case of a loss to covered property, we have no                                      h. Evidence or affidavit that supports a claim
    duty to provide coverage under this policy if the                                            under E.6. Credit Card, Electronic Fund
    failure to comply with the following duties is                                               Transfer Card Or Access Device, Forgery
    prejudicial to us. These duties must be performed                                            And Counterfeit Money under Section I -
    either by you, an "insured" seeking coverage, or a                                           Property Coverages, stating the amount
    representative of either:                                                                    and cause of loss.
    1. Give prompt notice to us or our agent;                                      C. Loss Settlement
    2. Notify the police in case of loss by theft;                                    In this Condition C., the terms "cost to repair or
   3. Notify the credit card or electronic fund transfer                              replace" and "replacement cost" do not include the
         card or access device company in case of loss                                increased costs incurred to comply with the
         as provided for in E.6. Credit Card, Electronic                              enforcement of any ordinance or law, except to the
         Fund Transfer Card Or Access Device, Forgery                                 extent that coverage for these increased costs is
         And Counterfeit Money under Section I -                                      provided in E.11. Ordinance Or Law under Section
         Property Coverages;                                                          I - Property Coverages. Covered property losses


                                  Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 58 of 113 PageID #: 58

Form No.        HO 3000    02 13
Page No.        14 of 23


    are settled as follows:                                                                                   damaged, which the total amount of
    1.     Property of the following types:                                                                   insurance in this policy on the
                                                                                                             damaged building bears to 80% of the
           a. Personal property;
                                                                                                             replacement cost of the building.
           b. Awnings, carpeting, household appliances,
                                                                                                    c. To determine the amount of insurance
              outdoor antennas and outdoor equipment,
                                                                                                        required to equal 80% of the full replacement
              whether or not attached to buildings;
                                                                                                        cost of the building immediately before the
           c. Structures that are not buildings;                                                        loss, do not include the value of:
           d. Grave markers, including mausoleums;                                                      (1) Excavations, footings, foundations, piers,
           e.     cesspools, septic tanks and septic fields;                                                 or any other structures or devices that
                  and                                                                                        support all or part of the building, which
       f.         swimming pools                                                                             are below the undersurface of the
                                                                                                             lowest basement floor;
       at actual cash value at the time of loss but not more
       than the amount required to repair or replace.                                                  (2) Those supports described in (1) above
                                                                                                            which are below the surface of the
    2. Buildings covered under Coverage A or B at
                                                                                                            ground inside the foundation walls, if
       replacement cost without deduction for
                                                                                                            there is no basement; and
       depreciation, subject to the following:
                                                                                                       (3) Underground flues, pipes, wiring and
       a. If, at the time of loss, the amount of insurance                                                  drains.
             in this policy on the damaged building is 80%
            or more of the full replacement cost of the                                             d. We will pay no more than the actual cash
            building immediately before the loss, we will                                              value of the damage until actual repair or
            pay the cost to repair or replace, after                                                   replacement is complete. Once actual repair
            application of any deductible and without                                                  or replacement is complete, we will settle
            deduction for depreciation, but not more than                                              the loss as noted in 2.a. and b. above.
            the least of the following amounts:                                                    However, if the cost to repair or replace the
            (1) The limit of liability under this policy                                           damage is both:
                  that applies to the building;                                                    (1) Less than 5% of the amount of insurance
            (2) The replacement cost of that part of the                                               in this policy on the building; and
                  building damaged with material of like                                           (2) Less than $2,500;
                  kind and quality and for like use; or                                           we will settle the loss as noted in 2.a. and
            (3) The necessary amount actually spent to                                             b. above whether or not actual repair or
                  repair or replace the damaged building.                                          replacement is complete.
            If the building is rebuilt at a new premises,                                     e. You may disregard the replacement cost
           the cost described in (2) above is limited to                                          loss settlement provisions and make claim
           the cost which would have been incurred if                                             under this policy for loss to buildings on an
           the building had been built at the original                                            actual cash value basis. You may then
           premises.                                                                              make claim for any additional liability
       b. If, at the time of loss, the amount of                                                  according to the provisions of this
           insurance in this policy on the damaged                                                Condition C. Loss Settlement, provided you
           building is less than 80% of the full                                                  notify us, within 180 days after the date of
           replacement cost of the building immediately                                           loss, of your intent to repair or replace the
           before the loss, we will pay the greater of the                                        damaged building.
           following amounts, but not more than the limit                             D. Loss To A Pair Or Set
           of liability under this policy that applies to the                            In case of loss to a pair or set we may elect to:
           building:
                                                                                         1. Repair or replace any part to restore the pair or
           (1) The actual cash value of that part of                                         set to its value before the loss; or
                 the building damaged; or
                                                                                            2.Pay the difference between actual cash value
           (2) That proportion of the cost to repair or                                       of the property before and after the loss.
                 replace, after application of any
                                                                                      E. Appraisal
                 deductible and without deduction for
                 depreciation, that part of the building                                 If you and we fail to agree on the amount of loss,



                                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 59 of 113 PageID #: 59

 Fonn No.   HO 3000    02 13
 Page No.   15 of 23


      either may demand an appraisal of the loss. In this                                "insured".
      event, each party will choose a competent and                                  K. Mortgage Clause
      impartial appraiser within 20 days after receiving a
                                                                                         1. If a mortgagee is named in this policy, any loss
     written request from the other. The two appraisers
                                                                                               payable under Coverage A or B will be paid to
     will choose an umpire. If they cannot agree upon an
                                                                                              the mortgagee and you, as interests appear. If
      umpire within 15 days, you or we may request that
                                                                                               more than one mortgagee is named, the order
     the choice be made by a judge of a court of record in
                                                                                               of payment will be the same as the order of
     the state where the "residence premises" is located.
                                                                                              precedence of the mortgages.
     The appraisers will separately set the amount of
     loss. If the appraisers submit a written report of an                               2. If we deny your claim, that denial will not apply to
     agreement to us, the amount agreed upon will be                                          a valid claim of the mortgagee, if the mortgagee:
     the amount of loss. If they fail to agree, they will                                     a. Notifies us of any change in ownership,
     submit their differences to the umpire. A decision                                            occupancy or substantial change in risk of
     agreed to by any two will set the amount of loss.                                             which the mortgagee is aware;
     Each party will:                                                                         b. Pays any premium due under this policy on
     1. Pay its own appraiser; and                                                                 demand if you have neglected to pay the
                                                                                                   premium; and
     2. Bear the other expenses of the appraisal and
           umpire equally.                                                                    c. Submits a signed, sworn statement of loss
                                                                                                   within 60 days after receiving notice from
 F. Other Insurance And Service Agreement
                                                                                                   us of your failure to do so. Paragraphs E.
     If a loss covered by this policy is also covered by:                                          Appraisal, G. Suit Against Us and I. Loss
     1. Other insurance, we will pay only the                                                      Payment under Section I- Conditions also
           proportion of the loss that the limit of liability                                      apply to the mortgagee.
          that applies under this policy bears to the total                              3. If we decide to cancel or not to renew this
          amount of insurance covering the loss; or                                           policy, the mortgagee will be notified at least 10
     2. A service agreement, this insurance is excess                                         days before the date cancellation or non-
          over any amounts payable under any such                                             renewal takes effect.
          agreement. Service agreement means a service                                  4. If we pay the mortgagee for any loss and deny
          plan, property restoration plan, home warranty                                      payment to you:
          or other similar service warranty agreement,
          even if it is characterized as insurance.
                                                                                             a. We are subrogated to all the rights of the
                                                                                                   mortgagee granted under the mortgage on
G. Suit Against Us                                                                                the property; or
     No action can be brought against us unless there                                         b. At our option, we may pay to the
     has been full compliance with all of the terms under                                          mortgagee the whole principal on the
    Section I of this policy and the action is started                                             mortgage plus any accrued interest. In this
    within two years after the date of loss.                                                      event, we will receive a full assignment and
H. Our Option                                                                                     transfer of the mortgage and all securities
    If we give you written notice within 30 days after we                                         held as collateral to the mortgage debt.
    receive your signed, sworn proof of loss, we may                                    5. Subrogation will not impair the right of the
    repair or replace any part of the damaged property                                       mortgagee to recover the full amount of the
    with material or property of like kind and quality.                                      mortgagee's claim.
I. Loss Payment                                                                     L. No Benefit To Bailee
    We will adjust all losses with you. We will pay you                                 We will not recognize any assignment or grant any
    unless some other person is named in the policy or is                               coverage that benefits a person or organization
    legally entitled to receive payment. Loss will be payable                           holding, storing or moving property for a fee
    60 days after we receive your proof of loss and:                                    regardless of any other provision of this policy.
    1. Reach an agreement with you;                                                 M. Nuclear Hazard Clause
    2. There is an entry of a final judgment; or                                        1. "Nuclear Hazard" means any nuclear reaction,
    3. There is a filing of an appraisal award with us.                                      radiation, or radioactive contamination, all
                                                                                             whether controlled or uncontrolled or however
J. Abandonment Of Property
                                                                                             caused, or any consequence of any of these.
    We need not accept any property abandoned by an


                                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 60 of 113 PageID #: 60

 Form No.   HO 3000    02 13
 Page No.   16 of 23


     2.    Loss caused by the nuclear hazard will not be                                   which an "insured" is legally liable. Damages
           considered loss caused by fire, explosion, or                                   include prejudgment interest awarded against
           smoke, whether these perils are specifically                                    an "insured"; and
           named in or otherwise included within the                                   2. Provide a defense at our expense by counsel
           Perils Insured Against.                                                         of our choice, even if the suit is groundless,
      3. This policy does not apply under Section I to                                     false or fraudulent. We may investigate and
           loss caused directly or indirectly by nuclear                                   settle any claim or suit that we decide is
           hazard, except that direct loss by fire resulting                               appropriate. Our duty to settle or defend ends
           from the nuclear hazard is covered.                                             when our limit of liability for the "occurrence"
 N. Recovered Property                                                                     has been exhausted by payment of a judgment
                                                                                           or settlement.
      If you or we recover any property for which we
      have made payment under this policy, you or we                               B. Coverage F - Medical Payments To Others
      will notify the other of the recovery. At your option,                          We will pay the necessary medical expenses that are
      the property will be returned to or retained by you                             incurred or medically ascertained within three years
      or it will become our property. If the recovered                                from the date of an accident causing "bodily injury".
      property is returned to or retained by you, the loss                            Medical expenses means reasonable charges for
      payment will be adjusted based on the amount you                                medical, surgical, x-ray, dental, ambulance, hospital,
      received for the recovered property.                                            professional nursing, prosthetic devices and funeral
0. Volcanic Eruption Period                                                           services. This coverage does not apply to you or
                                                                                      regular residents of your household except "residence
     One or more volcanic eruptions that occur within a
                                                                                      employees". As to others, this coverage applies only:
     72 hour period will be considered as one volcanic
     eruption.                                                                        1. To a person on the "insured location" with the
                                                                                           permission of an "insured"; or
P. Policy Period
                                                                                      2. To a person off the "insured location", if the
     This policy applies only to loss which occurs during
                                                                                          "bodily injury":
     the policy period.
                                                                                          a. Arises out of a condition on the "insured
Q. Concealment Or Fraud
                                                                                                location" or the ways immediately adjoining;
     We provide coverage to no "insureds" under this policy
                                                                                          b. Is caused by the activities of an "insured";
     if, whether before or after a loss, an "insured" has:
                                                                                          c. Is caused by a "residence employee" in the
     1. Intentionally concealed or misrepresented any
                                                                                                course of the "residence employee's"
           material fact or circumstance;
                                                                                                employment by an "insured"; or
     2. Engaged in fraudulent conduct; or
                                                                                          d. Is caused by an animal owned by or in the
     3. Made false statements;                                                                 care of an "insured".
     relating to this insurance.                                                   SECTION II - EXCLUSIONS
R. Property Insurance Adjustment                                                   A. "Motor Vehicle Liability"
    The limit of liability shown on the Policy Declarations                           1. Coverages E and F do not apply to any "motor
    for Coverage A - Dwelling may be revised at each                                      vehicle liability" if, at the time and place of an
    policy anniversary for inflation. Any other limits of                                 "occurrence", the involved "motor vehicle":
    liability that are based on a relationship to Coverage
                                                                                          a. Is registered for use on public roads or
    A will also be revised. We will not reduce the limit of
                                                                                               property;
    liability shown on the Policy Declarations without
    your consent. Any adjustment in premium will be                                       b. Is not registered for use on public roads or
    made based on premium rates in use by us at the                                            property, but such registration is required
    time the change is made.                                                                   by a law, or regulation issued by a
                                                                                               government agency, for it to be used at the
SECTION II - LIABILITY COVERAGES
                                                                                               place of the "occurrence"; or
A. Coverage E - Personal Liability
                                                                                          c. Is being:
    If a claim is made or a suit is brought against an
                                                                                               (1) Operated in, or practicing for, any pre-
    "insured" for damages because of "bodily injury" or
                                                                                                    arranged or organized race, speed
    "property damage" caused by an "occurrence" to
                                                                                                    contest or other competition;
   which this coverage applies, we will:
                                                                                               (2) Rented to others;
    1. Pay up to our limit of liability for the damages for


                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 61 of 113 PageID #: 61

Form No.        HO 3000    02 13
Page No.        17 of 23


                   {3) Used to carry persons or cargo for a                                            d. Used for any "business" purpose.
                       charge; or                                                                2.    If Exclusion B.1. does not apply, there is still no
                {4) Used for any "business" purpose except                                             coverage for "watercraft liability" unless, at the
                    for a motorized golf cart while on a golfing                                       time of the "occurrence", the watercraft:
                    facility.                                                                          a. Is stored;
     2.    If Exclusion A.1. does not apply, there is still no                                         b. Is a sailing vessel, with or without auxiliary
           coverage for "motor vehicle liability" unless the                                                 power, that is:
           "motor vehicle" is:
                                                                                                             (1) Less than 26 feet in overall length; or
           a. In dead storage on an "insured location";
                                                                                                             (2) 26 feet or more in overall length and not
           b.     Used to service an "insured's" residence;                                                      owned by or rented to an "insured"; or
           c. Designed to assist the handicapped and, at                                               c.    Is not a sailing vessel and is powered by:
                  the time of an "occurrence", it is:
                                                                                                             (1) An inboard or inboard-outdrive engine
                  (1) Being used to assist a handicapped                                                         or motor, including those that power a
                      person; or                                                                                 water jet pump, of:
                  {2) Parked on an "insured location";                                                             (a) 50 horsepower or less and not
           d. Designed for recreational use off public                                                                 owned by an "insured"; or
                  roads and:                                                                                       (b) More than 50 horsepower and not
                  (1) Not owned by an "insured"; or                                                                    owned by or rented to an "insured"; or
                  {2) Owned by an "insured" provided the                                                     (2) One or more outboard engines or
                      "occurrence" takes place on an "insured                                                    motors with:
                      location" as defined in Definitions B. G.a.,                                        (a) 25 total horsepower or less;
                      b., d., e. or h.; or
                                                                                                          (b) More than 25 horsepower if the
           e. A motorized golf cart that is owned by an                                                       outboard engine or motor is not
                  "insured", designed to carry up to 4 persons,                                               owned by an "insured";
                  not built or modified after manufacture to
                                                                                                          (c) More than 25 horsepower if the
                  exceed a speed of 25 miles per hour on level
                                                                                                              outboard engine or motor is owned
                  ground and, at the time of an "occurrence", is
                                                                                                              by an "insured" who acquired it
                  within the legal boundaries of a golfing facility
                                                                                                              during the policy period; or
                  and is parked or stored there, or being used
                  by an "insured" to:                                                                     {d) More than 25 horsepower if the
                                                                                                              outboard engine or motor is owned
                  {1) Play the game of golf or for other
                                                                                                              by an "insured" who acquired it
                      recreational or leisure activity allowed
                                                                                                              before the policy period, but only if:
                      by the facility;
                                                                                                              {i) You declare them at policy
                  {2) Travel to or from an area where "motor
                                                                                                                   inception; or
                      vehicles" or golf carts are parked or
                      stored; or                                                                              {ii) Your intent to insure them is
                                                                                                                   reported to us in writing within
                  (3) Cross public roads at designated
                                                                                                                   45 days after you acquire them.
                      points to access other parts of the
                      golfing facility.                                                              The coverages in {c) and (d) above apply
                                                                                                     for the policy period.
B.   "Watercraft Liability"
                                                                                               Horsepower means the maximum power rating
     1. Coverages E and F do not apply to any "watercraft
                                                                                               assigned to the engine or motor by the
           liability" if, at the time of an "occurrence", the
                                                                                               manufacturer.
           involved watercraft is being:
                                                                                         C. "Aircraft Liability"
           a. Operated in, or practicing for, any prearranged
                 or organized race, speed contest or other                                  This policy does not cover "aircraft liability".
                 competition. This exclusion does not apply to                           D. "Hovercraft Liability"
                 a sailing vessel or a predicted log cruise;                                This policy does not cover "hovercraft liability".
           b.    Rented to others;                                                       E. Coverage E - Personal Liability And Coverage F
           c. Used to carry persons or cargo for a charge;                                  -Medical Payments To Others
                 or


                                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 62 of 113 PageID #: 62

Fonn No.   HO 3000    02 13
Page No.   18 of 23


    Coverages E and F do not apply to the following:                                                of a premises:
    1. Expected Or Intended Injury                                                                  a. Owned by an "insured";
         "Bodily injury" or "property damage" which is                                              b. Rented to an "insured"; or
         expected or intended by an "insured" or which                                             c. Rented to others by an "insured";
         is the result of intentional acts or omissions, or
                                                                                                   that is not an "insured location";
         criminal activity, even if the resulting "bodily
         injury" or "property damage":                                                      5.     War
        a. Is of a different kind, quality or degree than                                          "Bodily injury'' or "property damage" caused
               initially expected or intended; or                                                  directly or indirectly by war, including the following
                                                                                                   and any consequence of any of the following:
         b. Is sustained by a different person, entity or
               property than initially expected or intended;                                       a. Undeclared war, civil war, insurrection,
               or                                                                                       rebellion or revolution;
        c. Is committed by an "insured" who lacks the                                              b. Warlike act by a military force or military
               mental capacity to govern their own conduct.                                             personnel; or
        This exclusion applies regardless of whether                                               c. Destruction, seizure or use for a military
        an "insured" is charged with or convicted of a                                                  purpose.
        crime. However, this Exclusion E.1. does not                                               Discharge of a nuclear weapon will be deemed
        apply to "bodily injury" or "property damage"                                              a warlike act even if accidental;
        resulting from the use of reasonable force by                                      6.      Communicable Disease
        an "insured" to protect persons or property;
                                                                                                   "Bodily injury" or "property damage" which
    2. "Business"                                                                                  arises out of the transmission of or exposure to
        a. "Bodily injury" or "property damage" arising                                            a communicable disease, bacteria, parasite,
              out of or in connection with a "business"                                           virus or other organism by an "insured";
              conducted from an "insured location" or                                      7.     Sexual Molestation, Corporal Punishment
              engaged in by an "insured", whether or not                                          Or Physical Or Mental Abuse
              the "business" is owned or operated by an
                                                                                                  "Bodily injury" or "property damage" arising out
              "insured" or employs an "insured".
                                                                                                  of sexual molestation, corporal punishment or
             This Exclusion E.2. applies but is not                                               physical or mental abuse;
             limited to an act or omission, regardless of
                                                                                           8.     Controlled Substance
             its nature or circumstance, involving a
             service or duty rendered, promised, owed,                                            "Bodily injury" or "property damage" arising out
             or implied to be provided because of the                                             of the use, sale, manufacture, delivery, transfer
             nature of the "business".                                                            or possession by any person of a Controlled
        b. This Exclusion E.2. does not apply to the rental                                       Substance as defined by the Federal Food and
                                                                                                  Drug Law at 21 U.S.C.A. Sections 811 and
             or holding for rental of an "insured location";
                                                                                                 812. Controlled Substances include but are not
             (1) On an occasional basis if used only as                                           limited to cocaine, LSD, marijuana and all
                    a residence;                                                                 narcotic drugs. However, this exclusion does
             (2) In part for use only as a residence, unless                                     not apply to the legitimate use of prescription
                    a single family unit is intended for use by                                  drugs by a person following the orders of a
                    the occupying family to lodge more                                           licensed health care professional with
                    than two roomers or boarders; or                                             prescriptive authority for controlled substances;
             (3) In part, as an office, school, studio or                                 9.     Home Day Care
                    private garage;                                                              "Bodily injury" or "property damage" arising out
   3. Professional Services                                                                      of home day care services provided by an
       "Bodily injury" or "property damage" arising out                                          "insured" and for which an "insured" receives
       of the rendering of or failure to render                                                  monetary or other compensation, not including
       professional services;                                                                    the mutual exchange of such services or the
                                                                                                 rendering of home day care services to a
   4. "Insured's" Premises Not An "Insured
                                                                                                 relative of an "insured";
       Location"
       "Bodily injury" or "property damage" arising out



                                   Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
       Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 63 of 113 PageID #: 63

Fonn No.    HO 3000    02 13
Page No.    19 of 23


     10. Pollution                                                                                  a.     Workers' compensation law;
         "Bodily injury" or "property damage" arising out                                           b. Non-occupational disability law; or
         of fuel, vapors, fumes, acids, toxic chemicals,                                            c. Occupational disease law;
         toxic gasses, toxic liquids, toxic solids, waste
                                                                                              5.    "Bodily injury" or "property damage" for which
         material or other irritants, contaminants or
                                                                                                    an "insured" under this policy:
         pollutants; or
     11. Fines and Penalties
                                                                                                    a. Is also an insured under a nuclear energy
                                                                                                          liability policy issued by the:
         Fines, penalties, double or treble damages;
                                                                                                          (1) Nuclear Energy Liability Insurance
         punitive or vindictive damages; or any other type
                                                                                                               Association;
         of added damages intended to punish or deter
         wrongful conduct rather than as compensation                                                     (2) Mutual Atomic Energy Liability Under-
         for actual damages.                                                                                   writers;
    Exclusions A. "Motor Vehicle Liability", B. "Watercraft                                               (3) Nuclear Insurance Association of Canada;
    Liability", C. "Aircraft Liability", D. "Hovercraft Liability"                                        or any of their successors; or
    and E.4. "Insured's" Premises Not An "Insured                                                   b. Would be an insured under such a policy but
    Location" do not apply to "bodily injury" to a "residence                                          for the exhaustion of its limit of liability; or
    employee" arising out of and in the course of the
    "residence employee's" employment by an "insured".
                                                                                             6.     "Bodily injury" to you or an "insured" as defined
                                                                                                    under Definition 5.a.
F. Coverage E- Personal Liability
                                                                                                    This exclusion also applies to any claim made
    Coverage E does not apply to:                                                                   or suit brought against you or an "insured":
    1. Liability:                                                                                   a. To repay; or
         a. For any loss assessment charged against                                          b. Share damages with;
                you as a member of an association,
                                                                                             another person who may be obligated to pay
                corporation or community of property owners,
                                                                                             damages because of "bodily injury" to an "insured".
               except as provided in D. Loss Assessment
                under Section II- Additional Coverages;                                G. Coverage F- Medical Payments To Others
         b. Under any contract or agreement entered                                       Coverage F does not apply to "bodily injury":
               into by an "insured". However, this exclusion                                 1.To a "residence employee" if the "bodily injury":
               does not apply to written contracts:                                            a. Occurs off the "insured location"; and
               (1) That directly relate to the ownership,                                      b. Does not arise out of or in the course of the
                    maintenance or use of an "insured                                               "residence employee's" employment by an
                    location"; or                                                                   "insured";
               (2) Where the liability of others is assumed                                 2. To any person eligible to receive benefits
                    by you prior to an "occurrence";                                           voluntarily provided or required to be provided
               unless excluded in a. above or elsewhere                                        under any:
               in this policy;                                                                 a. Workers' compensation law;
   2. "Property damage" to property owned by an                                                b. Non-occupational disability law; or
        "insured". This includes costs or expenses
        incurred by an "insured" or others to repair,                                          c. Occupational disease law;
        replace, enhance, restore or maintain such                                          3. From any:
        property to prevent injury to a person or                                              a. Nuclear reaction;
        damage to property of others, whether on or                                            b. Nuclear radiation; or
        away from an "insured location";
                                                                                               c. Radioactive contamination;
   3. "Property damage" to property rented to,
        occupied or used by or in the care of an "insured".                                    all whether controlled or uncontrolled or however
        This exclusion does not apply to "property                                             caused; or
        damage" caused by fire, smoke or explosion;                                            d. Any consequence of any of these; or
   4. "Bodily injury" to any person eligible to receive                                     4. To any person, other than a "residence
        any benefits voluntarily provided or required to                                       employee" of an "insured", regularly residing on
        be provided by an "insured" under any:                                                 any part of the "insured location".



                                     Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 64 of 113 PageID #: 64

Fonn No.   HO 3000    02 13
Page No.   20 of 23


SECTION II -ADDITIONAL COVERAGES                                                                               (a) Is designed for recreational use off
We cover the following in addition to the limits of liability:                                           public roads;
A. Claim Expenses                                                                                    (b) Is not owned by an "insured"; and
   We pay:                                                                                           (c) At the time of the "occurrence", is
                                                                                                         not required by law, or regulation
   1. Expenses we incur and costs taxed against an
                                                                                                         issued by a government agency, to
         "insured" in any suit we defend;
                                                                                                         have been registered for it to be
   2. Premiums on bonds required in a suit we                                                            used on public roads or property.
         defend, but not for bond amounts more than
                                                                                     D. Loss Assessment
         the Coverage E limit of liability. We need not
         apply for or furnish any bond;                                                 1. We will pay up to $1,000 for your share of loss
                                                                                           assessment charged against you, as owner or
   3. Reasonable expenses incurred by an "insured"
                                                                                           tenant of the "residence premises", during the
         at our request, including actual loss of earnings
                                                                                           policy period by a corporation or association of
         (but not loss of other income) up to $300 per
                                                                                           property owners, when the assessment is
        day, for assisting us in the investigation or
                                                                                           made as a result of:
        defense of a claim or suit; and
                                                                                           a. "Bodily injury" or "property damage" not
   4. Interest on the entire judgment which accrues
                                                                                               excluded from coverage under Section II -
        after entry of the judgment and before we pay
                                                                                               Exclusions; or
        or tender, or deposit in court that part of the
        judgment which does not exceed the limit of                                        b. Liability for an act of a director, officer or
        liability that applies.                                                                trustee in the capacity as a director, officer
                                                                                               or trustee, provided such person:
B. First Aid Expenses
                                                                                               (1) Is elected by the members of a corporation
   We will pay expenses for first aid to others incurred
                                                                                                    or association of property owners; and
   by an "insured" for "bodily injury" covered under this
   policy. We will not pay for first aid to an "insured".                                      (2) Serves without deriving any income
                                                                                                    from the exercise of duties which are
C. Damage To Property Of Others
                                                                                                    solely on behalf of a corporation or
   1. We will pay, at replacement cost, up to $1 ,000                                               association of property owners.
        per "occurrence" for "property damage" to
                                                                                        2. Paragraph I. Policy Period under Section II -
        property of others caused by an "insured".
                                                                                           Conditions does not apply to this Loss
   2. We will not pay for "property damage":                                               Assessment Coverage.
        a. To the extent of any amount recoverable                                         Regardless of the number of assessments the
                                                                                           3.
             under Section I;                                                              limit of $1,000 is the most we will pay for 'loss
        b. Caused intentionally by an "insured" who is                                     arising out of:
             13 years of age or older;                                                     a. One accident, including continuous or repeated
       c. To property owned by an "insured";                                                    exposure to substantially the same general
       d. To property owned by or rented to a tenant of                                         harmful condition; or
             an "insured" or a resident in your household;                                 b. A covered act of a director, officer or trustee.
             or                                                                                 An act involving more than one director, officer
       e. Arising out of:                                                                       or trustee is considered to be a single act.
             (1) A "business" engaged in by an "insured";                              4. We do not cover assessments charged against
                                                                                           you or a corporation or association of property
             (2) Any act or omission in connection with
                                                                                           owners by any governmental body.
                   a premises owned, rented or controlled
                  by an "insured", other than the "insured                          SECTION II - CONDITIONS
                  location"; or                                                     A. Limit Of Liability
             (3) The ownership, maintenance, occupancy,                                Our total liability under Coverage E for all damages
                  operation, use, loading or unloading of                              resulting from any one "occurrence" will not be
                  aircraft, hovercraft, watercraft or "motor                           more than the Coverage E limit of liability shown in
                  vehicles".                                                           the Declarations. This limit is the same regardless
                  This exclusion e.(3) does not apply to a                             of the number of "insureds", claims made or
                  "motor vehicle" that                                                 persons injured. All "bodily injury" and "property



                                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 65 of 113 PageID #: 65

Form No.   HO 3000    02 13
Page No.   21 of 23



     damage" resulting from any one accident or from                                            aid to others at the time of the "bodily injury".
     continuous or repeated exposure to substantially                                 D. Duties Of An Injured Person - Coverage F -
     the same general harmful conditions shall be                                          Medical Payments To Others
     considered to be the result of one "occurrence".
                                                                                           1. The injured person or someone acting for the
     Our total liability under Coverage F for all medical                                       injured person will:
     expense payable for "bodily injury" to one person as
     the result of one accident will not be more than the
                                                                                                a. Give us written proof of claim, under oath if
                                                                                                     required, as soon as is practical; and
     Coverage F limit of liability shown in the Declarations.
                                                                                                b. Authorize us to obtain copies of medical
B. Severability Of Insurance
                                                                                                     reports and records.
    This insurance applies separately to each "insured".
                                                                                          2. The injured person will submit to a physical
    This condition will not increase our limit of liability for
                                                                                                exam by a doctor of our choice when and as
    any one "occurrence".
                                                                                                often as we reasonably require.
C. Duties After "Occurrence"
                                                                                     E. Payment Of Claim - Coverage F - Medical
    In case of an "occurrence", you or another "insured"                                  Payments To Others
    will perform the following duties that apply. We
                                                                                          Payment under this coverage is not an admission
    have no duty to provide coverage under this policy
                                                                                          of liability by an "insured" or us.
    if your failure to comply with the following duties is
    prejudicial to us. You will help us by seeing that                               F. Suit Against Us
    these duties are performed:                                                           1. No action can be brought against us unless
    1. Give written notice to us or our agent as soon                                          there has been full compliance with all of the
         as is practical, which sets forth:                                                    terms under this Section II.
         a. The identity of the policy and the "named                                     2. No one will have the right to join us as a party
               insured" shown in the Declarations;                                             to any action against an "insured".
         b. Reasonably available information on the time,                                 3. Also, no action with respect to Coverage E can
               place and circumstances of the "occurrence";                                    be brought against us until the obligation of
               and                                                                             such "insured" has been determined by final
                                                                                               judgment or agreement signed by us.
         c. Names and addresses of any claimants
               and witnesses;                                                       G. Bankruptcy Of An "Insured"
   2. Cooperate with us in the investigation,                                            Bankruptcy or insolvency of an "insured" will not
         settlement or defense of any claim or suit;                                     relieve us of our obligations under this policy.
   3. Promptly forward to us every notice, demand,                                  H. Other Insurance
         summons or other process relating to the                                        This insurance is excess over other valid and
        "occurrence";                                                                    collectible insurance except insurance written
   4. At our request, help us:                                                           specifically to cover as excess over the limits of
                                                                                         liability that apply in this policy.
        a. To make settlement;
                                                                                    I. Policy Period
        b. To enforce any right of contribution or
              indemnity against any person or organization                               This policy applies only to "bodily injury" or "property
             who may be liable to an "insured";                                          damage" which occurs during the policy period.
        c. With the conduct of suits and attend hearings                            J. Concealment Or Fraud
             and trials; and                                                             We do not provide coverage to an "insured" who,
        d. To secure and give evidence and obtain                                       whether before or after a loss, has:
             the attendance of witnesses;                                                1. Intentionally concealed or misrepresented any
   5. With respect to C. Damage To Property Of                                                 material fact or circumstance;
        Others under Section II -Additional Coverages,                                  2. Engaged in fraudulent conduct; or
        submit to us within 60 days after the loss, a                                   3. Made false statements;
        sworn statement of loss and show the
                                                                                        relating to this insurance.
        damaged property, if in an "insured's" control;
                                                                                    SECTIONS I AND II - CONDITIONS
   6. No "insured" shall, except at such "insured's"
        own cost, voluntarily make payment, assume                                  A. Liberalization Clause
        obligation or incur expense other than for first                                If we make a change which broadens coverage


                                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
         Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 66 of 113 PageID #: 66

Form No.      HO 3000   02 13
Page No.     22 of 23


    under this edition of our policy without additional                                        expiration date will be refunded pro rata.
    premium charge, that change will automatically                                        4. If the return premium is not refunded with the
    apply to your insurance as of the date we implement                                        notice of cancellation or when this policy is
    the change in your state, provided that this                                               returned to us, we will refund it within a
    implementation date falls within 60 days prior to or                                       reasonable time after the date cancellation
    during the policy period stated in the Declarations.                                      takes effect.
   This Liberalization Clause does not apply to changes                                D. Non-renewal
   implemented with a general program revision that
                                                                                          We may elect not to renew this policy. We may do so
   includes both broadenings and restrictions in
                                                                                          by delivering to you, or mailing to you at your mailing
   coverage, whether that general program revision is
                                                                                          address shown in the Declarations, written notice at
   implemented through introduction of:
                                                                                          least 30 days before the expiration date of this policy.
   1. A subsequent edition of this policy; or                                             Proof of mailing will be sufficient proof of notice.
   2. An amendatory endorsement.                                                      E. Assignment
B. Waiver Or Change Of Policy Provisions                                                  Assignment of this policy will not be valid unless we
   A waiver or change of a provision of this policy                                        give our written consent.
   must be in writing by us to be valid. Our request for                              F. Subrogation
   an appraisal or examination will not waive any of
                                                                                          An "insured" may waive in writing before a loss all
   our rights.
                                                                                           rights of recovery against any person. If not waived,
C. Cancellation                                                                           we may require an assignment of rights of recovery
    1.     You may cancel this policy at any time by                                      for a loss to the extent that payment is made by us.
           returning it to us or by letting us know in writing                            If an assignment is sought, an "insured" must sign
           of the date cancellation is to take effect.                                    and deliver all related papers and cooperate with us.
    2.     We may cancel this policy only for the reasons                                 Subrogation does not apply to Coverage F or
           stated below by letting you know in writing of the                             Paragraph C. Damage To Property Of Others under
           date cancellation takes effect. This cancellation                              Section II -Additional Coverages.
           notice may be delivered to you, or mailed to you at
                                                                                      G. Death
           your mailing address shown in the Declarations.
           Proof of mailing will be sufficient proof of notice.                           If any person named in the Declarations or the
                                                                                          spouse, if a resident of the same household, dies,
           a. When you have not paid the premium, we
                                                                                          the following apply:
                may cancel at any time by letting you know
                at least 10 days before the date cancellation                             1. We insure the legal representative of the
                takes effect.                                                                  deceased but only with respect to the premises
                                                                                               and property of the deceased covered under
           b. When this policy has been in effect for less
                                                                                               the policy at the time of death; and
               than 60 days and is not a renewal with us,
               we may cancel for any reason by letting                                    2. "Insured" includes:
               you know at least 10 days before the date                                       a. An "insured" who is a member of your house-
               cancellation takes effect.                                                           hold at the time of your death, but only while
           c. When this policy has been in effect for 60                                           a resident of the "residence premises"; and
               days or more, or at any time if it is a renewal                                 b. With respect to your property, the person
               with us, we may cancel:                                                             having proper temporary custody of the
               (1) If there has been a material                                                    property until appointment and qualification
                     misrepresentation of fact which if                                            of a legal representative.
                     known to us would have caused us not                             H. Coverage Changes
                     to issue the policy; or                                             The coverage provided and the premium for the
               (2) If the risk has changed substantially                                 policy is based on information you have given us.
                     since the policy was issued.                                        You agree to cooperate with us in determining if
               This can be done by letting you know at                                   this information is correct and complete. You agree
               least 30 days before the date cancellation                                that if this information changes, is incorrect or
               takes effect.                                                             incomplete, we may adjust your coverage and
                                                                                         premium accordingly during the policy period.
   3.      When this policy is canceled, the premium for
           the period from the date of cancellation to the


                                     Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 67 of 113 PageID #: 67

Form No.   HO 3000    02 13
Page No.   23 of 23


I.   Continuous Policy
     Subject to the consent of this Company, this policy
     will be continued in force upon payment of the
     required continuation premium for each successive
     policy period in accordance with the rules, rates,
     forms and premiums then in effect. Failure to pay
     the required premium when due will result in the
     issuance of a legal notice of cancellation.




                                Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
   Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 68 of 113 PageID #: 68

SH0125 0313
SPECIAL PROVISIONS- TEXAS

   DEFINITIONS                                                                         1. We insure against direct physical loss to
   The following are added to Paragraph B.:                                               property described in Coverages A and B.
     12. "Fungi" means any type or form of fungus,                                     2. We do not insure, however, for loss:
           including mold or mildew, and any mycotoxins,                                  a. Excluded under Section I - Exclusions;
           spores, scents or by-products produced or                                      b. Involving collapse, including any of the
           released by fungi.                                                                 following conditions of property or any
     13. "Business day" means a day other than a                                              part of the property:
          Saturday, Sunday or holiday recognized by the                                       (1) An abrupt falling down or caving in;
          state of Texas.
                                                                                              (2) Loss of structural integrity, including
   SECTION I- PROPERTY COVERAGES                                                                    separation of parts of the property or
   The following is added to Paragraph E.11. Ordinance                                              property in danger of falling down or
   Or Law:                                                                                          caving in; or
          d. If the insured property is located in an area                                    (3) Any cracking, bulging, sagging,
               which is eligible for coverage through the                                          bending, leaning, settling, shrinkage
               Texas Windstorm Insurance Association,                                              or expansion as such condition
               the coverage described above also applies                                           relates to (1) or (2) above;
               to the increased cost you incur due to the                                     except as provided in E.8. Collapse under
               repair, replacement or demolition required                                     Section I - Property Coverages; or
              for the dwelling to comply with the building
                                                                                          c. Caused by:
               specifications contained in the Texas
              Windstorm Insurance Association's plan of                                       (1) Freezing of a plumbing, heating, air
              operation.                                                                           conditioning      or    automatic     fire
                                                                                                   protective sprinkler system or of a
  (This is Paragraph C.11. in Form HO 4000 and D.10.
                                                                                                   household        appliance,     or     by
  in Form HO 6000.)
                                                                                                   discharge, leakage or overflow from
  SECTION I- PERILS INSURED AGAINST                                                                within the system or appliance
  For Form HO 2000, the introductory paragraph is                                                  caused by freezing. This provision
  replaced by the following:                                                                       does not apply if you have used
  We insure for direct physical loss to the property                                               reasonable care to:
  described in Coverages A, B, and C caused by any of                                              (a) Maintain heat in the building; or
  the following perils unless the loss is excluded under                                           (b) Shut off the water supply and drain
  Section I - Exclusions.                                                                               all systems and appliances of
  For Form HO 4000, the introductory paragraph is                                                       water.
 replaced by the following:                                                                        However, if the building is protected by
 We insure for direct physical loss to the property                                                an automatic fire protective sprinkler
 described in Coverage C caused by any of the                                                      system, you must use reasonable care
 following perils unless the loss is excluded in Section I                                        to continue the water supply and
 - Exclusions.                                                                                    maintain heat in the building for
 For Form HO 6000, the introductory paragraph is                                                  coverage to apply.
 replaced by the following:                                                                       For purposes of this provision a
 We insure for direct physical loss to the property                                               plumbing      system      or household
 described in Coverages A and C caused by any of the                                              appliance does not include a sump,
 following perils unless the loss is excluded in Section I                                        sump pump or related equipment or a
 - Exclusions.                                                                                    roof drain, gutter, downspout or similar
                                                                                                  fixtures or equipment;
 For Forms HO 2000 and HO 6000, Paragraph
 12.b.(5) is deleted.                                                                        (2) Freezing, thawing, pressure or weight
                                                                                                  of water or ice, whether driven by
 For Form HO 4000, Paragraph 12.b.(4) is deleted.
                                                                                                  wind or not, to a:
 For Form HO 3000:
                                                                                                  (a) Fence,       pavement, patio or
 Paragraph A. Coverage A - Dwelling and Coverage                                                        swimming pool;
 B - Other Structures is replaced by the following:
                                                                                                  (b) Footing, foundation, bulkhead,
 A. Coverage A - Dwelling And Coverage B -                                                             wall, or any other structure or
      Other Structures                                                                                 device that supports all or part of a
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
 Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 69 of 113 PageID #: 69



Form No.   SH 01 25 03 13
Page No.   2 of 8


                       building, or other structure;                                               (g) Birds, rodents, or insects;
                   (c) Retaining wall or bulkhead that                                             (h) Nesting     or    infestation,  or
                         does not support all or part of a                                             discharge or release of waste
                         building or other structure; or                                               products or secretions, by any
                   (d) Pier, wharf or dock;                                                            animals;
             (3) Theft in or to a dwelling under                                                   (i) Animals owned or kept by an
                   construction, or of materials and supplies                                          "insured"; or
                  for use in the construction until the                                            (j) Growth of trees, shrubs, plants or
                   dwelling is finished and occupied;                                                  lawns, whether or not such
             (4) Vandalism and malicious mischief, and                                                 growth is above or below the
                  any ensuing loss caused by any                                                       surface of the ground.
                   intentional and wrongful act committed in                                   Exception To c.(S)
                  the course of the vandalism or malicious                                     Unless the loss is otherwise excluded, we
                  mischief, if the dwelling has been vacant                                   cover loss to property covered under
                  for more than 60 consecutive days                                           Coverage A or B resulting from a sudden
                  immediately before the loss. A dwelling                                     and accidental discharge or overflow of
                  being constructed is not considered                                         water or steam from within a plumbing,
                  vacant; or                                                                  heating, air conditioning or automatic fire
             (5) Any of the following:                                                        protective sprinkler system or household
                  (a) Wear          and       tear,     marring,                              appliance on the "residence premises".
                        deterioration;                                                        This includes the cost to tear out and
                                                                                              replace any part of a building, or other
                  (b) Mechanical          breakdown,       latent
                                                                                              structure, on the "residence premises", but
                        defect, inherent vice, or any
                                                                                              only when necessary to repair the system
                        quality in property that causes it
                                                                                              or appliance. However, such tear out and
                        to damage or destroy itself;
                                                                                              replacement coverage only applies to
                  (c) Smog, rust or other corrosion, or                                       other structures if the water or steam
                        dry rot;                                                              causes actual damage to a building on the
                  (d) Smoke             from        agricultural                              "residence premises".
                        smudging             or       industrial                              We do not cover loss to the system or
                        operations;                                                           appliance from which this water or steam
                 (e) Contamination             or    discharge,                               escaped.
                        dispersal,      seepage,      migration,                              For purposes of this provision, a
                        release or escape of pollutants                                       plumbing system or household appliance
                        unless      the     contamination      or                             does not include a sump, sump pump or
                        discharge,      dispersal,     seepage,                               related equipment or a roof drain, gutter,
                        migration, release or escape is itself                                down spout or similar fixtures or
                       caused by a Peril Insured Against                                      equipment.
                        named under Coverage C.
                                                                                     Section I - Exclusion A.3. Water, Paragraphs a.
                       Pollutants means any solid,                                   and c. that apply to surface water and water below
                       liquid, gaseous or thermal irritant                           the surface of the ground do not apply to loss by
                       or contaminant, including smoke,                              water covered under c.(S) above.
                       vapor, soot, fumes, acids, alkalis,
                                                                                     Under 2.b. and c. above, any ensuing loss to
                       chemicals and waste. Waste
                                                                                     property described in Coverages A and B not
                       includes materials to be recycled,
                                                                                     precluded by any other provision in this policy is
                       reconditioned or reclaimed;
                                                                                     covered.
                 (f) Settling, shrinking, bulging or
                                                                                Paragraph B.12.b.(4) is deleted.
                       expansion, including resultant
                       cracking,           of       bulkheads,                  SECTION I - EXCLUSIONS
                       pavements,          patios,     footings,                Paragraph 8. Intentional Loss is replaced by the
                       foundations, walls, floors, roofs or                     following:
                       ceilings;



                                 Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 70 of 113 PageID #: 70



Form No.   SH 01 25 03 13
Page No.   3 of 8


8. Intentional Loss                                                                    exclusion, sudden and accidental shall include
    a. Intentional Loss means any loss arising out of                                  a loss event that is hidden or concealed for a
        any act an "insured" commits or conspires to                                   period of time until it is detectable. A hidden
        commit with the intent to cause a loss.                                        loss must be reported to us no later than 30
                                                                                       days after the date it was detected or should
        In the event of such loss, no "insured" is
                                                                                       have been detected.
        entitled to coverage, even "insureds" who did
        not commit or conspire to commit the act                                    c. However, the exception to this exclusion
        causing the loss.                                                              described in b. above does not include:
    b. However, this exclusion does not apply to an                                   (1) The cost to treat, contain, remove or
        "insured" who did not cooperate in or                                             dispose of the "fungi", wet rot or microbes
        contribute to the creation of the loss if that                                    beyond that which is required to repair or
        "insured" has:                                                                    replace the covered property physically
                                                                                          damaged by water;
      (1) Filed a police report; and
                                                                                      (2) The cost of any testing of air or property to
      (2) Cooperated         with      law    enforcement
                                                                                          confirm the absence, presence or level of
            investigation or prosecution relating to any
                                                                                          "fungi", wet rot or microbes whether
            other "insured" causing the intentional loss.
                                                                                          performed prior to, during or after removal,
   c. If we pay a claim pursuant to Paragraph 8.b.,                                       repair, restoration or replacement;
       our payment to the "insured" is limited to that
                                                                                      (3) The cost of any decontamination of the
       "insured's" insurable interest in the property
                                                                                          "residence premises"; and
       less any payments we first made to a
       mortgagee or other party with a secured                                        (4) Any increase in loss under Coverage D -
       interest in the policy. In no event will we pay                                    Loss Of Use and Additional Coverage 1.
       more than the limit of liability. As a condition of                                Debris Removal resulting from c.(1), (2)
       payment for intentional loss caused by another                                     and (3).
       "insured" under this exception to the exclusion,                          Direct loss by fire, smoke or explosion resulting
       we may require an assignment of rights of                                 from "fungi", wet rot or microbes is covered.
       recovery to the extent that payment is made by                         (For Form HO 3000, this exclusion is added under
       us.                                                                    Paragraph A.)
The following exclusion is added:                                             SECTION I - CONDITIONS
   "Fungi", Wet Rot Or Microbes                                               The following is added to Paragraph A. Insurable
   a. "Fungi", wet rot or microbes means the                                  Interest And Limit Of Liability:
       presence, growth, proliferation, spread or any                              Policy A Liquidated Demand
       activity of "fungi", wet rot or microbes.
                                                                                   A fire insurance policy, in case of a total loss by
   This exclusion also applies to the cost:                                        fire of property insured, shall be held and
         (1) To remove "fungi", wet rot or microbes                                considered to be a liquidated demand against the
              from property covered under Section I -                              company for the full amount of such policy. This
              Property Coverages;                                                  provision shall not apply to personal property.
         (2) To tear out and replace any part of the                          Paragraph B. Duties After Loss is replaced by the
              building or other covered property as                           following:
              needed to gain access to the "fungi", wet                       B. Duties After Loss
              rot or microbes; and
                                                                                   1. Your Duties After Loss
         (3) Of testing of air or property to confirm the
                                                                                       In case of a loss to covered property, we have
              absence, presence or level of "fungi", wet
                                                                                       no duty to provide coverage under this policy if
              rot or microbes.
                                                                                       the failure to comply with the following duties is
  b. This exclusion applies unless the "fungi", wet                                    prejudicial to us. These duties must be
      rot or microbes are located upon the portion of                                  performed either by you, an "insured" seeking
      covered property which must be repaired or                                       coverage or a representative of either:
      replaced because of direct physical damage
                                                                                       a. Give prompt notice to us or our agent.
      resulting from sudden and accidental discharge
      or overflow of water which would otherwise be                                      b. Notify the police in case of a loss by theft;
      covered under this policy. For purposes of this


                               Includes copyrighted material of Insurance Services Office, Inc. with its pennisslon.
 Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 71 of 113 PageID #: 71



Form No.   SH 01 25 03 13
Page No.   4 of 8


        c. Notify the credit card or electronic fund                                           (e) Specifications of the damaged
             transfer card or access device company in                                               buildings    and     detailed    repair
             case of loss as provided for in E.6. Credit                                             estimates;
             Card, Electronic Fund Transfer Card Or                                             (f) The inventory of damaged personal
             Access Device, Forgery And Counterfeit                                                  property described in 8.1.f. above;
             Money Coverage under Section I -
                                                                                              (g) Receipts        for    additional    living
             Property Coverages;
                                                                                                    expenses incurred and records that
       d. Protect the property from further damage. If                                              support the fair rental value loss; and
             repairs to the property are required, you
                                                                                              (h) Evidence or affidavit that supports a
             must:
                                                                                                    claim under E.6. Credit Card,
           (1) Make reasonable and necessary repairs                                                Electronic Fund Transfer Card Or
                  to protect the property; and                                                      Access      Device,     Forgery And
           (2) Keep an accurate record of repair                                                    Counterfeit Money Coverage under
                  expenses;                                                                         Section I - Property Coverages,
       e. Cooperate with us in the investigation of a                                               stating the amount and cause of
            claim;                                                                                  loss.
        f. Prepare an inventory of damaged personal                                       (2) If you elect to make claim under the
            property showing the quantity, description,                                         Replacement Cost Coverage of this
            actual cash value and amount of loss.                                               policy, this proof of loss shall also state,
            Attach all bills, receipts and related                                             to the best of your knowledge and belief:
            documents that justify the figures in the                                         (a) The replacement cost of the
            inventory;                                                                              described dwelling;
       g. As often as we reasonably require:                                                  (b) The replacement cost of any other
          (1) Show the damaged property;                                                            building on which loss is claimed; or
          (2) Provide us with records and documents                                           (c) The full cost of repair or replacement
                 we request and permit us to make                                                   of loss without deduction for
                 copies; and                                                                        depreciation.
          (3) Submit to examination under oath, while                              2. Our Duties After Loss
                 not in the presence of another "insured",                            a. No later than 15 days after we receive your
                 and sign the same;                                                        written notice of claim, we must:
       h. Send to us, within 91 days after our                                           (1) Acknowledge receipt of the claim.
              request, your signed, sworn proof of loss                                       If our acknowledgment of the claim is not
              on a standard form supplied by us. We                                           in writing, we will keep a record of the
             must request a signed, sworn proof of loss                                       date, means and content of our
             within 15 days after we receive your                                             acknowledgment;
             written notice, or we waive our right to
                                                                                         (2) Begin any investigation of the claim; and
             require a proof of loss. Such waiver will not
             waive our other rights under this policy.                                   (3) Specify the information you must
                                                                                               provide in accordance with Paragraph
          (1) This proof of loss shall set forth, to the
                                                                                               8.1. Your Duties After Loss above.
                 best of your knowledge and belief:
                                                                                               We may request more information if
                (a) The time and cause of loss;
                                                                                               during the investigation of the claim
               (b) The interests of all "insureds" and all                                     such additional information is necessary;
                     others in the property involved and
                                                                                      b. After we receive the information we
                     all liens on the property;
                                                                                          request, we must notify you in writing
               (c) Other insurance which may cover                                        whether the claim will be paid or has been
                     the loss;                                                            denied or whether more information is
               (d) Changes in the title or occupancy of                                   needed:
                     the property during the term of the                                (1) Within 15 "business days"; or
                     policy;
                                                                                        (2) Within 30 days if we have reason to
                                                                                              believe the loss resulted from arson;


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 72 of 113 PageID #: 72



 Form No.   SH 01 25 03 13
 Page No.   5 of 8


         c. If we do not approve payment of your claim                         D. Loss To A Pair Or Set
              or require more time for processing your                              1. In case of loss to a pair or set other than
              claim, we must:                                                           jewelry, we may elect to:
             (1) Give the reason for denying your claim;                                 a. Repair or replace any part to restore the
                  or                                                                        pair or set to its value before the loss; or
            (2) Give the reasons we require more time                                    b. Pay the difference between actual cash
                  to process your claim. But we must                                        value of the property before and after the
                  either approve or deny your claim within                                  loss.
                  45 days after requesting more time.
                                                                                    2. Loss to a jewelry pair or set will be settled at
For Forms HO 2000 and HO 3000, Paragraph C.1. in                                        replacement cost at the time of loss without
Loss Settlement is replaced by the following:                                           deduction for depreciation.
    1. Property of the following types:                                        Paragraph G. Suit Against Us is replaced by the
          a. Personal property other than jewelry;                             following:
           b. Awnings,          carpeting,     household                       G. Suit Against Us
                appliances,    outdoor antennas       and                           No suit or action can be brought against us unless
                outdoor equipment, whether or not                                   there has been full compliance with all of the
                attached to buildings;                                              terms under Section I of this policy. Action must
          c. Structures that are not buildings;                                     be brought against us within two years and one
          d. Grave markers, including mausoleums;                                   day from the date the cause of action first
                                                                                    accrues. A cause of action accrues on the date of
          e. Cesspools, septic tanks and septic fields;
                                                                                    the initial breach of our contractual duties as
                and
                                                                                    alleged in the action.
          f. Swimming pools;
                                                                               Paragraph I. Loss Payment is replaced by the
        at actual cash value at the time of loss but not                      following:
        more than the amount required to repair or
                                                                                I. Loss Payment
        replace.
                                                                                   We will adjust all losses with you. We will pay you
For Form HO 4000, C. Loss Settlement is replaced
                                                                                   unless some other person is named in the policy
by the following:
                                                                                   or is legally entitled to payment.
C. Loss Settlement
                                                                                   If we notify you that we will pay your claim, or part
     1. Covered property losses other than jewelry are                             of your claim, we must pay within five "business
         settled at actual cash value at the time of loss                          days" after we notify you. If payment of your claim
         but not more than the amount required to                                  or part of your claim requires the performance of
         repair or replace.                                                        an act by you, we must pay within five "business
    2. Jewelry losses are settled at replacement cost                              days" after the date you perform the act.
         at the time of loss without deduction for                            In all forms except HO 4000, Paragraph K. Mortgage
        depreciation.                                                         Clause is replaced by the following:
 For Form HO 6000, Paragraph C.1. in Loss                                     K. Mortgage Clause (Without Contribution)
Settlement is replaced by the following:
                                                                                   1. We will pay for any covered loss of or damage
    1. Personal property and grave markers,                                            to buildings or structures to the mortgagee
        including mausoleums, at actual cash value at                                  shown in the Declarations as interests appear.
        the time of loss but not more than the amount
                                                                                   2. The mortgagee has the right to receive loss
        required to repair or replace. This does not
                                                                                       payment even if the mortgagee has started
        include loss to jewelry.
                                                                                       foreclosure or similar action on the building
For all forms except HO 4000, Paragraph 3. is added                                    structure.
to C. Loss Settlement:
                                                                                   3. If we deny your claim because of your acts or
    3. Jewelry at replacement cost at the time of loss                                 because you have failed to comply with the
        without deduction for depreciation.                                            terms of this policy, the mortgagee has the
Paragraph D. Loss To A Pair Or Set is replaced by                                      right to receive loss payment if the mortgagee:
the following:                                                                         a. At our request, pays any premium due
                                                                                           under this policy, if you have failed to do so;


                               Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
 Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 73 of 113 PageID #: 73



Form No.     SH 01 25 03 13
Page No.     6 of 8


           b. Submits a signed, sworn statement of loss                                 The mortgagee must credit any unearned
             within 91 days after receiving notice from us                             premium against any deficiency owed by the
             of your failure to do so; and                                             borrower and return any unearned premium
         c. Has notified us of any changes in                                          not so credited to the borrower. The unearned
             ownership, occupancy or substantial                                       premium will be figured using the customary
             changes in risk known to the mortgagee.                                   pro rata procedures.
        All of the terms of this policy will then apply                            7. If we elect not to renew this policy, the
        directly to the mortgagee.                                                     mortgagee      specifically named     in  the
                                                                                       Declarations will be given 30 days' written
        Failure of the mortgagee to comply with 3.a.,
                                                                                       notice of the nonrenewal.
        3.b. or 3.c. above shall void this policy as to
        the interest of the mortgagee.                                         (This condition does not apply to Form HO 4000.)
    4. If we pay the mortgagee for any loss or                                 Paragraph Q. Concealment Or Fraud is replaced by
         damage and deny payment to you because of                             the following:
        your acts or because you have failed to comply                         Q. Concealment Or Fraud
        with the terms of this policy:                                            We will not provide coverage for the "insured"
        a. The mortgagee's rights under the mortgage                              who, whether before or after a loss, has:
            will be transferred to us to the extent of the                        1. Intentionally concealed or misrepresented
            amount we pay.                                                             any material fact or circumstance;
        b. The mortgagee's right to recover the full                              2. Engaged in fraudulent conduct; or
            amount of the mortgagee's claim will not be
                                                                                  3. Made material false statements;
            impaired.
                                                                                 relating to this insurance.
       At our option, we may pay the mortgagee the
       whole principal on the mortgage plus any                               (This is Paragraph P. in Form HO 4000.)
       accrued interest. In this event, your mortgage                         The following conditions are added:
       and note will be transferred to us and you will                        Residential Community Property Clause
       pay your remaining mortgage debt to us.
                                                                              This policy, subject to all other terms and conditions,
   5. If this policy is cancelled, we will give the                           when covering residential community property, as
       mortgagee         specifically   named    in    the                    defined by state law, shall remain in full force and
       Declarations written notice of cancellation.                           effect as to the interest of each spouse covered,
       If we cancel the policy, we will give the                              irrespective of divorce or change of ownership
       mortgagee the same number of days' notice of                           between the spouses unless excluded                  by
       cancellation we give to you.                                           endorsement attached to this policy, until the
       If you cancel the policy, we will give the                             expiration of the policy or until cancelled in
       mortgagee notice of cancellation to be effective                       accordance with the terms and conditions of this
      on the date stated in the notice. The date of                           policy.
      cancellation cannot be before the 1Oth day                              Catastrophe Claims
      after the date we mail the notice.                                      If a claim results from a weather-related catastrophe
      We will not give notice of cancellation to any                          or a major natural disaster, each claim-handling
      successor or assignee of the mortgagee                                  deadline shown in B. Duties After Loss and I. Loss
      named in the policy.                                                    Payment is extended for an additional15 days.
   6. If the property described under Coverage A -                            Catastrophe or Major Natural Disaster means a
      Dwelling or Coverage B - Other Structures is                            weather-related event which:
      foreclosed upon under the deed of trust, the                                1. Is declared a disaster under the Texas Disaster
      mortgagee may cancel this policy of insurance                                   Act of 1975; or
      and will be entitled to any unearned premium
                                                                                  2. Is determined to be a catastrophe by the Texas
      from this policy.
                                                                                      Department of Insurance.
                                                                              SECTION II - EXCLUSIONS
                                                                              Paragraph E.G. Communicable Disease is replaced
                                                                              by the following:



                               Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 74 of 113 PageID #: 74



 Form No.   SH 01 25 03 13
 Page No.   7 of 8


      6. Communicable Disease                                                                        (a) Creates an increased risk of hazard;
          "Bodily injury" or "property damage" which                                                (b) Was not disclosed in the application
          arises out of the transmission of sickness or                                                 for insurance coverage; and
          disease by an "insured" through sexual                                                  (c) Is not the subject of a prior claim;
          contact;
                                                                                              (2) Before the effective date of the policy,
 Paragraph E.7. Sexual Molestation, Corporal                                                        we do not accept a copy of a required
 Punishment Or Physical Or Mental Abuse is                                                          inspection report that:
 replaced by the following:
                                                                                                  (a) Was completed by an inspector
      7. Sexual Molestation, Corporal Punishment                                                       licensed by the Texas Real Estate
          Or Physical Or Mental Abuse                                                                  Commission or who is otherwise
          "Bodily injury" or "property damage" arising out                                             authorized to perform inspections;
          of sexual molestation, corporal punishment or                                                and
          physical or mental abuse.                                                               (b) Is dated not earlier than the 90th day
          For the purposes of this exclusion, abuse                                                    before the effective date of the
          means an act which is committed with the                                                     policy.
          intent to cause harm;                                                                    An inspection report is deemed
 The following exclusion is added under Paragraph E.                                               accepted unless we reject it before the
 Coverage E - Personal Liability And Coverage F -                                                   11th day after the date we receive it;
 Medical Payments to Others:                                                                  (3) You do not pay the premium or any
          "Fungi", Wet or Dry Rot, or Microbes                                                     portion of the premium due;
          "Bodily injury" or "property damage" arising out                                    (4) The Texas Department of Insurance
          of "fungi", wet or dry rot, or microbes.                                                 determines that continuation of the
 SECTION II - CONDITIONS                                                                           policy would violate the Texas Insurance
                                                                                                   Code or any other laws governing the
 The following condition is added:
                                                                                                   business of insurance in this state;
 K. Notice Of Offer To Settle Or Of Settlement Of
                                                                                             (5) You submit a fraudulent claim; or
     Claim
                                                                                             (6) There is an increase in the hazard
     1. We will notify you in writing of any initial offer to
                                                                                                   covered by this policy that is within your
         settle a claim against you under this Section II.
                                                                                                   control and that would produce an
         We will give you notice within 10 days after the
                                                                                                   increase in the premium rate of this
         date the offer is made.
                                                                                                   policy.
     2. We will notify you in writing of any settlement of
                                                                                          The effective date of cancellation cannot be
         a claim against you under this Section II. We
                                                                                          before:
         will give you notice within 30 days after the
         date of the settlement.                                                             (1) The 1Oth day after we mail notice if we
                                                                                                  cancel for reason (3), (4), (5) or (6)
SECTIONS I AND II- CONDITIONS
                                                                                                  above.
Paragraph C. Cancellation is replaced by the
                                                                                             (2) The 30th day after we mail notice if we
following:
                                                                                                  cancel for any other reason.
C. Cancellation
                                                                                          b. If this policy has been in effect 60 days or
     1. You may cancel this policy at any time by                                             more, or at any time if it is a renewal policy,
         returning it to us or by letting us know in writing                                  we may not cancel this policy unless:
        of the date cancellation is to take effect.
                                                                                            (1) You do not pay the premium or any
     2. We may cancel this policy at any time for the                                             portion of the premium due.
        reasons stated in this condition by mailing you
                                                                                            (2) The Texas Department of Insurance
        notice in writing of the date cancellation takes
                                                                                                  determines that continuation of the
        effect.
                                                                                                  policy would violate the Texas Insurance
        a. If this policy has been in effect for less than                                        Code or any other laws governing the
             60 days and is not a renewal policy, we                                              business of insurance in this state.
             may not cancel this policy unless:
                                                                                            (3) You submit a fraudulent claim.
            (1) We identify a condition that:



                                Includes copyrighted material of Insurance Services Office, Inc. with Its pennission.
  Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 75 of 113 PageID #: 75



Form No.   SH 01 25 03 13
Page No.   8 of 8


           (4) There is an increase in the hazard                                      If you have filed two claims in a period of less
               covered by this policy that is within your                              than three years, we may notify you in writing
               control and that would produce an                                       that if you file a third claim during the three-
               increase in the premium rate of this                                    year period, we may refuse to renew this policy
               policy.                                                                 by providing you proper notice of our refusal to
             The effective date of cancellation cannot be                              renew as provided in 4. below. If we do not
             before the 1Oth day after we mail the notice.                             notify you after the second claim, we may not
             Our notice of cancellation must state the                                 refuse to renew this policy because of losses.
             reason for cancellation.                                                  A claim does not include a claim that is filed
     3. When this policy is cancelled, we will send you                                but is not paid or payable under the policy.
         any refund due not later than the 15th                                    4. If we refuse to renew this policy, we must
         "business day" after the effective date of                                    deliver to you, or mail to you at your mailing
         cancellation. The premium for the period from                                 address shown in the Declarations and any
         the date of cancellation to the expiration date                               mortgagee named in the Declarations, written
        will be refunded pro rata.                                                     notice of our refusal to renew not later than the
    4. If we cancel, our notice to you will state that if                              30th day before the date on which this policy
         this refund is not included with the notice, it will                          expires. Proof of mailing will be sufficient proof
          be returned on demand or not later than the                                 of notice. If we fail to give you proper notice of
          15th "business day" after the date of                                       our decision not to renew, you may require us
         cancellation.                                                                to renew the policy.
     5. We may not cancel this policy solely because                           All other provisions of this policy apply.
        you are an elected official.
Paragraph D. Nonrenewal is replaced by the
following:
D. Refusal To Renew
     1. We may not refuse to renew this policy
        because of claims for losses resulting from
        natural causes.
     2. We may not refuse to renew this policy solely
        because you are an elected official.
     3. We may refuse to renew this policy if you have
        filed three or more claims under the policy in
        any three-year period that do not result from
        natural causes.




                                Includes copyrighted material of Insurance Services Office. Inc. with Its pennlsslon.
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 76 of 113 PageID #: 76

HO 04 16 10 00
PREMISES ALARM OR FIRE PROTECTION SYSTEM

We acknowledge the installation of an alarm system
and/or automatic sprinkler system approved by us on
the "residence premises". You agree to maintain this
system or systems, for which we have granted a credit,
in working order and to let us know promptly of any
change, including removal, made to the system(s).




      HO 04 16 10 00          Copyright, Insurance Services Office, Inc., 1999   Page 1 of 1
   Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 77 of 113 PageID #: 77

HO 23 04 05 11
PERSONAL PROPERTY REPLACEMENT COST LOSS SETTLEMENT
-TEXAS

  A. Eligible Property                                            1. Antiques,     fine arts, paintings and similar
      1. Covered losses to the following property are                 articles of rarity or antiquity, which cannot be
         settled at replacement cost at the time of the               replaced.
         loss:                                                    2. Memorabilia, souvenirs, collectors items and
         a. Coverage C; and                                          similar articles, whose age or history contribute
                                                                     to their value.
         b. If covered in this policy:
                                                                  3. Articles not maintained in good or workable
           (1) Awnings, outdoor antennas and outdoor                 condition.
               equipment; and
                                                                  4. Articles that are outdated or obsolete and are
           (2) Carpeting and household appliances;                   stored or not being used.
            whether or not attached to buildings.             C. Replacement Cost Loss Settlement Condition
     2. This method of loss settlement will also apply            The following loss settlement condition applies to
        to the following articles or classes of property if       all property described in A. above:
        they are separately described and specifically
        insured in this policy and not subject to agreed          1. We will pay no more than the least of the
        value loss settlement:                                        following amounts:
         a. Furs and garments:                                       a. Replacement cost at the time of loss
                                                                        without deduction for depreciation;
           (1) Trimmed with fur; or
                                                                      b. The full cost of repair at the time of loss;
           (2) Consisting principally of fur;
                                                                      c. The limit of liability that applies to Coverage
         b. Cameras, projection machines, films and                       C, if applicable;
            related articles of equipment;
                                                                     d. Any applicable special limits of liability
         c. Musical equipment and related articles of                     stated in this policy; or
            equipment;
                                                                      e. For loss to any item described in A.2.a.- e.
        d. Silverware, silver-plated ware, goldware,                      above, the limit of liability that applies to the
           gold-plated ware and pewterware, but                           item.
           excluding:
                                                                  2. If the cost to repair or replace the property
           (1) Pens or pencils;                                      described in A. above is more than $500, we
           (2) Flasks;                                               will pay no more than the actual cash value for
                                                                     the loss until the actual repair or replacement is
            (3) Smoking implements; or
                                                                     complete.
            (4) Jewelry; and
                                                                  3. You may make a claim for loss on an actual
         e. Golfer's equipment meaning golf clubs, golf              cash value basis and then make a claim for
             clothing and golf equipment.                            any additional liability in accordance with this
     Personal Property Replacement Cost loss                         endorsement provided you notify us, within 180
     settlement will not apply to other classes of                   days after the date of loss, of your intent to
     property separately described and specifically                  repair or replace the damaged property.
     insured.                                                 All other provisions of this policy apply.
  B. Ineligible Property
     Property listed below is not eligible for
     replacement cost loss settlement. Any loss will be
     settled at actual cash value at the time of loss but
     not more than the amount required to repair or
     replace.




                                       ©Insurance Services Office, Inc., 2010
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 78 of 113 PageID #: 78

SH 06 01     06 05
IDENTITY THEFT RESOLUTION ASSISTANCE

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

For no additional premium, the following is added to        or attempted by a third party, using, without authority,
Additional Coverages under SECTION I - PROPERTY             identifying information of an "insured" to open new
COVERAGES:                                                  credit accounts or use existing credit information,
IDENTITY THEFT RESOLUTION ASSISTANCE                        whether for financial gain or to disguise the third party's
                                                            true identity.
We may, at our option and at our expense, refer you to
a firm that:                                                EXCLUSIONS
1. you can authorize to work on your behalf to assist       1. We do not cover your loss or expenses incurred in
     you in reporting and resolving "identity theft"; or        reporting or resolving the effects of "Identity Theft".
2. can consult with you on preventative and protective      2. We do not provide this service to any "insured" who
     measures you might take if a circumstance causes           directs or commits fraudulent, dishonest or criminal
     you to reasonably suspect that you may become or           acts, alone or in concert with others, which result in
     have already become, a victim of "identity theft".         "Identity theft".
DEFINITIONS                                                 SPECIAL DEDUCTIBLE
With respect to the provisions of this endorsement, the     No deductible applies to this endorsement.
following definition is added:
"Identity theft" means an act or series of acts committed   All other provisions of this policy apply.
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 79 of 113 PageID #: 79

SH 23 16 03 13
LIMITED WATER BACK-UP AND                                      SUMP            DISCHARGE                      OR
OVERFLOW COVERAGE- TEXAS

Limit of Liability:

Deductible:


*Entry may be left blank if shown elsewhere in this oolicv for this coverage.

A. Coverage                                                                              A.2.c.(5)(b) in Form HO 3000;
    We will pay up to the limit of liability shown in the                                1.b.(5)(b) in Form HO 3000 with SH 2314;;
    Schedule for direct physical loss, not caused by the                               3.i.(2) in Endorsement SH 17 20; and
    negligence of an "insured", to property covered
                                                                                        2.c.(5)(b) in Endorsement SH 17 21;
    under Section I caused by water, or waterborne
    material, which:                                                                   is deleted and replaced by the following:
    1. Originates from within the dwelling where you                                    Latent defect, inherent vice or any quality in
        reside and backs up through sewers or drains;                                  property that causes it to damage or destroy itself;
        or                                                                        C. Special Deductible
   2. Overflows or is discharged from a:                                               The following replaces any other deductible
        a. Sump, sump pump; or                                                         provision in this policy with respect to loss covered
                                                                                       under this endorsement.
        b. Related equipment;
                                                                                       We will pay only that part of the total of all loss
        even if such overflow or discharge results from
                                                                                       payable under Section I that exceeds the deductible
        mechanical breakdown. This coverage does not
                                                                                       shown in the Schedule. No other deductible applies
        apply to direct physical loss of the sump pump,
                                                                                       to this coverage. This deductible does not apply with
        or related equipment, which is caused by
                                                                                       respect to Coverage D - Loss of Use.
        mechanical breakdown.
                                                                                  D. Exclusion
   This coverage does not increase the limits of liability
   for Coverages A, B, C or D stated in the Declarations.                              The Section I -Water Exclusion does not apply to the
                                                                                       coverage provided under this endorsement.
B. Section I - Perils Insured Against
                                                                                  All other provisions of this policy apply.
   With respect to the coverage described in A.
   above, Paragraph:




                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
     Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 80 of 113 PageID #: 80

 SH 23 23 03 13
 FOUNDATION COVERAGE- TEXAS
 FORM HO 3000 ONLY

SECTION I - PROPERTY COVERAGES                                                     SECTION I - EXCLUSIONS
Under E. Additional Coverages, the following coverage is                           Paragraph A.11. Seepage is replaced by the
added:                                                                             following:
      Foundation Coverage                                                               11. Seepage
      a. We cover settling, cracking, shrinking, bulging                                    Seepage means continuous or repeated
          or expansion of the foundation, floor slab or                                     seepage or leakage of water, steam or fuel or
          footings that support the dwelling caused by                                      the presence of condensation, humidity,
          seepage or leakage of water or steam from                                         moisture or vapor over a period of weeks,
          within a plumbing, heating, air conditioning or                                   months, or years:
          automatic fire protective sprinkler system.                                       a. from a plumbing, heating, air conditioning
         This coverage includes the cost of tearing out                                        or automatic fire protection system or
         and replacing any part of the building necessary                                      from within a domestic appliance; or
         to repair the system from which the leakage or                                     b. from within or around any plumbing fixtures,
         seepage occurred.                                                                     including, but not limited to, shower stalls,
      b. We do not cover loss to the system from which                                         shower baths, tub installations, sinks,
         the water or steam escaped.                                                           faucets, drains, basins or other fiXtures
     c. Our limit of liability for this coverage will not                                      including walls, ceilings or floors.
         exceed an amount equal to 15% of the                                                  This exclusion applies, except for coverage
         Coverage A limit applicable on the date of loss.                                      specifically provided by this endorsement.
     d. This coverage does not increase the limit of                              Except as stated in this endorsement, we do not
         liability that applies to the damaged covered                            provide coverage for any loss precluded by another
         property.                                                                provision in this policy.
    SECTION I - PERILS INSURED AGAINST                                            All other provisions of this policy apply.
    Paragraph A.2.c.(5)(f) is replaced by the following:
                (f) Settling,    shrinking,    bulging     or
                    expansion,       including     resultant
                    cracking, of, pavements, patios,
                    footings, foundations, walls, floors,
                    roofs     or ceilings,     except as
                    specifically    provided      by     this
                    endorsement;




                                 Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 81 of 113 PageID #: 81

 SH 23 24 03 13
 BLANKET PERSONAL PROPERTY ENDORSEMENT- TEXAS

                                                                                                                            Amount
                             Class Of Personal Property                                                                   of Insurance       Premium
 1. Jewelry, meaning individually owned articles of personal adornment composed at $                                                     $
    least partially of silver, gold, platinum or other precious metals or alloys, whether
    or not containing pearls, jewels or precious or semi-precious stones.
 2. Furs and garments trimmed with fur or consisting principally of fur.
 3. Cameras, projection machines, films and related articles of equipment.
4. Musical instruments and related articles of equipment. You agree not to
    perform with these instruments for pay.
5. Silverware, silver-plated ware, gold-ware, gold-plated ware and pewter-ware,
    but excluding pens, pencils, flasks, smoking implements or jewelry.
6. Fine Arts, meaning paintings, etchings, pictures, tapestries and other bona fide
    works of art (such as valuable rugs, statuary, marbles, bronzes, antique
    furniture,  rare books, antique silver, manuscripts porcelains, rare glass and
    bric-a-brac) of rarity, historical value or artistic merit. This premium is based
    on your statement that the property insured is located at the following address:
7. Computer hardware, software, operating systems or networks, other electronic
    parts, equipment or systems solely designed for use with or connected to a
    computer. Use for "business" purposed does not reduce the amount of insurance.


*Entries may be left blank if shown elsewhere in this policy for this coverage.



We cover the classes of personal property which are                                           a. Undeclared war, civil war, insurrection, rebellion
indicated above by an amount of insurance.                                                       or revolution;
This coverage is subject to the:                                                            b. Warlike act by a military force or military
1. Definitions;                                                                                  personnel; or
2. Section I - Conditions; and                                                              c. Destruction, seizure or use for a military
                                                                                                 purpose.
3. Sections I and II -Conditions;
                                                                                            Discharge of a nuclear weapon will be deemed a
in the policy and all provisions of this endorsement.
                                                                                           warlike act even if accidental.
Any deductible stated in this policy does not apply to this
                                                                                        4. Nuclear Hazard, to the extent set forth in the
coverage.
                                                                                           Nuclear Hazard Clause of Section I - Conditions.
Under Section I - Property Coverages, Coverage C -
                                                                                        5. If Fine Arts are covered:
Personal Property, the following is added to e., g. and I. of
                                                                                           a. Repairing, restoration or retouching process;
3. Special Limit of Liability:
                                                                                           b. Breakage of art glass windows, glassware,
However, this insurance shall be excess over any
                                                                                                statuary, marble, bric-a-brac, porcelains and
amount payable under the Blanket Personal Property
                                                                                                similar fragile articles. We cover loss by
endorsement.
                                                                                                breakage if caused by:
A. Perils Insured Against
                                                                                                (1) Fire or lightning;
    We insure against direct loss to property described
                                                                                                (2) Explosion, aircraft or collision;
    only if that loss is a physical loss to property;
    however, we do not insure loss caused by any of the                                         (3) Windstorm, earthquake or flood;
    following:                                                                                  (4) Malicious damage or theft;
    1. Wear and tear, gradual deterioration or inherent                                         (5) Derailment or overturn of a conveyance.
         vice.                                                                             We do not insure loss, from any cause, to
    2. Insects or vermin.                                                                  property on exhibition at fairgrounds or premises
    3. War, including the following and any consequence                                    of national or international expositions unless
         of any of the following:                                                          the premises are covered by this policy.
                                  Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
      Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 82 of 113 PageID #: 82

Fonn No.   SH 23 24 03 13
Page No.   2 of 2


B. Territorial Limits                                                                    b. Other Property
   We cover the property described worldwide.                                                 (1) The value of the property will be
C. Special Provisions                                                                              ascertained at the time of loss or
                                                                                                   damage. We will not pay more than the
   Fine Arts: You agree that the covered property will
                                                                                                   least of the following amounts:
   be handled by competent packers.
                                                                                                   (a) The actual cash value of the
D. Conditions
                                                                                                       property at the time of loss or
   1. Loss Settlement                                                                                  damage;
       a. Jewelry                                                                                  (b) The amount for which the property
           (1) The value of the property will be                                                       could reasonably be expected to be
                 ascertained at the time of loss or                                                    repaired to its condition immediately
                 damage. We will not pay more than the                                                 prior to loss;
                 least of the following amounts:                                                  (c) The amount for which the property
                 (a) The amount for which the article                                                  could reasonably be expected to be
                      could reasonably be expected to be                                               replaced with one substantially
                      replaced with one substantially                                                  identical to the article lost or
                      identical to the article lost or                                                 damaged; or
                      damaged; or                                                                 (d) The amount of insurance for the
                (b) The amount of insurance for the                                                    class, subject to a maximum amount
                     class, subject to a maximum amount                                                of $10,000 for any individual item.
                     of $10,000 for any individual item.                                     (2) The actual cash value condition in (1)(a)
           (2) If the property is a pair or set, or                                               above does not apply if, at the time of
                consists of several parts when                                                    loss, Coverage C - Personal Property
                complete, we will:                                                                covered in the policy to which this
                (a) Pay the amount for which the pair,                                            endorsement is attached is subject to
                     set or complete article could                                                replacement cost loss settlement.
                     reasonably be expected to be                                   2. Pair, Set or Parts Other Than Jewelry
                     replaced with one substantially                                    a. Loss to a Pair or Set
                     identical to the article lost or
                                                                                            In case of a loss to a pair or set we may
                     damaged; or
                                                                                            elect to:
                (b) Pay the amount of insurance for the
                                                                                            (1) Repair or replace any part to restore the
                     class, subject to a maximum amount
                                                                                                 pair or set to its value before the loss; or
                     of $10,000. At our request, you will
                     surrender that article or property to                                  (2) Pay the difference between actual cash
                     us if not lost or stolen.                                                   value of the property before and after
                                                                                                 the loss.
          (3) In the event lost or stolen property is
               recovered and we have paid you the                                       b. Parts
               maximum amount under this coverage,                                          In case of a loss to any part of covered
               you will surrender that property to us.                                      property, consisting of several parts when
          (4) We will, at your request, sell back to                                        complete, we will pay for the value of the
               you, at a price you and we agree upon,                                       part lost or damaged.
               any scheduled article you surrendered                           All other provisions of the policy apply.
               to us to comply with the terms in (2) and
               (3) above.




                                Includes copyrighted material of Insurance Services Office, Inc. with Its permission.
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 83 of 113 PageID #: 83




             EXHIBITB
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 84 of 113 PageID #: 84




                                       CAUSE NO. 2019-17683

      ANNIE ANDREWS                              §
       Plaintiff                                 §
                                                 §            INTHE234TH
                                                 §
      v.                                         §             DISTRICT COURT
                                                 §
      BAYLOR UNIVERSITY, TRE'VON                 §            HARRIS COUNTY, TEXAS
      LEWIS, JOHN ARTHUR, JUSTIN                 §
      HARRIS, AND DRU DIXON                      §
        Defendants                               §


                                    PLAINTIFF'S
                      FIRST AMENDED PETITION AND JURY DEMAND

 TO THE HONORABLE JUDGE OF SAID COURT:

           Plaintiff Annie Andrews 1 files this First Amended Petition and Jury Demand against

 defendants, Baylor University ("Baylor''), Tre'von Lewis ("Lewis"), John Arthur ("'Arthur"),

 Justin Harris ("Harris''), and Dru Dixon ("Dixon'"), and for cause of action would show:

                                               I.
                                         INTRODUCTION

 1.        Plaintif( Annie Andrews ('"Annie''), a Baylor student was deliberately intoxicated

 without her consent, raped, and sexually exploited in her Baylor dorm room by Baylor football

 players. These assaults occurred just a few days after the Baylor Board of Regents announced the

 ''successful implementation" of the so called ''Pepper Hamilton Report" concerning violence and

 sexual assaults by Baylor's football team.

 2.        After a series of sexual assaults and institutional cover-ups vvithin Baylor's football

 program were uncovered in 2015, Baylor publicly recognized that its football program

 1
   A pseudonym has been substituted for Plaintiffs name for all causes of action brought through
 this petition that would otherwise publish important privacy interests about a sexual assault
 victim. Furthermore, as this lawsuit raises issues related to sexual abuse regarding Baylor's
 football team, which has previously garnered national attention, Plaintiff fears for her personal
 safety as well as that of her family and friends as a result of this filing.
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 85 of 113 PageID #: 85




     comprised a dangerous condition on Baylor's campus. Through its·' I 05 Recommendations'" and

     associated press, Baylor admitted that its football program had an institutional problem related to

     sexual assault and that there existed ·'significant concerns about the culture within Baylor's

                        2
     football program.'" Simply put, Baylor recognized that its football team and campus had a rape

     problem.

     3.     Over the next two years Baylor fired its football coach; it fired its athletic director, and it

     fired its president. And on November 3, 2017, Baylor declared to the world that it had completed

     its ·'I 05 Recommendations " 3 to address the football team's rape problem.

 4.         Just nine days later, on November 12. 2017, during a loud party in one of Baylor's

 Residence Halls, Annie was deliberately intoxicated without her consent by one Baylor Bear

 football player (Dixon), sexually assaulted by two other Baylor Bear football players (Lewis and

 Arthur) while she was incapacitated, and sexually exploited by a fourth Baylor Bear football

 player (Harris). All of this conduct occurred in the Baylor Residence Hall where Annie was

 required to live as a Baylor freshman.

 5.         Annie was deliberately intoxicated without her consent during the patty occurring at

 Baylor's       University   Parks   Residence    Hall   ("University   Parks").   Despite    the   party's

 conspicuousness, the loud patty continued unabated - without intervention by community

 leaders, resident directors, or campus police- for over eight hours. By the final hour of the party,

 Annie had her virginity ripped from her as she lay incapacitated on her University Parks floor.

 6.        Annie was deliberately intoxicated without her consent, raped. and sexually exploited in

 her Residence Hall because of two simple facts: (I) Baylor created and maintained a dangerous


 2
   ·'External Report re: Completion of I 05 Recommendations," Smith, Gina. Gomez, Leslie
 (November 3, 20 17). Cozen O'Connor, available at
 https://www.baylor.edu/thefacts/doc.php/30 133 7. pdf
 3 !d.

                                                                                                         2
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 86 of 113 PageID #: 86




  condition in University Parks by housing its freshman athletes in coed dorms without adequate

  supervision and security and without adequate policing of underage drinking; and (2) Baylor's

  resident advisors ignored obvious evidence of the party during which these assaults occurred and

 failed to intervene, failed to enforce Baylor's alcohol policy prohibiting such underage drinking,

 failed to enforce Baylor's curfew rules, and failed to stop the party that led to Annie's injury.

 7.      In support, Annie would show the Court as follows:

                                                  II.
                                 DISCOVERY CONTROL PLAN

 8.      This case is being conducted under Tex. R. Civ. P. 190.4 (Level 3), and the Court has

 entered a docket control order governing applicable deadlines.

                                             III.
                                      CLAIMS FOR RELIEF

 9.     At this time, the full extent of Annie's injury is not known. Based on the current

 information available, Annie believes that she will seek monetary relief of over $1,000,000.00 in

 damages. Tex. R. Civ. P. § 47(c)(4).

 I 0.   Annie reserves the right to amend this petition, including this provision, as the case

 continues.

                                               IV.
                                             PARTIES

 II.    Plaintiff Annie Andrews is a natural person who currently resides out of state. At all

 material times relevant to this suit, Annie resided in McLennan County, Texas, and maintained

 her permanent residence in a county out of state. At the time of the events complained of herein,

 Annie was a student attending Baylor University and was housed in University Parks. Annie may

 be served with process through the undersigned attorney.




                                                                                                     3
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 87 of 113 PageID #: 87




  12.      Defendant Baylor is a private university in McLennan County, Texas. Baylor may be

  served through its Acting President, Linda Livingstone, at Pat Neff Hall, Suite I 00, Waco, Texas

  76798.

  13.      Defendant Tre·von Lewis is a natural person who, upon information and belief, currently

 resides in Houston, Texas. At all material times relevant to this suit, Lewis resided in and

 maintained his permanent residence and domicile in Harris County, Texas. At the time of the

 events complained of herein, Lewis was a ti·eshman student attending Baylor University.

 14.       Defendant John Arthur is a natural person who, upon information and belief, currently

 resides in Frisco, Texas. At all material times relevant to this suit, Lewis resided in Collin

 County, Texas. At the time of the events complained of herein, Arthur was a student attending

 Baylor University.

 15.       Defendant Justin Harris is a natural person who, upon inf01mation and belief, currently

 resides in New Mexico. At all material times relevant to this suit, Harris resided in Ascension

 Parish, Louisiana. At the time of the events complained of herein, Harris was a student attending

 Baylor University.

 16.       Defendant Dru Dixon is a natural person who currently resides in Waco, Texas. At all

 material times relevant to this suit, Dixon resided in McLennan County, Texas. At the time of the

 events complained of herein, Dixon was a student attending Baylor University.

                                                 v.
                                  .JURISDICTION AND VENUE

 17.    Venue is Proper- Venue is proper in Harris County because Defendant Lewis resided

 there when the cause of action accrued. Tex. Civ. Prac. Rem. Code § 15.002(a)(2). Because

 venue is proper in Harris County as to Lewis. venue is proper as to all defendants. Tex. Civ.

 Prac. Rem. Code. § 15.005.


                                                                                                4
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 88 of 113 PageID #: 88




  18.        There is Subject Matter Jurisdiction - This Court has subject matter jurisdiction

 because the amount in controversy exceeds the minimum jurisdictional limits of this Court.

  19.        There is Personal Jurisdiction - This Court has personal jurisdiction over Defendants

 because Defendants (I) committed some or all of the unlawful acts that are the basis of this

 action within the State of Texas; (2) are residents of the State of Texas; and (3) engage m

 foreseeable, intentionaL continuous, and systematic contacts within the State of Texas.

                                                   VI.
                                                 FACTS

        A.       Annie was harmed by Baylor football players in her dorm.

 20.         On or around November 12, 2017, Annie was deliberately intoxicated without her

 consent by one Bear football player (Dixon) in an attempt to intoxicate her, sexually assaulted by

 two other Bear football players (Lewis and Arthur), and sexually exploited by a fourth (Harris) at

 University Parks, where the five freshmen lived.

 21.         The assaults and exploitation occurred after Dixon surreptitiously added alcohol to

 Annie's drink in an attempt to intoxicate her. His plan worked, and Annie became intoxicated to

 the point of incapacitation.

 22.         After Annie became incapacitated, Harris filmed- without Annie's knowledge or consent

 - Annie in compromising interactions and shared them with Baylor's freshman football roster

 via his Snapchat account. Annie did not consent to being filmed, nor did she consent to the

 videos being shared with Baylor's freshman football roster.

 23.         Also after Annie became incapacitated, Lewis and Arthur took turns engaging in sexual

 activity with Annie- digitally, orally, and genitally contacting and penetrating her vagina. Annie

 did not consent to sexual penetration, nor could she have - as she was intoxicated to the point of

 incapacitation.


                                                                                                 5
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 89 of 113 PageID #: 89




 24.        Annie suffered emotionally, academically, and athletically as a result of her sexual

 assaults and exploitation and she was forced to withdraw from Baylor after a tumultuous and

 anxiety-ridden semester.

 25.        At all times relevant to this Petition, Baylor failed to protect Annie as Baylor negligently

 discharged its duty to protect its students and tenants.

 26.        As a direct and proximate result of Defendants' actions, Annie has suffered and continues

 to suffer untold psychological damage, profound emotional distress, permanent loss of standing

 in her community and damage to her reputation, and her future relationships have been

 negatively affected.


       B.           Baylor created a dangerous condition and failed to intervene.


 27.        On November 2017, Annie was housed at University Parks. Dixon, Lewis, Arthur, and

 Harris were all Baylor athletes and also residents of University Parks.

 28.        Baylor owned and managed University Parks - where Baylor housed Annie and the

 football player defendants.

 29.        Baylor is responsible for providing for the security of its students, which it attempts to do

 in part through its Residence Hall staff.

 30.        Baylor is responsible for ensuring that all of its employees - including Residence Hall

 staff- are properly trained and supervised to perform their jobs.

 31.        Baylor is responsible for the acts and omissions of its employees, agents, part-time

 student workers, and tenants.

 32.        Annie was assaulted after she was intoxicated to the point of incapacitation while at a

 loud party at University Parks after a Baylor football game. The party lasted for eight hours:



                                                                                                       6
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 90 of 113 PageID #: 90




  throughout the evening and night of November II, and into the early morning of November 12.

  Party-goers arrived and left University Parks throughout the night, later than Baylor's curfew

  policy permitted - and intoxicated party-goers passed through the guard station at University

  Parks at least once during the party. Loud music blared. Some party-goers, including Annie,

 became so intoxicated they had to be assisted in climbing the external stairs at University Parks.

 33.     Neither the noise level, nor the visible drunkenness of the party-goers, nor the continuing

 nature of the party, caused Baylor to intervene - even though Baylor purportedly employed

 Residence Hall staff to enforce its alcohol and curfew policies and police the Residence Halls for

 alcohol consumption, curfew violations, and sexual activity.

 34.     Many of the party-goers and tenants were underage at the party. Alcohol was present and

 served at the party, and alcohol was located throughout University Parks during the party.

 35.     This was not uncommon: similar parties were held at University Parks where alcohol was

 served to and shared among minors without. or with inadequate, University intervention or

 supervision. Indicative of this lack of supervision and intervention, there was a similar party in

 Annie's apartment the night before the party leading to Annie's sexual assault- and Baylor's

 Residence Hall staff did not intervene. Further indicative of Baylor's lack of supervision and

 intervention, Baylor Residence Hall staff only entered Annie's dorm room once to conduct a

 room inspection during her semester at University Parks - and the date and time of that

 inspection were predetermined and agreed upon by staff and residents. Unsurprisingly. this

 inspection failed to further Baylor's mtsston of providing a safe living environment for its

 students.

 36.    Baylor's lack of intervention was especially problematic g1ven Baylor housing its

 football team in the same Residence Hall      111   which it housed many of its female athletes.



                                                                                                  7
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 91 of 113 PageID #: 91




     including newly enrolled freshmen girls, and in which some of the team's pnor assaults

     occurred.   Baylor's historic rape problem on its campus and within its football team is well

     documented. Baylor has been the subject of numerous media reports and lawsuits concerning a

     culture permissive of sexual assault on campus, as well as Baylor's football players committing

     sexual assaults against female students on campus and in student housing. Baylor's athletic

 department is at the heart of this culture. The Waco Tribune has reported a timeline of these

 assaults and their aftermath, which, upon information and belief. sets forth important and

                    4
 relevant events. One lawsuit involving Baylor alleges that Baylor football players committed

 .. 52 acts of rape in five years by at least 31 football players.'' To highlight Baylor's knowledge of

 its rape problem within its football team, one former Baylor Regent is quoted as saying that

 Baylor's football team historically recruited well due to its female students being available for

 sex to Baylor football recruits and athletes.

 37.       Baylor's lack of intervention in underage parties within its freshman athletics housing is

 further problematic due to its own admission that ·'[t]he use of alcohol or other drugs can lower

 inhibitions and create an atmosphere of confusion about whether consent is effectively sought

 and freely given."

 38.       Regardless of its knowledge of and notice regarding its football team's historic rape

 problem, and it's knowledge of sexual assaults by members of its football team in and around

 University Parks, Baylor failed to protect Annie from being assaulted by failing to enforce its

 curfew and no-alcohol policies, failing to provide a secure environment in which to house its

 female student athletes, assigning its female student athletes to residence quarters in an open

 apartment environment rather than a traditionaL secure dormitory, and failing to provide


 4
  See http://www. wacotri b.com/news/h igher_education/time! ine-baylor-sexual-assau lt-
 controversy/article_abf21 ab8-2267-51 bf-84d8-6268f4222aJD.html (accessed October 15, 20 18).

                                                                                                    8
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 92 of 113 PageID #: 92




     adequate supervision and security at University Parks. And as a foreseeable result of Baylor

     failing to comply with its required level of care, Annie was deliberately intoxicated without her

     consent by Dixon, sexually assaulted by Lewis and Arthur, and sexually exploited by Harris in

     her University Parks apartment.


        C.          Annie's sexual assault was a foreseeable injury on Baylor's campus.


 39.         While Baylor purportedly strengthened its Title IX policies and guidelines and hired new

 staff before the Fall of 2017, it did not stop its practice of housing its freshman football and

 equestrian teams in co-ed Residence Halls without adequate supervision and security. This

 practice ignores important factors related to sexual assaults on college campuses:

             a. Sexual assaults usually occur in on-campus housing;
             b. Women in the first semester of their freshmen year are the most at-risk population for
                being sexually assaulted;
             c. Alcohol use is often a contributing factor regarding on-campus sexual assaults.

 40.         Baylor's former president Ken Starr, recognized the importance of where sexual assaults

 were occurring and the role that alcohol played in such assaults when he (incorrectly) stated in

 June 2016:

             We're an alcohol-free campus. It's not happening on campus, to the best of my
             knowledge. They are off-campus parties. Those are venues where those bad things have
                       5
             happened.

 41.         The Baylor University Board of Regents' Pepper Hamilton Report Findings of Fact

 acknowledged ·•a broader culture and belief by many administrators that sexual violence 'doesn't

 happen here.''""



 5
   May 30, 2016, ESPN Interview with Ken Starr.
 http://www.espn.com/espnradio/plav'!id=-c 15 880622.
 6
   Baylor University. "'Baylor University Board of Regents Findings of Fact." p. 5, available at
 https://www.bavlor.edu/thefacts/cloc.php/266596.pdf (last accessed on Mav 30. 20 19).

                                                                                                    9
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 93 of 113 PageID #: 93




     42.         While Baylor's president believed - or at least stated        that sexual assaults weren't

     happening within Baylor's Residence Halls, Baylor's Annual Fire Safety and Security Report

     tells a different story about vvhere these assaults occur:

                        in2015, ofthe reported 23 rapes, 21 were reported ''on campus residential only,"
                        in 2016, of the repotied II rapes, I 0 were reported ''on campus residential only."
                        in 2017. of the reported 12 rapes, 8 were reported ·'on campus residential only .'' 7

     43.        Clearly, Baylor knew or should have known that where sexual assaults occurred, i.e.: in

     Residence       Halls on    campus,    mattered.   And,   while one     of Pepper     Hamilton's    l 05

     recommendations to Baylor was to ''[c ]onduct review of past cases from 20 II to 2015 to

                                            8
 consider pattern, trends, climate,'' Baylor undoubtedly continued with its pattern of housing

 freshman women athletes in coed Residence Halls, including with the Freshman Football team,

 without adequate supervision and security and without adequate policing of underage drinking.


           D.          Annie was harmed due to Defendants' actions.


 44.            After her assault, Annie became severely anxious and depressed.

 45.            Annie's mental state forced her into hiding, and she was often unable to leave her

 apartment. When she did go out, she often could not avoid continuing exposure to her attackers

 on campus which became too emotionally taxing to endure.

 46.            Annie engaged in self-harm after her assaults. cutting and mutilating herself multiple

 times after her assaults.

 47.            While before her rape, Annie was a nationally ranked equestrienne, popular in school,

 and an A-student, the trauma Annie suffered has caused her such personal, physical,

 psychological, and emotional pain that Annie withdrew to her room, stopped participating in

 7
     https://www.bavlor.edu/dps/doc.php/322688.pdf.
     Recommendations, p. 2, https:!/wvnv.baylor.edu/thef~tcts/doc.php/266597.pdf
 8


                                                                                                         10
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 94 of 113 PageID #: 94




  normal social activities, stopped attending classes, lost her academic standing, and was

  ultimately forced to withdraw from Baylor.

 48.     Annie was forced to move home with her parents. She has been isolated from her peers

 and become an outcast in her sport, unable to obtain recruitment at another college or university.

 While she has attempted to continue her education, first at a community college and later at a

 four-year university, her participation, orientation, class attendance, and concentration have all

 suffered significantly to the extent that she now receives incomplete and failing grades and she is

 no longer able to progress normally in even the most fundamental every-day activities.

 49.     In reasonable likelihood, Annie may never recover. The foreseeable and preventable rape

 she experienced in the Baylor apartment assigned to her has stolen her future from her.

                                              VII.
                                        APPLICABLE LAW

 50.     Texas law provides protections for students and requires the exercise of reasonable care

 on the part of Baylor. In Timberwalk Apartment.<,', Partners. Inc. v. Cain, 972 S.W.2d 749, 756

 (Tex. 1998), and Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762 (Tex. 2010), the Supreme

 Court of Texas recognized the duty imposed on landowners to use ordinary care to protect

 invitees from acts of third parties if he knows or has reason to know of an unreasonable and

 foreseeable risk of harm to the invitee. Over the past few years, there have been multiple

 instances of Baylor football players raping women at Baylor. Specifically, there have been prior

 instances of sexual assaults in and around University Parks -an apartment complex owned and

 operated by Baylor University that houses the freshman football team and freshman equestrian

 team. Baylor, the landowner of University Parks. owed a duty to its residents to protect them

 from the foreseeable acts of its football players. Given the prior recent history of sexual assaults

 perpetrated by Baylor"s football players and prior instances of rape in and around University


                                                                                                      II
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 95 of 113 PageID #: 95




  Parks, further sexual assaults perpetrated by Baylor's football players was foreseeable. Baylor

  failed its tenants by not implementing adequate safety measures and security to protect its

  University Parks' tenants from sexual assault perpetrated by its football players.

 51.      In Texas, one voluntarily entering an affirmative course of action affecting the interests

 of another is regarded as assuming a duty to act and must do so with reasonable care. Otis Eng 'g

 Cmp. v. Clark, 668 S.W.2d 307,309 (Tex. 1983); accord Newsom v. B.B., 306 S.W.3d 910,914

 (Tex. App.-Beaumont 2010, pet. denied); Shell Oil Co. v. Khan, 138 S. W.3d 288, 292 (Tex.

 2004); Bell v. VPSI. Inc., 205 S.W.3d 706, 719-20 (Tex. App.-F011 W011h 2006, no pet.). For

 instance, though an employer owes no duty to protect the public from the bad acts of an off-duty

 employee committed off the worksite, such a duty does arise when the employer actually

 exercises control over the employee's otT-duty activities that cause harm. Loram Main!. of Way,

 Inc. v. Ianni, 210 S.W.3d 593, 594 (Tex. 2006). In other words, exercising control creates a duty

 of care, and the duty is commensurate with the control retained. Lee Lewis Constr. Co. v.

 Harrison, 70 S.W.3d 778, 783 (Tex. 2001). Baylor - through implementation of it school

 policies related to alcohol, sexual activity, and curfew, as well as employment of Residence Hall

 staff to enforce those policies within its Residence Halls     undertook an affirmative course of

 action to protect its residents from the harms of underage drinking. However, at University

 Parks, Baylor's undertaking was wholly inadequate in comparison to its actions in other

 Residence Halls throughout its campus. By voluntarily assuming a duty to protect its student-

 tenants from the harms associated with underage drinking, including sexual assault, yet failing to

 reasonably do so at University Parks, Baylor breached its duty to Annie and caused Annie's

 sexual assault.




                                                                                                 12
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 96 of 113 PageID #: 96




  52.    A duty in Texas also arises when one creates a dangerous condition. Should a person

 create a dangerous condition, the person then has the duty to attempt to prevent injury to others

 "if it reasonably appears or should appear that others in the exercise of their lawful rights may be

  injured thereby.·· Gatten v. J\;fcCarley, 391 S.W.3d 669, 675-76 (Tex. App.-Dallas 2013); see

 Buchanan v. Rose, 159 S.W.2d I 09, II 0 (Tex. 1942) (stating that when a party negligently

 creates a dangerous situation it then becomes his duty to do something about it to prevent injury

 to others if it reasonably appears or should appear to him that others in the exercise of their

 lawful rights may be injured by the situation); see also SmithKline Beecham Corp. v. Doe. 903

 S.W.2d 347,360 (Tex. 1995) (stating that ·'[o]nly where the party created the dangerous situation

 or where the party enjoys a special relationship with the other party giving rise to a duty will this

 general rule not apply," the general rule being that a mere bystander who did not create the

 dangerous situation had no duty to prevent injury to others). Baylor created and maintained a

 dangerous condition at University Parks by housing its freshman football team, with a known

 history of sexual abuse and rape. within a poorly supervised and inadequately policed coed

 dormitory - which was unfit for freshmen students. Baylor breached its duty by creating this

 condition and failing to make it safe by employing and training Residence Hall staff to strictly

 enforce Baylor's alcohol policies and by failing to employ adequate safety and security measures

 within University Parks.

 53.    Texas also recognizes a cause of action for negligent supervision when an employer fails

 to supervise competent employees and that failure harms a plaintiff. Atorris v. JTJ\;J Materials, 78

 S.W.3d 28, 49 (Tex. App.-Fott Worth 2002). Baylor recognizes the ill-effects of alcohol

 consumption (including aggressive conduct and issues related to sexual consent) and prohibits

 the use of. and intoxication from, alcohol by anyone on its campus - including in its Residence



                                                                                                   13
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 97 of 113 PageID #: 97




  Halls. Baylor purports to enforce this strict policy through its Residence Hall staff. Baylor was

  negligent in supervising its Residence Hall staff at University Parks to strictly enforce its alcohol

  and drug policy, thus resulting in the unabated party at University Parks that led to Annie's

  incapacitation and rape.

 54.     Texas also recognizes the cause of action of assault when a person intentionally,

 knowingly, or recklessly makes contact with a plaintiffs person and causes bodily injury to the

 plaintiff. See Tex. Pen. Code§ 22.01(a); ON!, Inc. v. Sw!fi, 990 S.W.2d 500. 503 (Tex. App.-

 Austin 1999, no pet.). Dixon assaulted Plaintiff when he surreptitiously and without consent

 added alcohol to her drink- thereby causing her to ingest more alcohol than she intended. Lewis

 and Atihur also assaulted Annie when they sexually assaulted her while she lay incapacitated on

 her dorm room floor.

 55.     Texas recognizes a cause of action for invasion of privacy (intrusion on seclusion) when

 a person intentionally intrudes on a plaintiff's seclusion and private affairs, and the intrusion

 would be highly offensive to a reasonable person. Valenzuela v. Aquino, 853 S. W.2d 512, 513

 (Tex. 1993); Clayton v. Richards, 47 S.W.3d 149, 153 (Tex. App.-Texarkana 2001, pet.

 denied). Harris invaded Annie's privacy when he surreptitiously and non-consensually recorded

 her compromising interactions by recording her in private and intimate interactions.

 56.    Texas also recognizes a cause of action for invasion of privacy (public disclosure of

 private facts) when a person publicizes something about a plaintiffs private life that is highly

 offensive to a reasonable person and is not a matter of public concern. See Star Telegram v. Doe,

 915 S.W.2d 471,474 (Tex. 1995). Harris invaded Annie's privacy when he surreptitiously and

 non-consensually recorded her in compromising interactions and publicized them to Baylor's

 freshman football roster.



                                                                                                   14
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 98 of 113 PageID #: 98




                                     VIII.
                  RESPONDEAT SUPERIOR AND VICARIOUS LIABILITY

 57.     At all times pertinent to this action, the agents, servants, and employees of Baylor were

 acting within the course and scope of their employment and official duties. Therefore, Baylor is

 responsible for all damages resulting from the negligent acts and omissions of its agents,

 servants, and employees pursuant to the doctrine of respondeat superior.

 58.     Wherever in this Petition it is alleged that Baylor did any act or thing, it is meant that

 Baylor's agents, officers, servants, borrowed servants, employees, or representatives did such act

 or thing and that the time such act or thing was done, it was done with the full authorization or

 ratification of Baylor or was done in the normal and routine course and scope of employment of

 Baylor's officers, agents, servants, borrowed servants, employees, or representatives.

 59.     The principal is vicariously liable for the acts of the agent because of an

 employer/employee status, agency by estoppel, ostensible agency, or borrowed-servant doctrine.

                                             IX.
                                      CAUSES OF ACTION

                                     COUNT l:
                        NEGLIGENCE- NEGLIGENT SUPERVISION
                                 Baylor Universi(v

 60.    Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

 61.    Specifically, Annie alleges that Baylor is negligent for failing to adequately supervise its

 Residence Hall staff to adequately enforce Baylor's alcohol policy.

 62.    Baylor employs a strict no-alcohol policy on its campus. Specifically. it is a code of

 conduct violation for a Baylor student ·'to possess, use. or be under the influence of an alcoholic

 beverage on the campus or at a University-related activity off campus.'' Students are subject to a

 variety of sanctions for possessing, using, or being under the influence of alcohol while on



                                                                                                 15
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 99 of 113 PageID #: 99




  Baylor's campus - including being suspended, expelled, and being prohibited from living on

  campus.

  63.     Before Annie was sexually assaulted and exploited, Baylor recognized that alcohol use

  ·'creates an atmosphere of confusion about whether consent is effectively sought and freely

  given,'' thereby increasing the prevalence of sexual assault among intoxicated students.

  Furthermore, Baylor recognized that ''low to moderate doses of alcohol also increase the

  incidence of a variety of aggressive acts.''

 64.     Baylor purported to enforce its strict alcohol policy within its student housing through

 Residence Hall staff - which includes Residence Hall Directors, Assistant Residence Hall

 Directors, Graduate Apprentice Residence Hall Directors, Community Leaders, and Faculty

 Members in Residence.

 65.     Baylor employed Residence Hall Directors, Assistant Residence Hall Directors, and

 Community Leaders at University Parks to enforce its alcohol policies.

 66.     Baylor's University Parks Residence Hall staff was billed as live-in security, and Baylor

 purportedly employed its University Parks Residence Hall staff to live within University Parks -

 presumably to better investigate and enforce its policies.

 67.     Upon information and belief, University Parks Residence Hall staff was on duty on the

 night Annie was sexually assaulted and exploited during the party within Baylor's dorm.

 68.     Regardless of the continuing nature of the party, the conspicuousness of the party, the

 visible drunkenness of the attendees, and the history of drinking and sexual assault within

 University Parks, University Parks Residence Hall staff failed to intervene on the party, enforce

 Baylor's alcohol policy on its students at University Parks. and prevent Annie's sexual assault

 and exploitation.



                                                                                               16
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 100 of 113 PageID #: 100




   69.    Baylor did not employ and supervise staff to strictly- or adequately- enforce its alcohol

   policies, thereby allowing wild parties, and underage drinking, to proliferate at University Parks.

   70.    As a result of this failure, Annie became incapacitated at the loud party at University

   Parks - which continued uninterrupted for eight hours - and was sexually assaulted and

   exploited by the Baylor football players.

   71.    Annie's damages include, but are not limited to, physical pam and mental anguish,

   disfigurement, physical impairment costs of medical care. and lost earning capacity, all of which

  have occurred in the past and. in reasonable probability, will continue in the future. Such

  damages are in excess of the minimum jurisdictional limits of this Court.

  72.     Exemplary Damages: Baylor's conduct constitutes gross negligence as set out in Tex.

  Civ. Prac. & Rem. Code§ 41.003. Therefore, Annie also seeks exemplary damages.




                                     COUNT2:
                        NEGLIGENCE- DANGEROUS ENVIRONMENT
                                   Baylor University

  73.     Annie hereby incorporates by reference paragraphs above as if fully set fotih herein.

  74.     Specifically, Annie alleges that Baylor is liable for creating, maintaining, and failing to

  make safe a dangerous condition at University Parks.

  75.     Baylor created and maintained a dangerous condition at University Parks by housing its

  freshman athletes in a coed Residence Hall without adequate supervision.

  76.    More specifically, Baylor directed Annie to live at University Parks in which Baylor also

  housed its freshman football players.




                                                                                                   17
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 101 of 113 PageID #: 101




   77.    Regardless of Baylor's knowledge that its football team had a culture perm1ss1ve of

   sexual assault and a recent history perpetrating rapes in and around University Parks, Baylor

   housed Annie in the same Residence Hall as its freshmen football players.

   78.    Further, regardless of Baylor's admission that University Parks was not appropriate

  housing for freshmen and was billed as an ·'Upper Division Community," Baylor housed Annie

  and the freshmen football player defendants at University Parks.

  79.     Furthermore, Baylor knew that underage alcohol use ·'creates an atmosphere of confusion

  about whether consent is effectively sought and freely given,'' thereby increasing the prevalence

  of sexual assault among intoxicated students. Baylor also knew that ·'low to moderate doses of

  alcohol also increase the incidence of a variety of aggressive acts."

  80.     Knowing these facts about alcohol use, its football team's historic rape problem, and

  University Parks' inadequacy as freshman housing, Baylor did not employ staff to strictly -or

  adequately    enforce its alcohol policies, thereby allowing parties, and underage drinking, to

  proliferate at University Parks.

  81.     Baylor created a dangerous condition by housing its freshmen athletes within a coed

  Residence Hall, University Parks, without adequate supervision to strictly enforce its policies

  and monitor its residents. As a result of this dangerous condition, Annie became incapacitated at

  the party at University Parks -which continued uninterrupted for eight hours - and was sexually

  assaulted and exploited by the Baylor football players.

  82.    Annie's damages include, but are not limited to, physical pam and mental anguish,

  disfigurement, physical impairment costs of medical care, and lost earning capacity, all of which

  have occurred in the past and. in reasonable probability, will continue in the future. Such

  damages are in excess of the minimum jurisdictional limits of this Court.



                                                                                                18
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 102 of 113 PageID #: 102




   83.    Exemplary Damages: Baylor's conduct constitutes gross negligence as set out in Tex.

   Civ. Prac. & Rem. Code§ 41.003. Therefore, Annie also seeks exemplary damages.




                                      COUNT3:
                            NEGLIGENCE- PREMISES LIABILITY
                                    Baylor Universi(p

  84.     Annie incorporates all preceding paragraphs as if fully set forth herein. Specifically,

  Annie alleges that Baylor is liable for negligently maintaining its premises to prevent the

  foreseeable risk of Annie's sexual assault and exploitation.

  85.     Baylor is the owner and possessor of University Parks.

  86.    Annie was an invitee.

  87.    Baylor knew or reasonably should have known that Annie's attackers posed an

  unreasonable risk of harm to her. Specifically, Baylor knew that its football team had a historic

  rape problem. Baylor's historic rape problem on its campus and within its football team is well

  documented. Baylor has been the subject of numerous media repot1s and lawsuits concerning a

  culture permissive of sexual assault on campus, as well as Baylor's football players committing

  sexual assaults against female students on campus.

  88.    Baylor had a duty to use ordinary care to protect Annie from being sexually assaulted,

  including:

         a)    a duty to prevent underage drinking at University Parks;
         b)    a duty to police underage drinking at University Parks;
         c)    a duty to discourage and intervene on parties at University Parks;
         d)    a duty to intervene on loud and ongoing parties at University Parks;
         e)    a duty to intervene on the ongoing, 8-hour, loud party at University Parks on Nov.
               II and Nov. 12, 2017;
         f)    a duty to house Baylor freshmen women in Residence Halls best suited for
               freshmen women;




                                                                                                19
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 103 of 113 PageID #: 103




          g)    a duty to not house Baylor freshmen women in apartment complexes like
                 University Parks, where Baylor could not effectively enforce its rules and where
                freshmen women would have a greater risk of harm;
          h)    a duty to house freshmen Baylor Football players in a different housing complex
                than University Parks;
          i)    a duty to provide awake, on-duty Residence Hall staff at all times at University
                Parks;
         j)     a duty to provide full time security at University Parks;
         k)     a duty to properly train and supervise University Parks Residence Hall staff to
                protect its residents from the foreseeable risk of harm;
          I)    a duty to adequately monitor and supervise University Parks Residence Hall staff
                to ensure compliance with Baylor's policies on underage drinking, sexual activity,
                and curfew;
         m)     a duty to provide adequate staff, with proper training, to adequately police, secure,
                and monitor University Parks; and
         n)     a duty to provide adequate security tn Baylor's common areas.

  89.    Baylor breached each of these duties.

  90.    Baylor's conduct was a proximate and producing cause of damage to Annie.

  91.    Annie's damages include, but are not limited to, physical pain and mental anguish,

  disfigurement, physical impairment, costs of medical care, and lost earning capacity, all of which

  have occurred in the past and, in reasonable probability, will continue in the future. Such

  damages are in excess of the minimum jurisdictional limits of this Court.

  92.    Exemplary Damages: Baylor's conduct constitutes gross negligence as set out in Tex.

  Civ. Prac. & Rem. Code § 41.003. Therefore, Annie also seeks exemplary damages.




                                COUNT4:
           NEGLIGENCE- NEGLIGENT AFFIRMATIVE COURSE OF ACTION
                              Baylor University

  93.    Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  94.    Specifically, Annie alleges that Baylor is negligent by affirmatively undertaking a duty to

  protect its tenants and students from the harms related to underage drinking, yet doing so

  unreasonably and inadequately.


                                                                                                 20
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 104 of 113 PageID #: 104




   95.      Baylor employs a no-alcohol policy on its campus. Specifically, it is a code of conduct

   violation for a Baylor student ·'to possess, use, or be under the influence of an alcoholic beverage

   on the campus or at a University-related activity off campus.'' Students are subject to a variety of

   sanctions for possessing, using, or being under the influence of alcohol while on Baylor's

  campus- including being suspended, expelled, and being prohibited from living on campus.

  96.      Before Annie was assaulted, Baylor recognized that alcohol use ·'creates an atmosphere

  of confusion about whether consent is effectively sought and freely given;· thereby increasing

  the prevalence of sexual assault among intoxicated students. Furthermore, Baylor recognized that

  ''low to moderate doses of alcohol also increase the incidence of a variety of aggressive acts.··

  97.      Baylor purpm1ed to enforce its alcohol policy within its student housing through

  Residence Hall staff - which includes Residence Hall Directors, Assistant Residence Hall

  Directors, Graduate Apprentice Residence Hall Directors, Community Leaders, and Faculty

  Members in Residence.

  98.      Baylor employed Residence Hall Directors, Assistant Residence Hall Directors, and

  Community Leaders at University Parks to enforce its alcohol policies.

  99.      Baylor's University Parks Residence Hall staff was billed as live-in security, and Baylor

  purportedly employed its University Parks Residence Hall staffto live within University Parks-

  presumably to better investigate and enforce its policies.

  I 00.    University Parks Residence Hall staff were on duty on the night Annie was sexually

  assaulted and exploited during the party at University Parks.

  I 0 I.   Regardless of the continuing nature of the party, the conspicuousness of the party and the

  drunkenness of the attendees, and the history of drinking within University Parks. University




                                                                                                      21
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 105 of 113 PageID #: 105




   Parks Residence Hall staff failed to intervene on the party, enforce Baylor's alcohol and curfew

  policies on its students at University Parks, and prevent Annie's sexual assault and exploitation.

   I 02.   Although Baylor undertook a duty to police drinking on campus and enforce its alcohol

  policy, Baylor did so unreasonably. Baylor failed to adequately enforce its alcohol policies,

  thereby allowing loud parties, and underage drinking, to proliferate at University Parks.

   I 03.   As a result of this failure, Annie became incapacitated at the party at University Parks -

  which continued uninterrupted for eight hours- and was sexually assaulted and exploited by the

  Baylor football players.

  I 04.    Annie's damages include, but are not limited to, physical pam and mental anguish,

  disfigurement physical impairment, costs of medical care, and lost earning capacity, all of which

  have occurred in the past and, in reasonable probability, will continue in the future. Such

  damages are in excess ofthe minimum jurisdictional limits ofthis Court.

  I 05.    Exemplary Damages: Baylor's conduct constitutes gross negligence as set out in Tex.

  Civ. Prac. & Rem. Code§ 41.003. Therefore, Annie also seeks exemplary damages.


                                              COUNTS:
                                              ASSAULT
                                             Tre'von Lewis

  106.     Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  Specifically, Annie alleges that Lewis is liable for assault.

  107.     Lewis intentionally, knowingly, or recklessly made contact with Annie's person. by

  penetrating and contacting Annie's genitals with his mouth, hands, and genitals.

  I 08.    Lewis's contact with Annie was made while Annie was incapacitated and was without

  Annie's consent.

  I 09.    Lewis's conduct \Vas a proximate and producing cause of damage to Annie.


                                                                                                  22
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 106 of 113 PageID #: 106




   II 0.   Annie's damages include, but are not limited to, physical pam and mental anguish,

   disfigurement, physical impainnent, costs of medical care, and lost earning capacity, all of which

   have occurred in the past and, in reasonable probability, will continue in the future. Such

   damages are in excess ofthe minimum jurisdictional limits ofthis CoUit.


                                             COUNT6:
                                           NEGLIGENCE
                                            Tre 'von Lewis

   Ill.    Annie hereby incorporates by reference paragraphs above as if fully set fmth herein.

  Specifically, Annie alleges that Lewis is liable for negligence.

   112.    Lewis breached the following duties:

           a. the duty to prevent Atthur from engaging in sexual acttvtty with Annie after (i)
              knowing Annie was unable to consent to sexual activity due to incapacitation from
              alcohol intoxication, and (ii) knowing that Arthur was attempting to engage in- and
              actually engaging in - sexual activity with Annie;
           b. the duty to not engage in sexual activity with Annie after knowing Annie was unable
              to consent to sexual activity due to incapacitation from alcohol intoxication; and
           c. the duty to obtain informed, affirmative consent from Annie before engaging in
              sexual activity with Annie.

  113.     Lewis breached each of these duties.

  114.     Lewis's conduct was a proximate and producing cause of damage to Annie.

  115.     Annie's damages include, but are not limited to, physical pain and mental anguish,

  disfigurement, physical impairment, costs of medical care, and lost earning capacity, all of which

  have occurred in the past and, in reasonable probability, will continue in the future. Such

  damages are in excess of the minimum jurisdictional limits of this Court.

  116.     Exemplary Damages: Lewis's conduct constitutes gross negligence as set out in Tex.

  Civ. Prac. & Rem. Code § 41.003. Therefore, Annie also seeks exemplary damages.




                                                                                                 23
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 107 of 113 PageID #: 107




                                                COUNT7:
                                                ASSAULT
                                               John Arthur

   117.    Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

   Specifically, Annie alleges that Arthur is liable for assault.

   118.   Arthur intentionally, knowingly, or recklessly made contact with Annie's person, by

  penetrating and contacting Annie's genitals with his mouth and hands.

   119.   Arthur's contact with Annie was made while Annie was incapacitated and was without

  Annie's consent.

  120.    Arthur's conduct was a proximate and producing cause of damage to Annie.

  121.    Annie's damages include, but are not limited to, physical pain and mental anguish,

  disfigurement, physical impairment, costs of medical care, and lost earning capacity, all of which

  have occurred in the past and, in reasonable probability, will continue in the future. Such

  damages are in excess of the minimum jurisdictional limits of this Court.


                                               COUNTS:
                                             NEGLIGENCE
                                              John Arthur

  122.    Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  Specifically, Annie alleges that Arthur is liable for negligence.

  123.    Arthur breached the following duties:

          a. the duty to prevent Lewis from engaging in sexual actiVIty with Annie after (i)
             knowing Annie was unable to consent to sexual activity due to incapacitation from
             alcohol intoxication, and (ii) knowing that Lewis was attempting to engage in -and
             actually engaging in- sexual activity with Annie;
          b. the duty to not engage in sexual activity with Annie after knowing Annie was unable
             to consent to sexual activity due to incapacitation from alcohol intoxication; and
          c. the duty to obtain informed, affirmative consent from Annie before engaging in
             sexual activity with Annie.



                                                                                                 24
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 108 of 113 PageID #: 108




   124.   Arthur breached each of these duties.

   125.   Arthur's conduct was a proximate and producing cause of damage to Annie.

   126.   Annie's damages include, but are not limited to, physical pain and mental anguish,

   disfigurement, physical impairment, costs of medical care, and lost earning capacity, all of which

   have occurred in the past and, in reasonable probability, will continue in the future. Such

   damages are in excess of the minimum jurisdictional limits of this Court.

   127.   Exemplary Damages: Arthur's conduct constitutes gross negligence as set out in Tex.

  Civ. Prac. & Rem. Code§ 41.003. Therefore, Annie also seeks exemplary damages.


                                               COUNT9:
                                               ASSAULT
                                               Dru Dixon

   128.   Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  Specifically, Annie alleges that Dixon is liable for assault.

  129.    Dixon intentionally, knowingly, or recklessly made contact with Annie's person, by

  surreptitiously and non-consensually causing Annie to ingest alcohol.

  130.    Dixon surreptitiously and non-consensually added alcohol to Annie· s drink, thereby

  causing her to ingest an unknown amount of alcohol.

  131.    Dixon's conduct was a proximate and producing cause of damage to Annie.

  132.    Annie's damages include, but are not limited to, physical pain and mental anguish,

  disfigurement, physical impairment, costs of medical care, and lost earning capacity, all of which

  have occurred in the past and, in reasonable probability, will continue in the future. Such

  damages are in excess of the minimum jurisdictional limits of this Court.




                                                                                                 25
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 109 of 113 PageID #: 109




                                      COUNT 10:
                     INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                                      Justin Harris

   133.     Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  Specifically, Annie alleges that Harris is liable for invasion of privacy- intrusion on seclusion.

   134.     Harris intentionally intruded on Annie's seclusion and private affairs by recording Annie

  in compromising interactions without her knowledge and without her consent.

   135.     Harris   surreptitiously   and   non-consensually   recording   Annie   in   comprom1smg

  interactions would be highly offensive to a reasonably person.

   136.      Harris's conduct was a proximate and producing cause of damage to Annie.

  137.      Annie's damages include, but are not limited to mental anguish, reputational damage, and

  lost earning capacity, all of which have occurred in the past and, in reasonable probability, will

  continue in the future. Such damages are in excess of the minimum jurisdictional limits of this

  Court.


                                    COUNT 11:
            INVASION OF PRIVACY (PUBLIC DISCLOSURE OF PRIVATE FACTS)
                                   Justin Harris

  138.      Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  Specifically, Annie alleges that Harris is liable for invasion of privacy - public disclosure of

  private facts.

  139.      Harris publicly disclosed private facts about Annie by publicizing surreptitiously

  recorded videos of Annie in compromising interactions. Harris shared, via a freshman football

  Snapchat group, compromising recordings of Annie with the entire Baylor freshman football

  roster.




                                                                                                   26
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 110 of 113 PageID #: 110




   140.     Annie did not consent to being filmed, nor did she consent to the videos being shared

   with Baylor's freshman football roster.

   I41.     Harris's disclosure of Annie's compromising interactions would be highly offensive to a

  reasonably person.

   142.    The matters Harris publicized are not of legitimate public concern.

   143.     Harris's conduct was a proximate and producing cause of damage to Annie.

   144.    Annie's damages include, but are not Iimited to mental anguish, reputational damage, and

  lost earning capacity, all of which have occurred in the past and, in reasonable probability, will

  continue in the future. Such damages are in excess of the minimum jurisdictional limits of this

  Court.


                                              COUNT 12:
                                             NEGLIGENCE
                                              Justin Harris

  145.     Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  Specifically, Annie alleges that Harris is liable for negligence.

  I 46.    Harris breached the following duties:

           a. the duty to obtain Annie's consent before publicly disclosing private facts about
              Annie to Baylor's freshman football roster;
           b. the duty to obtain Annie's consent before filming her in compromising, and highly
              private, interactions;
           c. the duty to not film or share private videos of Annie after (i) knowing that Annie did
              not affirmatively consent to such recording or sharing, and (ii) knowing Annie was
              unable to consent to filming or sharing due to incapacitation from alcohol
              intoxication.

  14 7.    Harris breached each of these duties.

  I 48.    Harris· conduct was a proximate and producing cause of damage to Annie.




                                                                                                 27
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 111 of 113 PageID #: 111




   149.   Annie's damages include, but are not limited to, physical pam and mental anguish,

   disfigurement, physical impairment, costs of medical care, and lost earning capacity, all of which

   have occurred in the past and, in reasonable probability, will continue in the future. Such

  damages are in excess of the minimum jurisdictional limits of this Court.

   150.   Exemplary Damages: Harris' conduct constitutes gross negligence as set out in Tex.

  Civ. Prac. & Rem. Code§ 41.003. Therefore, Annie also seeks exemplary damages.


                                      COUNT 13:
                        BREACH OF DUTY- SPECIAL RELATIONSHIP
                                    Baylor University

  I 51.   Annie hereby incorporates by reference paragraphs above as if fully set forth herein.

  152.    A ·'special, confidential or fiduciary" relationship existed between Annie and Baylor in

  that Annie was freshman student athlete recruited by Baylor. As part of her enrollment in Baylor

  and participation in the athletics program, Baylor recommended that Annie live at the University

  Parks Residence Hall.

  153.    Baylor was in a supenor position to know the condition and danger of living at

  University Parks Residence Hall.

  154.    Baylor breached its special duties to Annie when it recommended that she live at

  University Parks Residence Hall.

  155.    Baylor breached its special duties to Annie when it failed to warn her of danger of living

  at University Parks Residence Hall.

  156.    As a result of Baylor's breach of duties to Annie, Annie suffered damages including

  mental anguish, reputational damage, and lost earning capacity, all of which have occurred in the

  past and, in reasonable probability, will continue in the future. Such damages are in excess of the

  minimum jurisdictional limits of this Court.


                                                                                                  28
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 112 of 113 PageID #: 112




                                                   X.
                                           JURY DEMAND

   157.    Annie demands a trial by jury and has previously tendered the fee of $40.00, as required

   by Tex. Gov. Code§ 51.604(a).

                                               XI.
                                             DAMAGES

   158.   Annie requests that the Court enter judgment for her actual damages, consequential

  damages, special damages, punitive and exemplary damages, interest and costs. Annie also prays

  for such other and further relief to which she may be justly entitled in both law and equity.

                                            XII.
                                   CONCLUSION AND PRAYER

          Wherefore, premises considered, Annie prays that Defendants be cited and required to

  appear herein, and that upon final judgment, Annie be awarded her actual damages, exemplary

  damages, lawful prejudgment interest, lawful interest on the judgment, costs, and all other relief

  to which she is otherwise entitled.




                                                        Respectfully submitted,

                                                By:     Is/ Otis W Carroll
                                                        Otis W. Carroll
                                                        State Bar No. 03895700
                                                        Collin M. Maloney
                                                        State Bar No. 00794219
                                                        David P. Henry
                                                        State Bar No. 24027015
                                                        Mandy Nelson
                                                        State Bar No. 24055270
                                                        Kyle J. Nelson
                                                        State Bar No. 24056031
                                                        CARROLL MALONEY
                                                        HENRY & NELSON, PLLC
                                                        6 I 0 I South Broadway. Ste. 500

                                                                                                  29
Case 4:20-cv-00424-SDJ Document 1 Filed 05/21/20 Page 113 of 113 PageID #: 113




                                                          Tyler, Texas 75703
                                                          Telephone: (903) 561-1600
                                                          Facsimile: (903) 581-l 071
                                                          otis@cmhnlaw.com
                                                          collin@cmhnlaw.com
                                                          dav id@cmhnlaw.com
                                                          mandy@cmhnlaw.com
                                                          kyle@cmhnlaw.com

                                                          David M. Gonzalez
                                                          State Bar No. 24012711
                                                         Corinne Sumpter
                                                         State Bar No. 24033525
                                                         Kristin Etter
                                                         State Bar No. 24038884
                                                         Ramanjeet Gill
                                                         State Bar No. 00796629
                                                         Worth D. Carroll
                                                         State Bar No. 24091192
                                                         SUMPTER & GONZALEZ L.L.P.
                                                         3011 N. Lamar Blvd, Suite 200
                                                         Austin, Texas 78705
                                                         Telephone: (512) 381-9955
                                                         Facsimile: (512) 485-3121
                                                         david@sg-llp.com
                                                         corinne@sg-llp.com
                                                         kristin@sg-llp.com
                                                         rgill@sg-llp.com
                                                         worth@sg-llp.com

                                                         Tom A. Cunningham
                                                         State Bar No. 05244700
                                                         TOM ALAN CUNNINGHAM, PLLC
                                                         919 Milam St Ste 575
                                                         Houston, TX 77002-5430
                                                         Telephone: 713-255-5500
                                                         tac@tomalancunningham.com

                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of this document has been served on counsel

  of record pursuant to Tex. R. Civ. P. 21 and 21 a on this 19111 day of February, 2020.


                                                 Is/ Worth D. Carroll

                                                                                                  30
